Draft Environmental and Social Impact Assessment
48MW Solar PV Project Mandamari

Project Number: 50195-001
August 2016

IND: ReNew Clean Energy Project

Prepared by Arcadis India Pvt. Ltd.

The environmental and social impact assessment report is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “Term of Use” section
of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
@ ARCADIS #2”

DRAFT ENVIRONMENTAL & SOCIAL
IMPACT ASSESSMENT

48 MW Solar Power Project in Adilabad district,
Telangana

Prepared for:

ReNew Solar Energy Pvt Ltd.
Prepared by:

Arcadis India Pvt. Ltd.

Inc. Langdon & Seah | Hyder Consulting | EC Harris | SENES

CONTACTS

SUMIT BARAT
Project Director

ARCADIS | SENES
T +491 (120) 4368400 Consultants India Put.
F +491 (120) 4368401 Ud.

rd
sumit.barat@arcadis.com 3 Floor, Tower B,
Logix Techno Park,
Sector — 127,
Noida — 201301

Uttar Pradesh, India

QUALITY ASSURANCE

Issue Number Prepared By :

/Status Date (Team Member) Authorised and Reviewed by
Girish Shukla
hirendra Singh Mainak Hazra
Dhirendra Sin

DraftVOVFitst | 44 08.2016 8 Sumit Barat
Issue Prakash Dash

Sugandha Rastogi

Legal Text to go here

Copy right © 2015 Arcadis. All rights reserved. arcadis.com
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

CONTENTS

1.0 Introduction

11 Background

1.2 Project Location

1.3 Project Phase and Status of Permits
1.4 Purpose of ESIA Study
1.4.1 Approach and Methodology of the ESIA study
1.4.2 Limitations
1.4.3 ESIA Team...
1.4.4 Structure of ESIA Report
2.0 Project Description
21 Present status of Project
2.2 Site Suitability and Justification of Project...
2.3 Project Settings

2.4 Project Design, Technology and Component

2.5 Climate Change Effect on Solar Power Plant

2.6 Resource Requirement
2.6.1 Land Requirement

2.6.2 Water Requirement

2.6.3 Manpower Requirement
2.6.4 Waste Water Treatment and Disposal System
2.6.5 Logistic Arrangement

2.6.6 Implementation Schedule for the Projec
3.0 ApplicableRegulations, Guidelines and Standards
3.1 National Regulations ..

3.2 ADB safeguards and complianc
3.3 Social and Environmental Performance Standards of the International Finance Corporation 26

3.4 Categorization of Projects
3.5 EHS Guidelines of IFC
3.6 Equator Principles

4.0 Description of Environment
41 Study Area....
4.2 Baseline Conditions

4.2.1 Climate and Meteorological Conditions

4.2.2 Topography ...

4.2.3 Landuse Analysis.

4.2.4 Drainage

4.2.5 Hydrogeology

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.2.6
4.2.7
4.3
4.3.1
4.3.2
4.3.3
4.3.4
4.3.5
4.4
4.41
4.4.2
4.4.3
4.4.4
4.5
4.5.1
4.5.2
4.5.3
4.5.4
4.5.5
4.5.6
4.5.7
4.5.8
4.5.9
4.5.10
4.5.11
5.0
5.1
5.1.1
5.2
5.2.1
5.2.2
5.2.3
5.2.4
5.2.5
5.2.6
5.2.7
5.2.8
5.2.9
5.2.10

Ground Water Resources

Seismic hazard ....

Environmental Monitoring
Ambient Air Quality
Ambient Noise Quality

Surface Water Quality

Groundwater Quality

Soil Environment

Ecological Environment

Methodologies for Ecological Surveys
Terrestrial Ecology .

Faunal Profile ...

Aquatic Environment
Socio Economic Environment

Demographic Profile
Schedule Caste and Schedule Tribes (SC/ST)
Literacy in the study area

Workforce participation and occupation

Livelihood source

Land holding pattern of the District and Mandal

Irrigation.
Vulnerability

Social Infrastructure

Government Schemes in District

Stakeholder Consultation
ENVIRONMENTAL & Social IMPACT ASSESSMENT
Approach & Methodology ....

Significance E valuation Matrix

Impacts on Physical Environment
Air Quality
Soil Quality ....
Noise Quality

Alteration of Natural Drainage Pattern

Water Resources

Solid/Haz ardous waste disposal

Impact on Land and landuse
Impact on Biological Environment

Socioeconomic Impact
Health and Safety Impact

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

6.0
6.1
6.2
6.3
6.4
6.5
6.5.1
6.5.2
6.5.3
6.5.4
6.5.5
6.5.6
6.5.7

7.0

ENVIRONMENTAL & SOCIAL MANAGEMENT PLAN

Training of Personnel & Contractors .

Monitoring .
Documentation & Record Keeping
Environmental monitoring plan
Environmental Management Plans
Emergency Preparedness and Response Plan
Community Engagement Plan

Waste Management Plan
Storm Water Management Plan

Community Property Resource

Occupation Health and Safety Management Plan

Road Safety and Traffic Management Plan...
CONCLUSION

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

LIST OF TABLES

Table 1-1: Salient Features of Project

Table 1-2: The status of permits and approvals

Table 2-1: Technical Features of Project

Table 2-2: Village wise land distribution ..
Table 2-3: Project component wise land breakup

Table 2-4 Water requirement during construction and operation phase
Table 3-1 Applicable Environmental, Health, Safety and Social Regulation

Table 3-2 IFC’s Environmental and Social Performance Standards....
Table 3-3 IFC’s EHS guidelines
Table 3-4 Compliance to Equator Principles

Table 4-2 Groundwater availability and stage of development (31.03.2009)

Table 4-3 Ambient air quality monitoring location details

Table 4-4 Noise level monitoring results

Table 4-6 Groundwater monitoring location details

Table 4-11: List of villages for Socio-economic profiling...
Table 4-15: Some Important Schemes for SHGs in Adilabad district
Table 4-16: Estimated land holding in Mandamari Mandal and Adilabad district
Table 4-19: Consultation with different stakeholders...

Table 4-20: Key needs/gaps identified and recommendation for CSR activity

Table 4-21: Land Owner Consultation

Table 5-1: Screening Criteria for Environmental and Social Impact Assessment

Table 5-2: Impact Significance Matrix

Table 6-1 Environment Management Pan.

Table 6-2 Environment Monitoring Program

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

LIST OF FIGURES

Figure 1-1: Project Location Map

Figure 2-1 Satellite imagery showing the proposed project site ....
Figure 2-2 Accessibility of the project site

Figure 2-3 Photograph of Project Site and Surrounding

Figure 4-1 Land use map

Figure 4-2 Drainage map.

Figure 4-3 Hydrogeology map of Adilabad district
Figure 4-4 Pre- Monsoon Depth To Water Level Map For The Project Area.

Figure 4-5 Post- Monsoon Depth to Water Level Map for the Project Area

Figure 4-6 Seismic map
Table 4-4 Ambient Air Quality Monitoring Results

Figure 4-7: Biogeographic Zones of India

Table 4-7: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey in
Andugllapet (Location 1) 56

Table 4-8: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey in
Andugllapet (Location 2)

Figure 4-8: Migratory routes of birds within India

LIST OF PHOTO

Photo 4-1 Topography of the project site
Photo 4-2 Flora of the Proposed Project Area
Photo 4-3 Sighted Avifaunal Species
Paddy cropping in study area

Groundnut cropping in Andugulapet village.

Consultation with land aggregator and land owners, Andugulapet

Consultation with project site team

Consultation with SHG Members, Andugulapet
Consultation with PHC staff, Mandamarri

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

APPENDICES

Annexure |: MoEFCC Notification

Annexure Il: Exemption of Consent to Establish and Consent to operate for White category industry
(sample pages)

Annexure Ill: ILO Guidelines

Annexure IV: Framed Social Questionnaire

Annexure - V: Protected Monuments in Adilabad District

Annexure - VI: Stakeholders Participants List

Annexure - VII: Checklist for Preliminary Climate Risk and Screening

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

LIST OF ABBREVIATIONS:

AC

ADB

CGWB

CSR

CTE

CTO

DC

E&S

EIA

EP

EPFI

ESIA

ESMP

Fl

GAD

GIIP

GRM

IFC

IFC PS

PAP

PCU

PV

PWD

SMU

SSA STD

SHG

Alternating Current

Asian Development Bank

Central Ground Water Board

Corporate Social Responsibility
Consent to Establish

Consent to Operate

Direct Current

Environmental and Social Risk
Environment Impact Assessment
Equator Principle

Equator Principles Financial Institutions
Environmental and Social Impact Assessment
Environmental Social Management Plan
Financial Institutions

Gender And Development

Good International Industry Practices
Grievance Redressal mechanism
International Finance Corporation
International Finance Corporation Performance Standards
Project Affected People

Power Conditioning unit

Photovoltaic

Public Works Department

String Monitoring Units

Sarva Shiksha Abhiyan Standard

Self Help Groups

vii
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

PPA Power Purchase Agreement

viii
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

1.0 INTRODUCTION

1.1 Background

M/s ReNew Power Venture Put. Ltd. is an independent power producer company and first IPP in India to cross
an installed capacity of 1000 MW from clean energy projects. ReNew Solar Energy Pvt. Ltd. (A SPV of ReNew
Power) is planning to develop a 48 MW (AC) solar PV power plant at Mandamarri village, Adilabad District,
Telangana State. The power purchase agreement has been signed with the DISCOM which is Northern Power
Distribution Company of Telangana Ltd.

The proposed project will be developed at Andugulapet and Mandamarri Villages of Adilabad District,
Telangana. The solar intensity at the site has been assessed and found as favourable to develop solar power
project. Telangana receives a global horizontal radiation (GHI) in the range of 5 to 5.5 kWh/m2/day. The plant
is expected to generate about 105,646 MWh annually.

A solar power plant is a superior and a clean option for power generation in comparison to non-renewable
fossil fuels. Ministry of Environment, Forest and Climate Change (MoEF&CC) in its Office Memorandum No.
J-11013/41/2006-IA.II (I) dated 13 May, 2011 (Annexure I) stated that the solar photovoltaic power projects
are not covered under the ambit of EIA Notification, 2006 and therefore does not require prior environmental
clearance. Moreover, solar power plant has been categorized under white category and exempted to obtain
consent to operate (CTO) from state pollution control board. CPCB in its order published on 7' March 2016
has directed to all the SPCB about the categorization of industries. This categorization has been done on the
basis of potential of industries to cause pollution. All the non-polluting industries has been categorized under
white category and does not requires consent to operate (CTO). Only, intimation to SPCB while starting the
industry will suffice.

ARCADIS India has been appointed by ReNew Power, as an independent environment consultant to
undertake the ESIA study. The ESIA was conducted to assess any potential impacts (both negative and
positive) that may arise from the construction, operation and decommissioning of the proposed solar plant.
The goal of the ESIA is to enhance sustainability of vital ecosystem, to improve or restore ecosystem health
and biodiversity. Environmental sustainability in relation to the proposed solar power generation project will be
enhanced by designing the solar power plant that gives competitive advantage over existing energy sources.
The overall benefits of the proposed solar power system are expected to outweigh the potential negative
impacts (if any). The Environmental and Social Impact Assessment (ESIA) study for the project has been
undertaken in accordance with terms of reference approved by ADB for this project, International Finance
Corporation’s (IFC) Performance Standards (PS) on Social and Environmental Sustainability, 2012;
Environment, Health and Safety Guidelines, Equator Principles; Relevant ILO conventions covering labour
standards. The study will also assess the sustainability of the project w.r.t the local and national regulations
relevant to the project.

1.2 Project Location

The project is spread over two sites of 160 and 140 acres (located at a distance of 1 km from each other). Both
the sites will be connected using a 33 KV overhead line. The generated electricity will be evacuated to the 132
KV utility substation located at Mandamarri Village. The length of transmission line between power plant and
utility substation is expected to be approximately 2 km. The salient features of the project are summaries in
Table 1.1.

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 1-1: Salient Features of Project

1.3

1

2

3

Project Owner ReNew Solar Energy Pwt. Ltd.

Total Project Capacity 48 MW

Location of Site Andugulapet

Project Coordinates 18.985290 N, 79.446397E

Total Land Area 300 acre

Type of Landuse [Dprecutural and barren tand
Proposed Technology Solar PV module based on C-Si technology
Project Life 25 years

Project Phase and Status of Permits

The 48 MW proposed solar power plant is in initial phase of construction where site boundary has been
constructed. The status of permits and approvals obtained has been summarised below:

| sn | Permits/Approvals

1

Table 1-2: The status of permits and approvals

Consentto Establish from Telangana Not required. However, Telangana Pollution Control Board needs to
Pollution Control Board be informed while starting the project.

NOC from State Electricity Board for [Dpreas, the same has been received from the State Electricity
grid connection.

NOC trofeSI}eae Panchayat for land R ledly, the same has been received from the village
uptake ats

Signed with Northern Power Distribution Companyof Telangana

Power Purchase Agreement Ltd.

Private land uptake from land owners Completed

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 1-1: Project Location Map

TTELANGANA STATE]
£
if

}— keer
b ~~ Detict Roundy

Orit io
© Gtner iow
malar Tox
@ Proivia Sito

ADILABAD DISTRICT

1.4 Purpose of ESIA Study

The main purpose of the ESIA study is to identify, evaluate and manage environmental and social impacts that
may arise due to implementation and operation of the proposed project. The document has been made to
comply with the requirements of ADB, IFC’s Performance Standards, IFC EHS guidelines, 2007 as well as
applicable local and national regulations. The objectives of ESIA study are:

e To identify and establish the baseline environmental and socioeconomic conditions, to analyse the
environmental and social risk and impacts of the project and its associated components (facilities like
transmission line, access road etc.)

e To prepare an inventory of biodiversity (flora and fauna) of project site prior to implementation of the project
to evaluate the possible impacts on avifauna, if any.

e Review of the land lease process to assess any legacy or current/existing issues (like informal settlers,
livelihood dependence, other usage etc.) on the purchased/ leased land through suitable survey using
acceptable socioeconomic tools. This will help in assessing the impact of the project on the community/
villagers.

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Socio-economic survey involving consultation with local community, stakeholders, household surveys to
identify the needs and problems of community with respect to the project activities.

e To suggest appropriate safeguards for the associated environmental and social risk, which may not lead to
project investment and activities at risk.

1.4.1 Approach and Methodology of the ESIA study

The approach and methodology applied for undertaking the environmental and social impact assessment study

is as provided.

e Desktop review of project related documents

e Reconnaissance survey to understand site specific issues.

e Discussion with the local community in the project influenced villages to understand their perception of
the project and identification of key issues.

e Baseline noise level, air, water, soil, ecology and biodiversity data collection of the site through primary
and secondary data source surveys.

e Identification of environmental and social risks associated with the project. OQ
e Preparation of an environmental and social management action plan (with ti es & responsibilities) to

manage these risk and impact. (eo)
1.4.2 Limitations

The study is based on the project planning information and document provided by the project proponent,
community consultation and observation recorded during site survey. With the time constraints and initiation
of ESIA study in July month, environmental monitoring has been conducted in monsoon season therefore
result may shows lower concentration. The baseline condition is an extrapolation of surrounding areas to site.
Any significant change in the proposed activities may result in variation of outcomes. Presented information
and fact has been analysed and inferences has been drawn through the professional judgement.

1.4.3 ESIA Team

ARCADIS has mobilized a diverse team of multidisciplinary experts for conducting the ESIA study. A number
of these experts are accredited professionals by Quality Council of India to conduct regulatory EIA.
Combination of these experts have provided consultancy services to over 75 wind power projects across India
with over 750 MW installed capacity and 1000 MW of combined solar and wind power projects. The experts
have been continuously working with funding agency and understand the modalities and procedures of
evaluating and addressing environment and social risk associated with large scale investment.

1.4.4 Structure of ESIA Report

Chapter 1: Introduction

Chapter 2: Project Description

Chapter 3: Applicable Policies, Legal and Administrative Framework

Chapter 4: Description of Environment

Chapter 5: Analysis of Alternatives

Chapter 5: Social and Environmental Impact Assessment

Chapter 6: Environmental and Social Management Plan

Chapter 7: Conclusions

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

2.0 PROJECT DESCRIPTION

The proposed solar power plant is being developed under Telangana Solar Power Policy 2015. The proposed
plant is planned to be commissioned by May 2017. The technical features of project is provided in Table 2.1
and satellite imagery of the project site is shown in Figure 2.1

Table 2-1: Technical Features of Project

Project Capacity 48 MW
Annual Global Horizontal Irradiation (kWh/m?) 1,887
Annual Gil (kWh/m2) 2341.6
Module peak power (Wp) 315
Number of Modules 182,847
Total Module Area (m?) 354,062
Pitch (m) 55
Peak power of plant (MWp) 57.597
First Year Energy Yield (MWh/annum) 105,646
First Year Specific Yield (kWh/kWp) 1,816
Performance Ratio (PR) (%) 77.60%
2.1 Present status of Project

The project site visit was conducted in July 2016 and found that project is in construction phase. Project site
boundary and site has been prepared. Further, unpaved access road has also been constructed. To some
extent village road is also being used as access road. The project site and immediate vicinity are presented in
Photographs 2.1.

"] 3 Z Kultohia Road's

Natural|Gana g

ke
Goog

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 2-2 Accessibility of the project site

LEGEND }
bey ‘Settlements
‘National Highway
‘Other Roads
+|-t--Raihway Line
‘Water Bodies

« & Project Site

) ISCALE:-
$ " Lys 0
\ serra
\ SS sy Sino ite } JDRAWING TITLE:-
~ | ~accrssten sty MAP
|PROJECT TITLE :-

esta FOR AUNTE TELANGANA PROJECT AT
~-| MANDAMARRI, District: ADILABAD

JCLIENT :-

RENEW SOLAR ENERGY
__| PYT LIMITED

} lsources:-

GOOGLE EARTH IMAGE

| pRePareo BY:-

FR ARCADIS

2.2 Site Suitability and Justification of Project

Following analysis describes the site suitability for a Solar PV power plant development, these analysis include:

Solar radiation at the site: Solar radiation map of India indicates that Telangana receives a global
horizontal irradiation (GHI) in the range of 5 to 5.5 kWh/m2/day. The first year energy yield prediction of the
site data was estimated to be 105,646 MWh/annum.

Topography: The project site is spread across an open area with very mild slope in multiple directions.
Erection of solar panels is being undertaken through varying the height of the poles required for mounting
solar panels. Hence, the installation is easy and reduces the cost of technical modifications required to
adjust for undulations at the ground.

Substation proximity: The proposed solar power plant will be connected to 132KV substation, located 2
km away from the project site.

Accessibility: There is kutcha road (mud road) from the natural canal upto both the land points. Kutcha
road has to be strengthened to ametalled road for movement of the heaw vehicle coming inside plant. The
approximate distance of the Kutcha road is about 1.75 km from the natural canal. Mandamarri is the nearest
railway station with a distance of 5 km. The nearest airport is Hyderabad airport at a distance of 280 km.
Figure 2.2 below shows the accessibility of the project site.

Geological and soil conditions: To ascertain soil parameters of the proposed site for construction of
foundations for module mounting structures, control room, HT lines & array yard, drainage etc., the sub soil
investigation through certified soil consultant has been carried out. Geological and soil investigations report
confirm soil strength to support structures.

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Near and far shading effects due to objects like transmission lines, trees, hills, wind farms etc. Small
trees and shrubs are present in project site surrounding.

In light of above discussion, the site has been found to be technically feasible for a solar power development
as per all factors discussed above.

2.3 Project Settings

The key physical features of the project site have been described below:

e The proposed site has mix terrain (flat and undulating). The project site is surrounded by agricultural fields.
However, project site land is mostly non-agricultural land.

e There are no shading elements such as mountains or trees available on the site.

e The vicinity of project site has natural canal and ponds. A natural canal is flowing at 1 km east of the project

site. This natural canal further connect the Godavari River flowing in south direction at approx. distance of
20 km. One water pond also exist at approx. distance of 200 m west of project site.

e The nearest village settlement to the project site area is Andugulapet village settlement at a distance of
500m — East from the project boundary.

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 2-3 Photograph of Project Site and Surrounding
Project Site-1

East North
West South

Project Site-2

East North

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

West

Approach Road to Project Site Project Site

-_ 5 |

Community Pathway provided by Renew Power

2.4 Project Design, Technology and Component

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

The proposed 48 MW solar power plant will be based on C-Si technology. The system consists mainly of the
following components:

PV Modules: All solar module mandatorily have to adhere to IEC specification given in IEC 61215 for
crystalline silicon module. For optimum energy generation Crystalline Silicon 315Wp module of Hareon Solar
has been chosen for this project.

Transformers: Each Inverter transformer willbe 3 phase, 50Hz, 4MVA capacity. There will be 12 transformers
of 4 MVA to step up inverter voltage level from 400V to 33kV for 48MW power plant and there will be two
power transformer for 48MW plant in the switchyard section having of 3-phase, 50 Hz,33/132kV
25MVA/30MVA. This 132KV voltage level of 48MW power plant is transmitted to Utility substation through
132KV S/C Transmission Line.

Substation at Mandamarri Village

Mounting Structure: A fixed module mounting system of 15° inclination has been chosen for the PV plant.
The mounting structures will comply with the appropriate industrial standards and will be capable of
withstanding on-site loading and climatic conditions. Material to be used shall be a combination of hot-dipped
galvanised mild steel and pre-galvanised cold rolled sheets sheared to form structural members for module
mounting. The pre-galvanised sheets post process shall be appropriately coated with anti-corrosion
compounds for the project life cycle. The structure designed will have five rows of modules placed in portrait
orientation with 16 modules in each row. In total there shall be 80 modules in one mounting structure. The
layout is designed with a pitch 20 (distance between the fronts of one row to the front of the next row) of
10.081m.

Power Evacuation: The 33kV output from inverter stations in the project site are combined together at 33kV

switchboard and transmitted to 132kV substation. Power is further stepped up to 132kV through three power

transformers rated at 33/132kV, 25/30MVA, which is then evacuated at 132kV substation located at 2 km from

site through S/C transmission line.

Transmission Line: As per detailed project report (DPR), a transmission line of length 5kms and 33kV

capacity would be laid to the feeder bay in Mandamarri 132kV Telangana Power Transmission Company Ltd.

(TPTCL) substation. Necessary metering and protection will be provided to ensure acceptable billing and

safety to equipment and work force. The approach route identified for the transmission line was based on a

criterion to reduce the environmental and socioeconomic footprint of the transmission line. The shortest

feasible route after considering these factors has been selected for the transmission lines: oO

e Transmission line route does not fall under any habitations and thick vegetation.

e No households or community structures are located in the route of the transmission line.

e Allenvironmentally sensitive sites, archaeologically significant sites, areas of ecological and cultural
significance were avoided while selecting the route.

e Right of way/ access roads are shared with local residents of the area wherever possible.

1
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

2.5 Climate Change Effect on Solar Power Plant

Energy from solar power plant is directly related to fluctuating weather conditions. The wulnerability of solar
power components due to climate change has been studied in various researches and publication. In Solar
power plant, photovoltaic panels with an operating life time of 25 years are vulnerable to hail, wind and extreme
temperature (Patt et al. 2010). Solar cell output usually rated at 25°C and it decreases for each temperature
rise of 1°C after that hence increase in temperature will decrease the performance of solar cell. As the solar
radiation assessment has been conducted for the proposed project and module has been designed in line with
the assessment finding therefore solar power performance is not anticipated to reduce unexpectedly over the
period of 25 years (project life cycle).

Cloud cover is another factor which influence the performance of solar panel's output and this performance
can decrease by 40%-80% within a few seconds. However, it increases dramatically as the sky clear (Kleiss|
2010).

Higher wind speed can also increase dust particles deposit over the panels which decrease solar photovoltaic
cell output (Goosens and Van Kerschaever 1999), but higher wind can also cool the modules, increasing
efficiency and output.

Another component of solar power plant is inverter. Studies, consistently show that the inverter, which
Converts direct current power output into alternating current (DC to AC), is the most unreliable component of
a photovoltaic system, accounting for up to 69% of unscheduled maintenance costs (Patt et al. 2010).
However, they are not usually directly exposed to the weather and are not especially vulnerable to climate
change.

Following checklist of ADB has been referred for preliminary climate risk screening:

Screening Questions Score Remarks

Is siting and/or routing of
the project (or its
components) likely to be Not likely
affected by climate
conditions including

Solar modules have been
selected considering the

extreme weather related ° temperature range in the
events such as floods, area (42-45 °C in Adilabad)
droughts, storms,
landslides?
Location and Design of
Project
Would the project design Likely
need to consider any Natural drains of seasonal
hydro-meteorological nature existnear the project
parameters (e.g., sea-level, 1 site which becomes active
peak river flow, reliable during the =~ monsoon
water level, peak wind therefore project
d etc)? component and site design
Spee . should consider the risk of
local flooding Oo
Would weather, current Not likely
Materials and and likely future climate Project can be establish
Maintenance conditions (e.g. prevailing 0 within a shorttime period of
humidity level, 4-5 months  (approx..)
temperature contrast therefore impact of climate

between hot summer days

change on material and

12
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

and cold winter days, maintenance is not
exposure to wind and expected
humidity hydro-

meteorological
parameters likely affect
the selection of project
inputs over the life of
project outputs (eg.
construction material)?

Would weather, current
and likely future climate
conditions, and related
extreme events likely

affect the maintenance ° Notlikely

(scheduling and cost) of

project output(s) ?

Would ~— weather/climate

conditions, and related Likely

extreme —events_—_ likely Although project has been

affect the performance designed after
Performance of project (eg. annual power consideration of
outputs production) of project 1 temperature variation

output(s) (eg. — hydro- (annually), significant

power generation variation in temperature

over the period of project
life cycle may affect its
performance.

facilities) throughout their
design life time?

Total sum of scores 2

2.6 Resource Requirement

2.6.1 Land Requirement
Project Site

The solar power is proposed on private land. The project site is an open vast area with mild undulations. Land
in the project influenced area is predominantly used for rain-fed agriculture and grazing. Grazing activities are
limited to post-monsoon months, when adequate vegetation is present. Agriculture in the area is majorly

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

dependent on rainfall. One natural canal exist east of the project site at a distance of 1 km which is being used
by farmers for irrigation.

Temporary boundary has been constructed for both the patches. During dialogue with representative of land
developer (M/S SSPL), it was informed that, only private land is involved for the proposed solar power project.
Around 300 acre of private land has been procured for the project site area as per documents shared by
Renew Power team. The proposed solar project spreads over two different patches of land (first patch about
160 acre and another patch of 140 acre) in Andugulapet village. Majority of the land owners are from
Andugulapet village and some land owners are from Mandamarri town area. However the land owners of
Andugulapet village are living in Mandamarri town but their land falls under Andugulapet village. The procured
land was mostly dependent on rain-fed agriculture pattern, non-cultivated and undulating |: The
compensation for the purchased land is reportedly above the existing government circle and marl ite.
Reportedly, no physical displacement happened due to the project and private land has purchased through
good faith negotiations based on willing sellers and willing buyer basis, which was confirmed on the basis of
following;

e Sample copy of sale deed

e Primary consultatior landowners

e Consultation with wakelregater

° cys of market value of land to verify compensation provided to landowners are higher than the circle

Table 2-2: Village wise land distribution

Andugulapet Private

Table 2-3: Project component wise land breakup

Required
= in aa fe

Including access road and sub

Solar site
station

Around 8 transmission line tower
falls under 2 Km length of

2 Transmission Lines 0.071 transmission line. Land
requirementfor one tower is 6m
X6m.

Total 300.071

Land for access road

Village road (approx. 2 km long) is being used to access the project site. This village road connects project
site with SH-1. To reach the project site, this village road also crosses one natural canal. There is no bridge
over this natural canal. One culvert bridge is planned to be constructed by the project proponent which will
facilitate crossing of canal without disturbing the water flow. All the necessary permission required to construct
the culvert bridge is being taken by the project proponent. The road is narrow (width 10-12 feet) and paved
within the village. However, near the canal and further to the project site this road is unpaved. This village road
is being used by project proponent for the mobilization of manpower and machinery during the corset

Land for transmission line & PSS

14
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Reportedly, 8 transmission line tower will be constructed requiring 6m x 6m land for each tower. Government
grid station is located in Mandamarri Mandal which is 2 km away from the project site. A relatively small area
of 6m x 6m will be used by paying a one-time compensation based on negotiation with land owners (which
includes the compensation for crops in the Right of Way of transmission towers & transmission line).

Private land purchase process

As per discussions with the representative of land developer (SSPL), only private land has been purchased
for the proposed project. The private land has been purchased by land aggregator after negotiation and willing
seller and willing buyer basis. Procedure for site identification and land uptake has been developed by Renew
and the same has been followed in this project.

General procedure of Land purchase

e Based upon the solar resource assessment, a first draft layout is prepared from which a set of locations
that can be procured is available. Based upon further survey to establish feasibility of locations, the first set
of target lands is identified.

e Discussions/ negotiation with land owners are held through land aggregator and purchase terms agreed
upon. Land documents are collected and tittle is vetted.

e Locations may be dropped if the sale/ purchase terms of the land cannot be agreed upon, or if the title
vetting does not establish satisfactory land documentation. In such case, other available option for locations
are pursued. This is the reason why this project has been spread over two sites located at approx. 1 km
distance from each other.

e Allocation is acquired once an agreement to sale (ATS) and Power of Attorney (PoA) is received from land
owner /farmer. The land is then transferred to land aggregator or Project Company by way of alease deed.
At this stage Renew starts applying for all necessary clearances for the locations.

e After this sale deed needs to be done with the seller to complete the entire land purchase process and
before any security charge can be created on the land parcels. All sale deeds done in the name of Project
Company are done only after comfort on land documentation and clear title.

e Allthe land acquired for the project if a private land, it is obtained at market price or negotiation with farmers .
Each farmer is offered the same price on a per acre basis for his farm.

e The government circle rate in the proposed project area is more than rupees 1.5 lakh per acre as reported
by land aggregator.

2.6.2 Water Requirement

During the present construction phase, water is required for preparing RCC foundations for module mounting
structures, building control room and security rooms, and domestic purposes such as drinking and washing by
the construction workers and staff. During operations, water will be required for cleaning of solar panels and
also for domestic purposes for the operations staff. The estimated quantities of water required during the
construction and operation phases are presented below in Table 2.3

Table 2-4 Water requirement during construction and operation phase

Se eee sa
Consumption

Civil works water requirement 6 KLD
Construction

Domestic use — drinking (during peak construction phase). 13.5 KLD

Washing ofsolar panels once per month 100 KL
Operation _ -

Domestic use — drinking and washing by 10-12 site personals 0.5KLD

and security guards

15
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

During construction phase, the demand is met by tankers carrying 6000 litres/day. About 30 cans of packaged
water of 20 litres capacity per day is required to meet the drinking water needs. In operational phase, ground
water will be used for module washing while RO water will be made available for the drinking purpose.)

2.6.3 Manpower Requirement

About 300 labours is estimated to be employed in the peak phase which involves the foundation structural
work, fencing, cleaning and erection of mounting structure. Some female workers is also expected to be
engaged. The contractor workforce will be comprised of both skilled and unskilled labours. Some workers may
be sourced from the nearby villages depending on their skills and capabilities. In the operational phase, a total
of 10-12 personnel will be required onsite including security guards, operation and maintenance officer and
site engineers.

2.6.4 Waste Water Treatment and Disposal System

During the construction phase, the waste water or sewage from site office toilets will be disposed in a septic
tank. Waste water will be generated during the operation phase due to solar module washing on a monthly
basis. Proper storm water channels would be constructed along the periphery of the project site for draining of
site run off to the dry water channel passing through the northern part of the site from west to east direction.
The domestic waste water would be managed through septic tanks already constructed.

2.6.5 Logistic Arrangement

Labour Camp: During the site visit, no labour camp was observed. The plan is to hire unskilled labours locally
therefore reducing the requirement of labour camp. Onsite labour camp will be constructed to house only the
migrant labours once construction activities starts. All the basic facilities and amenities such as drinking water,
separate kitchen, creches for children, sufficient toilet and rest room will be provided in the labour camp.

Project Vehicles: Project vehicles such as water tanker, tractors, JCB, and cars will be hired to support various
Operations during construction phase and further efforts will be made to hire vehicles from local community.
2.6.6 Implementation Schedule for the Proj:

As per the Detailed Project Report (DPR), project i: eduled to commence in May 2017

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

3.0 APPLICABLEREGULATIONS, GUIDELINES AND
STANDARDS

This section describes regulations, statutory guidelines and obligatory standards that are applicable to the
social and environmental performance of the proposed project.

3.1 National Regulations

Environmental Protection has been given the constitutional status. Directive Principles of State Policy states
that, it is the duty of the state to ‘protect and improve the environment and to safeguard the forests and wildlife
of the country’. It imposes Fundamental duty on every citizen 'to protect and improve the natural environment
including forests, lakes, rivers and wildlife’.

In India the Ministry of Environment, Forests and Climate Change (MoEFCC) is the apex administrative body
for (i) regulating and ensuring environmental protection; (ii) formulating the environmental policy framework in
the country; (iii) undertaking conservation & survey of flora, fauna, forests and wildlife; and (iv) planning,
promotion, co-ordination and overseeing the implementation of environmental and forestry programmes.
Several laws have been framed for protection of environment and for Occupational Health & Safety in India by
the Central Government. The relevant regulation pertaining to the project activity has been discussed as under.
The compliance to all environmental, health, safety and social regulation have been presented in Table 3.1

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 3-1 Applicable Environmental, Health, Safety and Social Regulation

National
Environment,

Health & Safety
Regulation

The Air (Prevention
& Control of
Pollution) Act 1981

Agency
Responsible

State Pollution
Control Board
(SPCB)

Requirement

As per this rule, Consent To Establish and
Consent to Operate is required to be
obtained. However, development of solar
power plant falls under white category and
therefore itis exempted to obtain CTE and
CTO from state pollution control board.

Reference: CPCB notification No. B-
29012/ESS(CPA)/2015-16; dated March
07, 2016

Applicability

Solar power plant is exempted
to obtain CTO. However,
SPCB needs to be informed by
the project proponent while
starting the project.

State Pollution

As per this rule, Consent To Establish and
Consent to Operate is required to be
obtained. However, development of solar

Solar power plant is exempted

Th Wate i
(Prevention “ Control Board | Power Plantfalls under white categoryand tg obtain CTO. However,
; (SPCB) therefore itis exempted to obtain CTE and) gpcg needs to be informed by
somolet Pollution) CTO from state pollution control board. | the project proponent while
Reference: CPCB notification No. B- | Starting the project.
29012/ESS(CPA)/2015-16; dated March
07, 2016
Forests The Forest Conservation Act and Rules
c ‘i Forest mandate projects requiring diversion of | Not Applicable
(Conservation) ores: forest land for non-forest purposes to | No forest land is involved for
Act, 1980 and | Department oe
seek Forest Clearance from the Ministry q
Rules 1981 the project.
of Environment and Forests.
The EIA Notification 2006 and thereafter
the MoEFCC Office Memorandum dated,
Environmental 13th May 2011 exempts solar Power Not Applicable. However,
Impact project from obtaining prior . . .
. permission is required for
Assessment (EIA) MoEFCC Environmental Clearance from the
dee . usage of water. Reportedly, the
Notification 2006 & regulatory authorities. But, under the ermission has been taken
MoEFCC Office provision of MoEFCC. office p .
Memorandum memorandum dated 30th June 2011 from the concemed village
dated 30thJune’11. requisite permission is required to be Panchayat.
obtained from competent authority for
water and land usage.
Environment Ambient air quality monitoring has to be
quality 9
(Protection) CPCB carried out and the concentration limits | During construction phase and
Seventh if required during operation

Amendment Rules
2009

for the air quality parameters should be in
compliance with NAAQS 2009. Activities
in the project especially during

phase

18
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

construction should not result in
exceeding National Ambient Air Quality
Standards (NAAQS) for ambient
concentrations of air pollutants (such as
particulate matter). If violation of the
Rules takes place then the penaltywill be
decided on the basis ofthe parent Air Act
1981.

Noise (Regulation
and Control) Rules
2000 amended in
2010

TPCB

The Rules stipulate ambient noise limits
during day time and night time for
industrial, commercial, residential and
ecologically sensitive areas. The rules
apply both during the construction and
operation of the project. Violation of the
standards for assessing the noise quality
due to the project will lead to penalty as
under the EPA Act 1986.

During construction phase and
if required during operation
phase

Hazardous Waste

TPCB

These Rules outline the responsibilities of
the generator, transporter and recycler/re-
processor of the hazardous wastes for
handling and managementin a manner
that is safe and environmentally sound.
Project proponentneed to obtain consent
from State Pollution Control Board for
generation and storage of hazardous
waste like transformer oil, etc. irrespective
of quantity of waste.

As per the law the occupier and the
operator of the facility should be liable to
pay financial penalties as levied for any
violation of the provisions under these
rules by the State Pollution Control Board
with the prior approval of the Central
Pollution Control Board.

Not Applicable
construction phase

during

Proposed project is using a
clean technology and does not
generate hazardous waste as
listed under Hazardous waste
management and_ handling

rule. eo}

(Management,
Handling and
Trans-boundary
Movement) Rules
2008

Environment
(Protection) Second

Amendment Rules
2002

MoEFCC.

The DG sets installed during construction
should complywith maximum permissible
noise levels and noise control measures
for diesel generators up to 1000 KVA
capacity as specified in the Act.

The power requirement during
construction phase is met
through DG sets, which will
adhere to prescribed CPCB
noise level limits and noise
control measures.

19
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

The Building and
Other Construction

This Act provides for safety, health and
welfare measures of buildings and
construction workers in every
establishment which employs or
employed during the preceding year ten
or more such workers. These measures
include fixing hours for normal working
day, weekly paid rest day, wages for
overtime, provision of basic welfare

Applicable during construction
phase

Project proponent will ensure
through its contractors that
basic amenities are provided to
the labours. Project proponent
through its contractors should
also ensure all vendors
employed should have valid
labour license. Compensation
to workers (own and vendors)
should notbe belowdaily wage

Workers’ Ministry of amenities like drinking water, latrines, ce
. . . 7 rate as specified by
10 | (Regulation of Labour and urinals, créches, first aid, canteens and
7 ane Government. Muster roll must
Employment and| Employment | temporary living quarters within or near ae
im . . . be maintained. Employee ID
Conditions of the work site. This Act also requires .
. an . ye card must be issued (own and
Service) Act 1996 application of the following: Building or
. : . vendors). Safety, health and
other construction workers’ (regulation it f build
and Employment Conditions of Service) weliare measures of punang
and construction workers as
Central Rules 1998 & Workman's .
. a mentioned in the act needs to
compensation Act, 1923 to buildings and be complied with
other construction workers. These will be p °
followed bycontractor & developer during Failure to comply results in
construction and operation phase. financial penalty imprisonment
of the principal employer along
with vendor and closure of
project
Applicable both during
Central Electricity) in. of Power , construction and operation
Authority (Safety) Central The Act is applicable for the solar power phase
Requirements — for Electricity plant as the plant is going to be having
Operation, Authority electrical appliances and facilities Project’ proponent under
41 Construction and installed for grid connected power Provisions of the CET
Maintenance of | Telangana generation. As perthe act, allequipments  ‘@gulations ensure that the
Electric Plants and| Power and system installed should comply with health and safety
Electrical Lines) | Tansmission | the provision of the statute, regulations "quirements and Provisions
Regulations 2008, Company Ltd. | ang safety codes. for transmission lines
(TPTCL) specified under the rules are
(CET)
compiled.
Applicable during construction
The Act requires if personal injury is | phase
caused toa workman by accidentarising ;
Workmen's out of and in the course of his Project proponent — should
12 | Compensation Act, labour welfare! employment, his employer should be | &MSure through its contractors
”! board in case of any accident/ injury/

1923 & Rules 1924

liable to pay compensationin accordance
with the provisions of this Act.

loss of life the workmen should
be paid a minimum
compensation as_ calculated
under this act both during

20
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

construction and operation
phase of the project. The
reporting of accidents needs to
be done in prescribed forms as.
per the act and the incident /
accident register needs to be
maintained accordingly. The
Act also gives a framework for
calculating amount of

compensation and wages.

The Contract Labour (Regulations &
Abolition) Act, 1970 requires every
principal employer of an establishmentto
make an application to the registering
officer in the prescribed manner for
registering the establishment. The Act

Applicable during construction
phase

All vendors employed including
contractors should have valid
labour license. Compensation
to contract workers (own and
vendors) should not be below

and its Rules apply to every | dailywage rate as specified by
establishment in which 20 or more | Governmentof India. Mustard
The Contract workmen are employed on any day on | roll must be maintained.
Labour (Regulation the preceding 12 months as contract Employee ID card must be
and Abolition) labour and to every contractor who | issued (own and vendors).
Safety, health id If
Rules, 1971 labour welfare employs or who employed on any day | Safety, heal an : welfare
13 preceding 12months, 20 or more | measures of building and
Contract Labour | board .
(Regulation And workmen. It does not apply to construction workers as
a . establishments where the work | mentioned in the act needs to
Abolition), 1973 . . . i i i
performed is of intermittent or seasonal | be complied with. Failure to
nature. An establishmentwherein workis | comply results in financial
of intermittent nature will be covered by | penalty. Failure to comply
the Act and Rules if the work performed | results in financial penalty.
's more than 120 days in a year, and Renew should also ensure that
where work is ofa seasonal nature if work on '
. Hf 4 than 60 days i conditions like hours of work,
'S Perormed more than ays ina year. fixation of wages and other
essential amenities in respect
of contract labour are provided
and in compliance with the
standards.
This Act provide for fixing minimum rates
of wages in certain employments and
requires the employer to provide to eve:
a P _ p i Applicable during construction
Minimum Wages | labour welfare | Worker engaged in a scheduled
14 Act, 1948 board employmentto be paid wages at a rate p

not less than the minimum rate of wages
fixed by such notification for that class of
employees in that employment without
any deductions except as may be

21
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

authorized within such time and subject
to such conditions as maybe prescribed.

15

The Child Labour
(Prohibition and
Regulation) Act,
1986

labour welfare

board

The Act prohibits employmentof children
in certain occupation and processes. The
Act also specifies conditions of work for
children, if permitted to work.

Renew Power should ensure
that no child labouris engaged
at site for construction or
operation works either directly
or by the sub-contractors.
Renew Power should include a
clause in the subcontractor
agreements prohibiting
employment of child labour.

16

Companies
2013

Act,

Renew Power

According to Schedule 135 sub -section
1, the companies meeting the threshold
criteria (Minimum networth of rupees
500 Crore, Turnover up to "1000 Crore"
and having a net profit of at least
‘Scrore') specified should spend in every
financial year, at least 2% of the average
net profits of the Companymade during
the three immediately preceding
financial years in pursuance of CSR.
policy.

The projectwill need to comply
with the requirement as stated
in the law.

17

Panchayat
(Extension to
Scheduled Areas)
Act 1996

Renew Power

Provisions of this rules are:

* — Astate legislation on panchayats in
the scheduled area should take care
of the customs, religious practices
and management
practices of community resources

traditional

«Every village shall contain a Gram
Sabha whose members are included
in the electoral list for the
panchayats at village level

© Planning and management of minor
water bodies are entrusted to the
panchayats

e The Gram Sabhas have roles and
responsibilities in approving all
development works in the village,
identify beneficiaries, issue
certificates of utilization of funds;
powers to control institutions and
functionaries in all social sectors
and local plans

«Every Gram Sabha to safeguard
and preserve the traditions and
customs of people, their cultural
identity ,community resources and
the customary mode of dispute
resolution

22
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

3.2

ADB safeguards and compliance

The project has been planned and initiated in line with the requirement of ADB safeguards. A brief description of safeguard requirement and project details

is given in table below:

B Policy

Objective

ADB’S SAFEGUARD | ADB’s safeguard policy framework consists of three Operational

POLICY
STATEMENT (2009)

policies on the environment, Indigenous Peoples and involuntary
resettlement.

Environmental Safeguards: To ensure the environmental soundness
and sustainability of projects and to support the integration of
environmental considerations into the project decision-making
process.

Involuntary Resettlement Safeguards

To avoid involuntary resettlement wherever possible; to minimize
involuntary by exploring project and design
alternatives; to enhance, or at least restore, the livelihoods of all
displaced persons in real terms relative to pre-project levels; and to
improve the standards of living of the displaced poor and other
vulnerable groups.

resettlement

Indigenous Peoples Safeguards

Project Details

The present ESIA study encompasses identification of
environmental sensitivity and potential risks to
physical, biological, socioeconomic (including impacts
on livelihood through environmental media, health and
safety, vulnerable groups, and gender issues), and
physical cultural resources in the context of the
project’s area of influence. Recommendation of
environment management plan and _ mitigation

measures.

Land purchase was devoid of structures or habitation.
The private land has been purchased through
negotiations on willing to sell and willing to buy basis.
The land rates paid are more than the government

rates. ‘ome crop compensation has also been
paid to owner in case of transmission line.

e is no adverse impact due to the project on ST
son. Only private land has been procured for this

23
ESIA

— 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

ADB Policy on Gender
and Development
(GAD)

ADB’s Social
Protection Strategy
(2001)

To design and implement projects in a way that fosters full respect
for Indigenous Peoples’ identity, dignity, human rights, livelihood
systems, and cultural uniqueness as defined by the Indigenous
Peoples themselves so that they (i) receive culturally appropriate
social and economic benefits, (ii) do not suffer adverse impacts as a
result of projects, and (iii) can participate actively in projects that
affect them.

Requires Projects to consider gender issues in all aspects of ADB
operations, accompanied by efforts to encourage women’s
participation in the decision-making process in development
activities.

The Social Protection Strategy requires that Projects comply with
applicable labor laws, and take the following measures to comply
with the core labor standards for the ADB financed portion of the
Project:

a) carry out its activities consistent with the intent of ensuring legally
permissible equal opportunity fair treatment and non-discrimination
in relation to recruitment, compensation, working conditions and
terms of employment for its workers

b) not restrict its workers from developing a legally permissible
means of expressing their grievances and protecting their rights
regarding working conditions and terms of employment;

c) Engage contractors and other providers of goods and _ services:
i. who do not employ child labor or forced labor; ii. who have
appropriate management systems that will allow them to operate in

a manner which is consistent with the intent of points (a) and (b).

project. All the land owners have been discussed and
price paid was mutually agreed.

The project will follow ADB Policy on Gender
Development. Participation of women workers will
also be ensured wherever possible in the project.
Additionally, women empowerment will also be a part
of CSR activities.

Renew Power has developed ESMS in line with the
requirement of ADB’s Social Protection Strategy
(2001). This ESMS is applicable on all the projects
initiated by Renew Power

24
ESIA

— 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

ADB policy on Public
Communication policy

ADB policies on 2010
on Gender
mainstreaming
guidelines

ADB policies on
participation guides

ADB shall ensure that the project or program design allows for
stakeholder feedback during implementation. ADB shall ensure that
relevant information about major changes to project scope and likely
impacts is also shared with affected people and other interested
stakeholders. The borrower and/or client shall provide relevant
environmental, resettlement, and indigenous people’s information,
including information from the documents referred suchas EIA, IEE
etc to affected people in a timely manner, in an accessible place, and
in a form and language(s) understandable to them.

ADB’s Policy on Gender and Development will adopt
mainstreaming as a key strategy in promoting gender equity. Gender
considerations shall be mainstreamed into all ADB activities,
including macroeconomic and sec-tor work, and lending and
technical assistance (TA) operations. The key elements of ADB’s
policy will include gender sensitivity, gender analysis, gender
planning, mainstreaming, and agenda setting. Focus on Developing
member countries

Participation in ADB-assisted operations refers to the processes
through which stakeholders influence or contribute to designing,
implementing, and monitoring adevelopment activity. Participation,
rather than merely a goal in itself, helps achieve improved
development results. By ensuring stakeholders understand and can
participate in the decisions, resource allocations, and activities that
affect their lives, it ensures attainment of the benefits from this
engagement.

The project team held meeting with Village
Sarpanch and other people to disclose the project
and taking their view. To receive the comments
of villagers and other stakeholder, arrangement
wil be made under grievance redressal
mechanism. This mechanism not only facilitate
receiving of stakeholder’s concern but also help
to address the comment in time bound manner.

Renew Power believe in clear and thorough
communication with the community during the
project life cycle and the same will be
implemented.

Not Applicable.

Renew Power through CSR interventions will work
with women/girl child on key thematic areas such as
Education, Health and Empowerment.

Stakeholder participation in this project has been
ensured through stakeholder discussion and project
disclosure. Further, CSR program will also be
prepared in line with the discussion held with
community.

25
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

3.3 ADB Prohibited Investment Activities List (PIAL)

The proposed project has been assessed with the ADB prohibited investment activities list and found that it
does not fall under this list.

List:
The following do not qualify for Asian Development Bank financing:

(i) production or activities involving harmful or exploitative forms of forced labor? or child
labor2;
(ii) production of or trade in any product or activity deemed illegal under host country laws

or regulations or international conventions and agreements or subject to international
phaseouts or bans, such as (a) pharmaceuticals3, pesticides, and herbicides*, (b) ozone-
depleting substances, (c) polychlorinated biphenyls® and other hazardous chemicals’,
(d) wildlife or wildlife products regulated under the Convention on International Trade
in Endangered Species of Wild Fauna and Flora8,and (e) transboundary trade in waste or
waste products?;

(iii) production of or trade in weapons and munitions, including paramilitary materials;
(iv) production of or trade in alcoholic beverages, excluding beer and wine!9;
(v) production of or trade in tobacco; 1°

(vi) gambling, casinos, and equivalent enterprises; 1°

‘Forced labor means all work or services not voluntarily performed, that is, extracted from individuals under threat of
force or penalty.

2 Child labor means the employment of children whose age is below the host country’s statutory minimum age of
employment or employment of children in contravention of International Labor Organization Convention No. 138
“Minimum Age Convention” (www.ilo.org).

* A list of pharmaceutical products subject to phaseouts or bans is available athttp:/Avww.who.int.
* A list of pesticides and herbicides subject to phaseouts or bans is available athttp:/Awww.pic.int.

5A list of the chemical compounds that react with and deplete stratospheric ozone resulting in the widely publicized
ozone holesis listed in the Montreal Protocol, together with target reduction and phaseout dates. Information is available
athttp:/Awww.unep.org/ozone/montreal.shtml.

6 A group of highlytoxic chemicals, polychlorinated biphenyls are likelyto be found in oil-filled electrical transformers,
capacitors, and switchgear dating from 1950 to 1985.

7 Alist of hazardous chemicals is available athttp:/www.pic.int.

® A listis available at http:/Avww.cites.org.
° As defined by the Basel Convention; see http:/Awww.basel.int.

‘© This does not apply to project sponsors who are not substantially involved in these activities. Not substantially involved
means that the activity concerned is ancillary to a project sponsor's primary operations

26
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

(vil) production of or trade in radioactive materials!!, including nuclear reactors and
components thereof;

(viii) production of, trade in, or use of unbonded asbestos fibers!2;

(x) commercial logging operations or the purchase of logging equipment for use in
primary tropical moist forests or old-growth forests; and

(x) marine and coastal fishing practices, such as large-scale pelagic drift net fishing and fine
mesh net fishing, harmful to vulnerable and protected species in large numbers and
damaging to marine biodiversity and habitats.

11 This does not apply to the purchase of medical equipment, quality control (measurement) equipment, and any
equipment for which ADB considers the radioactive source to be trivial and adequately shielded.

12 This does not apply to the purchase and use of bonded asbestos cement sheeting where the asbestos contentis
less than 20%.

27
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

3.4

Social and Environmental Performance Standards of the International Finance Corporation

The International Finance Corporation has laid down a set of eight Performance Standards that the project developers need to comply with while
establishing the project. The provisions of the Performance Standards relevant to the solar power projects are summarized below:

Title
Performance
Standard

of

PS 1: Social and
Environmental
Assessment and
Management
Systems

Table 3-2 IFC’s Environmental and Social Performance Standards

Performance Standard
requirements in brief

(PS)

Conduct an Environmental and Social
Impact Assessment (ESIA) of the project,
appropriate to the nature of the projects

environmental and social risks and
potential impacts.
Establish Environmental and Social

Management Plans commensurate with
the findings of the ESIA and consultation
with affected communities

Establish Action Plans where specific
mitigation measures and actions are
required for the project to comply with
applicable laws, regulations and the

Applicability to project (Compliance)

Arcadis has been appointed by Renew Power to
undertake ESIA_ study to identify the
environmentand social risks that mayarise due
to the project and recommend mitigation
measures for the same as provided in Chapter 6

The PS 1 is applicable to projects with environment
and/or social risks and/or impacts. The proposed
project is a solar power project and will have
environmental and social impacts resulting from loss
of grazing land, generation of noise, construction
activities etc.

PS_1_is therefore applicable for_the proposed
project.

An Environmental and Social Management
Plan has been prepared and incorporated in
Chapter 7 of the ESIA report taking into
consideration the potential social and
environmental impacts or risks alreadyidentified
& assessed in ESIA

An ESMP has been prepared and incorporated
in Chapter 7 of the ESIA report for
implementation of mitigation measures in
compliance with the statutory requirements and
Performance Standards

Actions Taken/Requirements.

Renew Power has developed an Environmental
and Social Management System at the corporate
level as well as adhere to the environment and
social management plan recommended for its
solar project at the ground level. Renew Power is
required to fulfil the following requirements:

= Environmental and social action plan;

= Identification of risks and impacts;

= Management program;

= Organizational capacity and competency;
= Training for security and safety workers;
= Emergency preparedness and response;

= Stakeholder
redressal; and

engagement/ grievance

= Monitoring, reporting and review.

28
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

of

PS 2: Labour and
Working Conditions

Performance Standard
requirements in brief

(PS)

requirements of these Performance

Standards

Provide organizational capacity and
contractor / employee training to enable
project to achieve continuous
environmental and social performance

Establish andmaintaina timely processof
community engagement, including a
grievance mechanism, focusing on
disclosure ofinformation and consultation
with local communities affected by project
risks or adverse impacts that is free from
external manipulation, interference or

coercion to ensure relevant and
understandable access to project
information.

Establish procedures to monitor and
measure the effectiveness of the
environmental and social management
program, including internal reporting of
the program's effectiveness to the
project's senior management, disclosure
of Action Plans (including material
changes to such Plans) to affected
communities, and external reporting to
affected communities on the results of
Action Plans, commensurate with the
concerns of the affected communities

Applicability to project (Compliance)

and
the

Organizational structure with roles
responsibilities of the team within
organization is defined in Chapter 7

A community engagement plan needs to be
developed and implemented as well as
adequate reporting needs to be done. This
should aim to inform the community project
related adverse impacts or risks. The grievance
redresses mechanism has been developed in
ESIA

System of monitoring with periodic audits willbe
established

The PS 2 applies to workers directly engaged
by the client (direct workers), workers engaged
through third parties (contracted workers), as

Actions Taken/Requirements.

Renew Power through its contractors should
ensure that adequate facilities and amenities are
provided in the labour accommodation for the
migrant workers (20%) including: adequate
living/sleeping facilities and space per person;

29
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

of

Performance Standard
requirements in brief

(PS)

Establishment of a Human Resources
Policy consistent with the requirements of
this Standard that informs employees of
their rights under national labour and
employment laws

Document and communicate to all
employees’ conditions and terms of
employment.

Applicability to project (Compliance)

well as workers engaged bythe client's primary
suppliers (supply chain workers).

The proposed project involves employment of
direct and contracted workers during
construction and operation phases. Locals will
be hired to carry out unskilled work.

PS 2is therefore applicable for the proposed
project.

Applicable during construction and operation
phase

Actions Taken/Requirements.

potable water that meets national standards and
standards as laid down by ILO; toilets, washing
and cleaning facilities; canteen/mess or fuel for
cooking; locker/storage facilities ; and facilities for
management and disposal of garbage, sewage
and other waste. The company will periodically

review and monitor the condition of the
accommodation given to workers. The worker
accommodation standards as laid downby ILO is
presented in Annexure III of the document.

The company, as a part of the contractor should
regularly monitor compliance to the aforesaid
guidelines/requirements and ensure that these
are met. Internal audits and follow up on
corrective actions will also need to be undertaken
to assess efficacy of the oversight system.

During site visit, itwas found that no labour camps
are setup onsite.

The contractors should have well framed HR
policies. The workersfabours engaged by the
contractors should be informed abouttheir rights
under national labour and employment laws.

Renew Power will engage labours through
contractors, however the same should be
supervised by Renew Powerso that the
engagement of workers is in accordance to
applicable rules and regulations.

Renew Powerthrough contractor will ensure
adequate provisions of facilities such as access
to clean water, sanitary facilities and other
necessary facilities at the labour camps and
construction sites.

30
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

of

PS 3: Resource
Efficiency & Pollution
Prevention

Performance Standard
requirements in brief

(PS)

Practice non-discrimination and equal
Opportunity in making employment
decisions

Provide a mechanism for workers to raise
workplace concerns.

Provide workers with a safe and healthy
work environment, taking into account
risks inherent to the particular project
sector

Applicability to project (Compliance)

Applicable during construction phase

Applicable during construction and operation
phase

Applicable during construction and operation
phase

The PS-3 is applicable to projects resulting in
increased levels of pollution and requires
project to avoid, minimize, or reduce adverse
impacts on human health and environment by
adopting pollution preventive and control
technologies throughout the Project life cycle.
The proposed projectis a clean energy project
and will not have major pollution sources
associated with it. The construction works for
the development of project will result in
generation of wastes like wastewater, waste oil
and construction debris .The operation phase
will resultin noise emissions and generationof
minor quantities of waste such as transformer
oil.

Actions Taken/Requirements.

Complied. Equal opportunitywill be given to both
men and women depending on their skills and
capacity wages, work hours and other benefits
should be as per the national labour and
employment Laws.

Grievance Redressal Mechanism (GRM) has
been framed under the ESMS and the same will
be implemented at project level.

This is applicable both during construction and
operation phase and should be supervised by
Renew Power.

The contractor should follow its EHS policy while
operating onsite. In absence of EHS policy of
contractor, EHS policies of ReNew Power willbe
applicable. .

The project, is expected to contribute to
significant GHG avoidance beginning in FY2016-
17. No material impact on ambient air quality is
expected on account of this project. However,
temporary impacts on ambient air quality and
noise levels may be expected during
construction.

Renew Powershould implement measures during
construction: for management of excavated earth
and construction rubble; and minimization of
fugitive dust emissions. Further, Renew Power

31
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

of

Performance Standard
requirements in brief

(PS)

The project proponent should ensure that
adequate control techniques are provided
to minimize emissions or achieve a pre-
established performance level and

Applicability to project (Compliance)

PS _3 is therefore applicable for the proposed

project.

Actions Taken/Requirements.

should ensure through its contractors that other
wastes (packing material, metal, debris, cement
bags, drums/cardboards etc.) are collected,

stored and disposed to re-users or in appropriate
authorized debris disposal areas.

Limited concreting work is expected for structure
foundations, sub-station, and transmission
towers. Cementconcrete mixers will be expected
to be used at site since significant concreting work
is not expected. Concreting and other
construction activities including use of earth
moving equipment and increased traffic for
material movement is expected to result in
increase in ambient noise levels. However, this
increase is short term during construction stage
only. The construction work will be carried out
only during day time and no noise generating
equipment will be operated at night.

No material impact on surface or groundwater
resources is expected on account of the project,
except that the water sourcing requirement during
the construction phase will need to safeguard the
immediate and medium term needs of water by
the local communities. The sub-contractors
should ensure that the water made available to
workers and employees’ meets national potable
water quality norms. The project site if equipped
with appropriate facilities for collection, treatment
and dis posalof sewage (septic tank and soak pit)
which is used both during construction and
operation phases should be provided.

During the construction phase, the vehicles) Renew Power through its contractors will ensures

involved for

hauling of equipments and) sprinkling of water to reduce dust in the air.

32
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title of
Performance
Standard

PS 4: Community
Health, Safety and
Security

Performance Standard
requirements in brief

(PS)

minimize pollution from project activities.
The client will avoid the release of
pollutants or, when avoidance is not

feasible, minimize and/or control the
intensity and mass flow of their release.

The client will implement technically and
financially feasible and cost effective
measures for improving efficiency in its
consumption of energy, water, as well as
other resources and material inputs, with
a focus on areas that are consideredcore
business activities.

Evaluation of risks and impacts of the
project on health & safety of the affected
community during the projectlifecycle and
establish preventive/mitigation measures
to reduce/ minimize the impacts.
Disclosure of action plans to affected
community and the government agency.

Applicability to project (Compliance)

pollution level and dustin the air.

During construction and operation phase.

This Performance Standard is applicable to
projects which entail potentialrisks and impacts
to the health and safety of affected communities
from project activities. The proposed project will
involve transportation of components such as
mounting structures, electrical equipments,
solar modules, which may pose safety risks to
the local communities.

The PS 4 is therefore applicable for the

materials to the project site may increase the| Besides, Renew Powershould also ensure use of

proposed project.

During Construction Phase

Actions Taken/Requirements.

vehicles having valid PUC certificates.

Renew Power should plan and implement
pollution control measures. Practices like minimal
release of waste, safe disposal of waste,
wastewater management etc. should be
considered prior to each phase.

The Applicability will be limited to construction
period with movement of heavy machinery /
vehicles. Unskilled labour and security staff
should be engaged from local community. Renew
Power through its contractors will try to engage
maximum workers from the neighbouring villages.

It should be ensured by Renew Power that the
subcontractors use vehicles having valid PUC
certificate. Proper signage’s should be provided
along the access road and project site indicating
—Construction in process and other safety alam
signs.

The potential occupational hazards arising from
the project activities and the impacts on health &
safety of the affected community have been
identified and assessed in Chapter 6 of ESIA.

33
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

PS 5:
Acquisition
Involuntary
Resettlement

of

Land
and

Performance Standard
requirements in brief

(PS)

Design, construct, operate and
decommission of Structural elements or
components in accordance with good
industrial practice to reduce impact on
community health & safety.

Minimization of impacts on the health and
safety of the community caused by
natural hazards that could arise from the
land use changes due to project activities.

Prevent or minimize the potentials for
community exposure to communicable
diseases during project activities

PS 5 is applicable when there is physical
and/or economic displacement due to
acquisition of land for the project.

This PS does not apply to resettlement
resulting from voluntaryland transactions
(ie. market transactions in which the
selleris not obliged to sell and the buyer
cannot resort to expropriation or other
compulsory procedures if negotiation
fails). The impacts arising from such
transactions should be dealt with as
under PS1, though sometimes, when
risks are identified, the project proponent
may decide to adhere to PS 5
requirement even in willing-buyer-seller
cases

Avoidance or at least minimization of
involuntary resettlement by exploring
alternative project designs balancing

Applicability to project

(Compliance)

During Construction Phase

During Construction Phase and Operational

phase

During Construction Phase

PS5 is not applicable for this proposed

project.

Not applicable

Actions Taken/Requirements.

An occupation health safety plan has been
formulated (Chapter 7) of this report. All steps to
reduce the impacton the health and safety of the
community to minimal will be taken.

A management plan has been formulated as part
of ESIA process to address the issue.

CSR Plan and activities has been provided as a
part of ESIA.

Under the proposed project 300 acre of private
land has been procured and this has not resulted
in any economic or physical displacement. The
land procured for the proposed projectis not being
used for agricultural activities and it is without
habitation. Land has been procured on willing to
buy and willing to sell basis. Lands against the will
of landowners were not acquired and therefore
project site has been spread over two land parcel
(located 1 km distance from each other).

Further, a communitypathway has been provided
by Renew Power to provide free access to
community people.

No resettlement of people is required.

34
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title
Performance
Standard

of

PS 6: Biodiversity
Conservation and
Sustainable

Managementof Living
Natural Resources

Performance Standard
requirements in brief

(PS)

environmental, socialand economic costs
and benefits; and by acquiring land
through negotiated Settlements.

Compensation and benefits for dis placed
person as per Performance Standard

Disclosure of all relevant information and
consultation with affected persons and
communities in decision making process
related to resettlement.

Establish a grievance mechanism to
record and resolve communities’
concerns and grievances about the
relocation and compensation

As a matter of priority, the client should
seek to avoid impacts on biodiversityand
ecosystem services. When avoidance of
impacts is not possible, measures to
minimize impacts and restore biodiversity
and ecosystem services should be
implemented. Given the complexity in
predicting project impacts on biodiversity
and ecosystem services over the long
term, the client should adopta practice of
adaptive management in which the
implementation of mitigation and
management measures are responsive to
changing conditions and the results of
monitoring throughout the projects
lifecycle.

Applicability to project (Compliance)

Not applicable

Not applicable

During the construction and operation phase

The applicability of this PS should be
established in ecology and biodiversity section
of the ESIA Implementation of the actions
necessary to meet the requirements of this PS
should be managed through the Management
Plan. The operation phase of the proposed
Project should ensure protection of local flora
and fauna of the site and its surrounding.

PS6is_ applicable to the project

Actions Taken/Requirements.

No locals has been displaced. Price given to the
land owners were decided after mutual discussion
and consent. The price paid to the land owners
were above than the Circle rate.

No resettlement has taken place due to the
project activity.

Grievance redressal mechanism is already in
place with ReNew Power and the same will be
implemented at project level.

Land taken for the project represent modified
habitat. Further, Protected Area (N.P; WLS,
Biosphere Reserve etc.) and Important Bird areas
do not exist within 10km study area.

35
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Title

of

Performance

Standard

PS 7:
Peoples

PS 8:
Heritage —

Indigenous

Cultural

Performance Standard
requirements in brief

(PS)

Performance Standard 7 recognizes that
Indigenous Peoples, as social groups with
identities that are distinct from
mainstream groups in national societies,
are often among the most marginalized
and wunerable segments of the
population. Indigenous Peoples are
particularly vulnerable if their lands and
resources are transformed, encroached
upon, or significantly degraded. Their
languages, cultures, religions, spiritual
beliefs, and institutions may also come
under threat. As a consequence,
Indigenous Peoples may be more
vulnerable to the adverse impacts
associated with project development than
non-indigenous communities

Performance Standard 8 recognizes the
importance ofcultural heritage for current
and future generations. Consistent with
the Convention Concerning the Protection
of the World Cultural and Natural
Heritage, this Performance Standard
aims to ensure thatclients protect cultural
heritage in the course of their project
activities. In addition, the requirements of
this Performance Standard on a projects
use of cultural heritage are based in part
on standards set by the Convention on
Biological Diversity.

Applicability to project (Compliance)

Adilabad district is a government declared
scheduled area where significant ST and SC
population exist. The districthas different group
of ST such as Gonds, Naikpods, Kolams,
Pardhans, Koyas, Manne, Andhs, Thoties,
Lambadas and Yerukalas.

As the proposed project falls under Scheduled
area therefore procurement and transfer of
agricultural land from the ST people to non ST
people is prohibited. Discussion with project
team and land aggregator reveals that no land
has been taken from ST people. Only private
land has been taken following legal procedure.
Considering the fact of not taking ST land in
proposed project, impacton indigenous people
is not anticipated.

This PS is applicable when tangible forms of
cultural heritage, unique natural features or
tangible objects that embody cultural values
and certain instances of intangible forms of
culture are impacted or are proposed to be used
for commercial purposes.

No notified cultural Heritage is located near the
project area.

Hence, PS8 is not applicable.

Actions Taken/Requirements.

Renew power land team to ensure thatno landhas
been taken from ST person. Further, NOC from
Gram Sabha and Panchayat should be taken prior
to the development of project.

Chance find Procedure to be formulated in case of
discovery in nearby project site of any artefacts
and Cultural heritage in the future.

36
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

3.5 Categorization of Projects

Analysis of project based on the facts given below-=s4icates that proposed project has very limited
environmental and social impacts and can be categoris B category project on basis of following criteria:

Categorization Criteria

« Category A Projects: Projects with potential significant adverse social or environmental risks or/and
impacts that are diverse, irreversible or unprecedented;

« Category B Projects: Projects with potential limited adverse social or environmental risks or/and
impacts that are few in number, generally site-specific, largely reversible and readily addressed
through mitigation measures;

« Category C Projects: Projects with minimal or no adverse social or environmental risks or/and
impacts, including certain financial intermediary (Fl) projects with minimal or no adverse risks;

3.6 EHS Guidelines of IFC

IFC has issued Environmental, Health, and Safety Guidelines in 2007. The key requirements stated in the
EHS guidelines have been discussed in Table 3.3.

37
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 3-3 IFC’s EHS guidelines

5. Relevant Requirements as Stated in EHS Guidelines Section in ESIA Report where Addressed

1 ENVIRONMENTAL ATTRIBUTES.
i Air Emissions and Ambient Air Quality Please refer the section on ambient air quality in Sec 4.3.1 and 6.2.1
li Energy Conservation Please refer the section on Resource Efficiency & Pollution Prevention in sec. 3.2

Segregating or diverting clean water runoff to prevent it mixing with water containing
iii Wastewater and Ambient Water Quality high solids content, to minimize the volume of water to be treated prior to release. Refer
mitigation measures for water under Table 7.1 and under section 6.2.5

iv Water Conservation Refer mitigation measures in Section 6.2.5 and Table 7.1

Vv Hazardous Materials Management Refer mitigation measures in Section 6.2.7 and Table 7.1

vi Waste Management Refer mitigation measures in Section 6.2.7 and Table 7.1

vii Noise Refer mitigation measures in Section 6.2.3 and Table 7.1

viii Contaminated Land Refer mitigation measures in Section 6.2.2 and Table 7.1

Ce a ee
_ General Facility Design and Operation Please refer the section on Project Design and Technology in Sec.2.4
li Communication and Training This has been provided in Section 7.1.1 as well as in Section 7.5.2 and 7.5.3.
iii Physical/Chemical/Biological Hazards Discussed in Section 6.2.10

The logistic arrangement for the workers wrt housing space, drinking water, food has
iv Personal Protective Equipment (PPE) been described in Sec 2.5.5. The Occupational health and safety aspects has been
mentioned in sec. 7.5.7 and Table 7.1

Vv Monitoring Please refer Section 7.2

i Water Quality and Availability Please refer Section 4.2.5 and 4.2.6

li Structural Safety of Project Infrastructure Detailed in Section 2.4

iii Life and Fire Safety (L&FS) Discussed in Section 6.2.10 and section 7.5.1

38
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Provided in Table 7.1 as well as Sec. 7.5.8 Providing adequate road drainage based on
iv Traffic Safety road width, surface material, compaction, and maintenance.. Vehicles should have
PUC certificate. Refer mitigation measures for Transport and Traffic

Vv Transport of Hazardous Materials Provided in Table 7.1

vi Disease Prevention Provided in Table 7.1

vii Emergency Preparedness and Response Detailed in Section 7.5.1

i Environment Baseline environmental conditions have been described in chapter 4.

The logistic arrangementfor the workers w.r.t housing space, drinking water, food has
been described in Sec 2.5.5. The Occupational health and safety aspects has been
mentioned in sec. 7.5.7 and Table 7.1 Proper training should be given to workers
working on site. Personal protective gears should also be provided to the workers.

ii Occupational Health and Safety

Measures to be taken to address the Community, Health and Safety issue has been
addressed in Table 7.1 and the impacts during construction phase is given in Sec.
6.2.10 and management plan given in sec. 7.5.2, 7.5.3 and 7.5.6
Preliminary modelling should be carried out to determine whether more detailed
investigation is warranted. Keep stationary source of noise such as DG sets (currently
iii Community Health and Safety used only for back up) at farthest point from the settlements. During construction phase,
safety flags on the roadsides should be displayed during work in progress. The solar
project site location should also be fenced/to prohibit public access to solar power .
Follow periodic Grievance Redressal Mechanism framed for site and timely register
complaints if any received by locals , investigate and resolve in the best possible
manner.

3.7 Equator Principles

The Equator Principles comprise of a group of ten principles adopted by the Equator Principle Financial Institutions (EPFls) in order to ensure that the
projects funded by them are developed in a manner that is socially responsible and reflect sound environmental management practices. The applicability
of each of the principles with respect to proposed project is discussed below:

39
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Principle 1: Review and
Categorisation
Principle 2: Social and

Environmental Assessment

Principle 3: Applicable Social
and Environmental Standards

Principle 4: Action Plan and
Management System

Principle 5: Consultation and
Disclosure

Principle 6: Grievance
Mechanism

Principle 7: Independent
review

Table 3-4 Compliance to Equator Principles

uator Principle Applicability ‘oject Information/Applicatio:

As the project is seeking financing from EPFls, the project has
to be categorized based on the magnitude of its potential
impacts and risks in accordance with the environmental and
social screening criteria of IFC (Exhibit |)

An Environmental and Social Assessmenthas to be carried out
for the projectthat addresses relevant social and environmental
impacts and risks of the proposed project (illustrative list of
issues as found in Exhibit Il) and also propose mitigation and
management measures relevant and appropriate to the nature
and scale of the proposed project.

This Principle requires the Environmentand Social Assessment
to refer to the applicable IFC Performance Standards and the
then applicable Industry Specific EHS Guidelines including the
project's overall compliance with, or justified deviation from, the
respective Performance Standards and EHS Guidelines.

The action plan will describe and prioritise the actions needed
to implement mitigation measures, corrective actions and
monitoring measures necessary to manage the impacts and
risks identified in the Assessment

The project affected communities are required to be consulted
in a structured and culturally appropriate manner.

Proponentis required to establish a grievance mechanism as
part of the management system

An independent social or environmental expert, not directly
associated with Renew Power is required to review the
Assessment, action plans and consultation process
documentation in order to assist EPFl's due diligence, and
assess Equator Principles compliance.

Based on the IFC environmental and social screening criteria the
proposed solar power projectis identified as a “Category B” project
with potential limited adverse social or environmental impacts that
are few in number, generallysite-specific, largelyreversible and can
be readily addressed through mitigation measures

This report presents the Environmental and Social Impacts
Assessmentcarried out for the project. The projecthas notacquired
any settlementland and hence does not trigger the requirement of
Resettlement and Rehabilitation.

The ESIA report has been prepared including the requirements of
IFC performance standards and EHS guidelines.

The action plan is given in Chapters 6 of this ESIAreport.

Undertaken during land identification and purchase directly and
indirectly through Land Aggregator. Documentation to be
strengthened.

Grievance redress procedure has been developed by Renew
Powerand the same needs to be implemented at project level.
Proper complaints register should be maintained onsite. This is
applicable during both construction and operation phase.

Arcadis has been appointed as third party expert to assess the
environmentand social impactof the projectas per IFC safeguards
through ESIA study.

40
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Equator Principle Applicability Project Information/Applicatio

Principle 8: Covenants

The covenants would be a part of the contract documents
between Renew Power and financing agency as well as
contractors and technology suppliers

EPFls will, for all Category A Projects, and as appropriate, for
Category B projects, require appointment of an independent
environmental and/or social expert, or require that the borrower
retain qualified and experienced external experts to verify its
monitoring information which would be shared with EPFls.

This should be prepared by the EPFI

E&S Covenants should be embedded within the contracts drawn
between Renew Power and the contractors hired for construction
activities and technology providers and waste handlers. Periodic
reporting to the project developers.

Arcadis has been appointed as third party expert to assess the
environmentand social impact of the projectas per IFC safeguards
as ESIA study. The requirements of the principle are also met by
adhering to requirements of PS 1

Based on the audit and monitoring reports submitted by
independent agencies the EPFI will report the findings publicly at
least once a year

41
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.0 DESCRIPTION OF ENVIRONMENT

This chapter describes the existing environmental settings of the project site and its immediate surroundings.
This includes physical environment comprising air, water and land components, biological environment and
socio-economic environment. Attributes of the physical environment like air, water, soil and noise quality in the
block and surrounding area were assessed primarily through monitoring and analysis of samples collected
from the area. Air, water, soil and noise primary monitoring was conducted by “Avon Food Lab” (a NABL
accredited laboratory). Arcadis personnel were responsible for selecting the monitoring stations and
supervision of onsite monitoring. Primary monitoring was conducted in July, 2016.

Information on geology, hydrology, prevailing natural hazards like floods, earthquakes etc. have been collected
from literature reviews and authenticated information made available by Government departments. Primary
surveys were carried out to understand and record the biological environment prevailing in the area and the
same was verified by the forest officials and against published information and literature. The socioeconomic
environment has been studied through consultations with various stakeholders within the site. Additionally,
socioeconomic data have been obtained from the Census of India, 2011 reports.

41 Study Area

The project site is located in Andugulapet village, Mandamarri Mandal of Adilabad District in Telangana State.
Based on the secondary information of the region, the monitoring locations were identified to obtain the
representative baseline information. Monitoring stations for air and noise were selected in proximity to the
project site, vehicular traffic on main and access roads, settlements also taking consideration of the wind
direction. Monitoring locations for surface water quality was selected based on the drainage pattern of the
area. Soil sample locations were selected based on the land use and land cover of the study area. Locations
of ecological and social surveys were also selected based on receptor locations; in addition, special emphasis
is given to areas within 500m radius of the project site, transmission towers and access roads.

4.2 Baseline Conditions

4.2.1 Climate and Meteorological Conditions

The climate of the Adilabad district is characterized by hot summer and is generally dry except during the
South-West monsoon season. In the year, May and December are represent the hottest and coldest months.

Temperature: The mean daily minimum and maximum temperature during December month is 15°C & 29°C
whereas in the May month, mean daily minimum and maximum temperature is recorded as 28°C & 46°C

Rainfall: The normal annual rainfall in the district is 1,157 mm. The rainfall increases from S-W towards N-E
direction. The five years rainfall data obtained for Adilabad district is presented in Table 4.1.

Table 4-1 Five Year Rainfall Data — Adilabad District

ee

2010 5.2 10.0 0.7 3.6 8.8 98.2 408.0 421.6 298.8 110.3 56.1

2011 0.0 2.0 0.8 29.6 16.0 101.7 296.5 306.0 150.4 5.3 0.0 0.0
2012 29 0.0 0.0 6.5 0.0 76.9 332.2 292.9 250.0 70.8 16.6 0.0
2013 25 425 0.4 13.4 6.4 342.4 594.4 259.1 168.0 174.2 0.6 3.8
2014 0.0 79 89.6 11.8 37.1 84.8 161.0 214.8 222.5 24.3 67 0.9

Relative Humidity: The relative humidity is high generally during the south-west monsoon season. The air is
generally dry during the rest of the year, the district part of the year being the summer season when the
humidity in the afternoon is 25%.

42
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Wind speed:

The annual wind rose prepared from daily surface wind data recorded for Hyderabad (nearest IMD
observatory). Data indicates that 37% of the years the winds are from the west (W). The wind also blows from
East (E), on 18% of the time. The wind rarely comes from the ENE and from SSW. The annual wind rose
indicate that highest wind speed greater than 11 miles/second come from the westerly (W) direction.

Annual Wind Rose

<2

Source: Indian Meteorological Department (IMD), Hyderabad

4.2.2 Topography

The topography of the project site is an open area with mild undulations. The elevation difference of about
20m is observed within the project site. Agricultural land are immediate surroundings on the northern and
eastern side of the project site. However, the immediate surrounding has barren land. Some of the site pictures
are shown in Photo 4.1.

43
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Photo 4-1 Topography of the project site

4.2.3 Landuse Analysis

The land-use and land-cover of the study area (10kms) has been interpreted from visual interpretation, survey
maps of the area, and subsequently by ground checking during field surveys. The land use within 10 km radius
of project site represent agricultural landuse (39.49%) followed by hilly area (28.51%) and open scrubland
(21.46%). Water body occupies about 2.04% while settlement indicate 6.30% of total landuse area. Land use
map showing a radius of 10 km of the project site is provided in Fig 4.1.

44
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 4-1 Land use map

ad wae Fae

Client :-
[poewene oouan entnoy yt urvtee

ict Titi +=
FOR CEA TELANGANA PRCUCCT A
jananian, OTST ADL ENED

toneeDrawing Title =

LaNMISE AF

4.2.4 Drainage

Adilabad district falls under Godavari basin. Within 10km radius of the project site, several tributaries originated
and ultimately connected with Godavari River. With respect to our project site, natural drainages also exist
some of which are dry and become active in Monsoon. One natural canal exist at 1 km east of project site.
One has to cross this canal to access the project site. One pond also exist at 200 m west of project site which
remains dry through the year and receives water during the monsoon. Godavari basin is divided into 38 major
watersheds. The district has two major irrigation projects namely Kaddam Narayanreddy Project and S.R.S
Saraswati Canal. The drainage map of project site presented in Figure 4.2.

45
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Photo 4-2 Access Road passes eB Drainage

46
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 4-2 Drainage map

cy
|— tek Boxake
Pricer Sine

[Client :~
reve soa eNEcY Per LawrED,

Project Title :-

Jeu ron anew TeLevaaNa PROUECT AT
Jaancawann SETRCT-AOUAAD

[Drawing Title :-
Jomainacae ae

Prepared By

PARCADIS'

laces cue [TIEN mane. feet, prnet pare

4.2.5 Hydrogeology

Geologically major parts of the Adilabad district is occupied by pink and grey granties and gneisses with dolerite
dyke as intrusions. The shale, limestone and sandstone of Penganga formation overlie grantie/gneisses and
occur in North of Adilabad and Asifabad area and between Mancherial and Asifabad town. The project site lies
near the Mancherial town and represent the similar geological formation. The sandstone, shale and limestone
are of sedimentary origin but are mostly hard and compact due to which the rocks behave similar to
consolidated crystalline rocks and the aquifer are formed due to weathering and fracturing. The limestone form
the good aquifers due to development of solution channels where they are silicious. Wells penetrating these
formations usually get dried during the summer. The average yield of dug wells from these formations varies
between 30 to 60 m3/day.

The general hydrogeological conditions of the district are depicted in Figure 4.3.

47
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 4-3 Hydrogeology map of Adilabad district

HYDROGEOLOGY, ADILABAD DISTRICT, AP.

4 1 r)
Somers

Project Site

Source: Groundwater information booklet, Adilabad district, CGWB

4.2.6 Ground Water Resources

The’? net ground water availability of Adilabad district is 3592 ha m. The major water bearing formation of the
district is composed of Grantie & Geneisses, basalt, sandstone, limestone and shale. The dynamic ground
water resources of the district have been assessed and found that there is no overexploited and critical area
within the district. Only two area Nirmal and Dandepally falls within semi-critical area. Project site is located in
Andugulapet village and Mandamarri Mandal which is included in list of safe area by CGWB. The table below
gives the groundwater availability and stage of development for Mandamarri block versus the district in total.
As per CGWB, the block has been categorised as “safe”.

13 Groundwater information booklet, Adilabad district, 2013

48
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 4-2 Groundwater availability and stage of development (31.03.2009)

5 2
8 ef:
- s
z 5 go
3 5 3s 8 f<e
$ é oF & [ss a Category
Ss o® . Ba c
= = 29 s [Es 5
= S o2 SPoES FS
> z oe ge psec qc
5 5 25 S356 Js
S ae x T§eo qo
2 = aS 27222 Jo
& 2 Ho 2 |2es Joa
Mandamarri Command i}
Non- 2246 «668 431 1240 30 Safe
Command
Block Total 2246 668 431 1240 30 Safe
District

Total 148369 40462 12390 106507 27 -

Depth to Water Level: As per CGWB, the depth to water level in general varies from 10 mbgl to 20 mbgl in
the area during the pre-monsoon period and from 2mbgl to 5 mbgl during the post-monsoon period. Maps
showing the ground water levels pre and post monsoon is provided below.

Figure 4-4 Pre- Monsoon Depth To Water Level Figure 4-5 Post- Monsoon Depth to Water Level
Map For The Project Area. Map for the Project Area

(OTH TO WATER LEVEL

Source: District Groundwater information booklet, Adilabad district, CGWB, 2013

49
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.2.7 Seismic hazard

The proposed project is situated in Zone Ill Low damage risk zone of getting affected due to earth quakes.
As such the materials used for construction of mounting structures for solar panels should have earthquake
resistant properties to withstand and resist damage due to earthquakes which may lead to financial losses due
to damage to the plant.

Figure 4-6 Seismic map

me = = o

Project Site

LEGEND

= orones
—ae
a
TONE v
é

4.3 Environmental Monitoring

The existing baseline conditions serves as an index for assessing the pollution load and the assimilative
capacity of any region and forms an important tool for planning project activities in the area. A detailed
assessment of the existing environment was undertaken for the purpose mentioned above.

4.3.1 Ambient Air Quality

Ambient air monitoring was carried out at two hrs for 24 hours (4-hourly sampling for gaseous pollutants
(CO) and 8-hourly sampling for particulate mat! with a frequency of twice per week. The monitoring was
conducted for one week during the period of July 2016. Monitoring stations were chosen on the basis of their
proximity to settlements, topography and predominant wind direction. The details of the monitoring locations
is given below in Table 4.3. Monitoring result of ambient air quality indicates that ambient air quality in the
study area is good. Concentration of all the parameters monitored is found within the limits prescribed by

CPCB. (o)

50
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 4-3 Ambient air quality monitoring location details

Station Code Wind direction

AQ1 Andugulapet East to West
AQ2 Sub station East to West
AQ3 Mandamari Town East to West

Table 4-4 Ambient Air Quality Monitoring Results

Mandam: Specification
} sno. | Parameters | une | eet subaatin esheucnch,
1 60 64 68

PM10 ug/m3 100
2 PM2.5 ug/m3 34 36 36.7 60
3 so2 ug/m3 53 55 6.4 80
4 No2 ug/m3 14.7 13 12.4 80
5 co mg/m3 0.50 0.54 0.54 2000

4.3.2 Ambient Noise Quality

The ambient noise monitoring was conducted at two locations near project site and Andugulapet village. The
noise monitoring network was established based on the understanding of the proposed project activities and
professional judgment. Sound pressure level (SPL) measurements in dB (A) were recorded for every hour
continuously for 24 hours for the aforesaid monitoring station and equivalent noise levels in the form of Leq
day and Leq night were computed.

Inference:

The average day time noise level ranges from 47.9- 48.5 dB (A) and average night time noise level ranges
between 36.7-37.1dB (A). It is found that day time and night time noise levels are well within_CPCB limits
specified for Residential area as per Noise Pollution (Regulation and Control) Rules, 2000.

Table 4-5 Noise level monitoring results

Location Location Area Daytime (Ldn)
Code Category dB (A)

Results Limits

Andugulapet Residential

N2 Project Site Residential 47.9 55 37.41 45

4.3.3 Surface Water Quality

As no perennial water bodies exist in the study area therefore surface water sample was not taken.

4.3.4 Groundwater Quality

51
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Results of physical & chemical analysis of ground water samples from Andugulapet village was studied to have
an idea of the quality of ground water in the study area. Monitoring results are presented in the Table 4.6.
Results indicates that ground water has higher concentration of Total hardness, chlorides, TDS, Calcium,
Magnesium and Total Coliform. Concentration of these parameters are more than the prescribed limit under
acceptable limit and indicates that ground water required treatment prior to the drinking.

Table 4-6 Groundwater monitoring location details Oo

1S:10500
Parameters Unit Acceptable
limits
1. pH Value - 7A 65-85
2. Temp. 0 29.7 Agreeable
3. Turbidity NTU ND 1
4 Total Hardness (as mg/L 378.4 200 max
CaCOs)
5. Iron (as Fe) mg/L ND 0.3 max
6. Chlorides (as Cl) mg/L 1007.5 250 max
7. Fluorides (F) mg/L ND 1max
8. Total Dissolved solids mg/L 518.4 500 max
9 Calcium (Ca) mg/L 90.7 75 max
10. Magnesium (as Mg) mg/L 36.95 30 max
11. Nitrate (as NOs) mg/L 6.4 45 max
12. Copper (as Cu) mg/L ND 0.05 max
13. Mercury (as Hg) mg/L ND 0.001 max
14. Arsenic (as As) mg/L ND 0.01 max
15. Zine (as Zn) mg/L ND 5 max
16. Alkalinity mg/L 93 200 max
17. Total coliform MPN/100 ML 33 Shall not be
detectable
18. Feacal coliform MPN/100 ML Absent Shall not be
detectable

ND: Not Detected

4.3.5 Soil Environment

The major soil types in the Adilabad District are Black cotton soil and red loamy soil. Red loamy soil are derived
from the country rocks while black cotton soil mainly derived from basalt rock. In sedimentary formation the
soils are deep upto 5 m. The major soil type in project area is red loamy soil. The red loamy soil is formed by
decomposition of granite, genesis charnocite and diorite rock. The concentration of nitrogen, phosphorous and
organic material is deficient but rich in potash. The soil fertility is less. The soil quality support production of
Jowar, pulses, linseed, millet, wheat and cotton.

52
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.4 Ecological Environment

Reconnaissance survey was conducted during mid-week of July 2016 with the aim to assess the existing
ecological resources on or near the project site. The main objective of the survey was to collect ground data
on flora and fauna of the area. The site surroundings were assessed to understand the biological diversity of
the area. Published/ unpublished secondary information was also collected on the same from government
Officials, journals and local residents of the area.

The project site is located at Mandamarri in Adilabad district comprises of private agricultural wasteland. The
vegetation of the region mostly comprises of scrub lands predominated by Bambusa spp (Bamboo), Prosopis
juliflora (Jand) etc. According to Champion and Seth (1968) classification the Forests of Mancherial Division
fall under Tropical Dry Deciduous & Bamboo Mixed Forests (Dry Teak bearing Forests, Dry Mixed Forests).
The project site is climatologically located in dry region. The area is drained by the tributaries of mainly
Godavari System. Various small water bodies is located near the project site.

Pranahita Wildlife Sanctuary is located is at a distance of approximately 48.43 Km north-east of the project
site. Kawal Wildlife Sanctuary is located in Jannaram mandal of Adilabad district at a distance of approximately
50 km north-west from the project site. No identified bird area (IBA), National Parks, Wildlife Sanctuaries or
established migratory path are located within 10 km from the project site.

The project development area and 500m around the project site was considered as the “high risk zone” or

“core study area”, so it was considered as the core of the study area. For access tracks and grid connections,

the survey area was considered 500m either side of the proposed limits of variation of the route. Area within 5

km-10 km of the project site considered to be the “zone of influence” or the “buffer study area” of the project.

Main objectives for Ecological surveys:

Flora:

e Identification of floral species, endangered as well as endemic species (if any), important habitats, forests
area within the study area;

e Surveys to identify local, widespread floral species, any endangered or endemic species and protected
species in the study area;

e Identification of aquatic flora near the water bodies found in the study area;

e Identification of any notified area under international conventions, national or local legislation for their
ecological, landscape, cultural or other related values within the study site.

Fauna:
e Identification of fauna (terrestrial & aerial) by direct sighting and through secondary means like, nests,
roosts, pug marks, droppings, etc.

e Identification and classification of species recognized as critically endangered, endangered, threatened etc.
as per IUCN Red list and scheduled species as per WPA (1972).

e Identification of areas important for breeding, foraging, resting or over wintering areas include migratory
corridors/ avian migratory routes.

e Identification and assessment of aquatic fauna near the study area.

Avifauna:

The avifauna study in the project area (both core and buffer zone) was done to achieve the following

objectives:

e Identification of different bird and bat habitats in the study area, estimation of bird and bat species diversity
and species distribution pattern.

e To draw their IUCN status & schedule status according to Indian Wildlife Protection Act (IWPA) 1972.

53
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Identification of important locations such as roosting, nesting sites, migratory routes, breeding and feeding
areas of species or birds that congregate in large numbers (eg. migratory birds) in the study area.

e Identification of feeding areas, water bodies and favorable areas for avian fauna.
e Impact assessment due to solar power project on avifauna.
e Formulation of mitigation measure and management plan to reduce the impact.

4.41 Methodologies for Ecological Surveys
Flora Survey

The primary floral survey was conducted to record site specific floral species and its diversity. A walk through
of the project area was carried out covering the project site and transmission route connecting the project site
to GSS. Nearby area around the power plant site, proposed access roads and surrounding area was also
covered to understand the floral diversity.

The Phytosociological analysis of the local vegetation (mainly grasses, herbs & shrubs) was conducted near
the project site (at three locations) during the primary survey. The plots in these locations were selected
randomly on the basis of similarity in vegetation component. As mentioned above, the ground cover was
predominantly covered by grass/ sedges and annual herbaceous species. Tree species were sparsely
distributed in the area. At each site five quadrats were laid (each of 5 m X 5 m) and the species were listed &
recorded from each plot/ quadrat. The relative frequency, relative density, relative abundance and Important
Value Index (IVI) were computed from the primary survey.

Importance Value is a measure of how dominant a species is in a given area. It is a standard tool used by
biologists to inventory a forest/or any vegetation. Species diversity was also estimated as Shannon-Weaver
Index following Shannon and Weaver (1963).

H = - SUM [(pi) x In (pi)]

Where, “H" is the species diversity index; “S” the total number of species; “Pi” the proportion of total sample
belonging to “i"th species (i.e. ni/N, n is the number of individuals of each species and N is the number of
individuals of all species).

At the time of the survey, shrubs and ephemeral layer of ground flora consisting of seasonal and perennial
were recorded. Woody tree species were not included in the phytosociological analysis as they were sparsely
located in the area. None of the floral species recorded at site falls in the IUCN red list category

Faunal Survey

To assess the presence of fauna in the project site, a walk through the survey area was carried out. The project
site and nearby areas were visited to find out the presence of faunal species in the area. The faunal survey
focused mainly on three group viz. mammals, avifauna and herpeto-fauna of the study area. The faunal survey
was conducted in different parts of the study area using the existing road, paths and trails. Data related to the
other faunal species were noted based on the direct sightings and from authentic secondary sources. Standard
field guides was used for identification of fauna during the survey. Secondary sources like published books
and reports, government departmental records, interviews with forest department and local residents were
further used to gather information and support primary observations.

Habitat Survey

According to the Biogeographic provinces of India published by Wildlife Institute of India (Rodgers, Panwar
and Mathur, 2002), the project site falls under the Biogeographic Province — 6D-Deccan peninsula-Central
Plateau. The Biogeographic zones of India is shown in Figure 4.7.

The site survey also included understanding of important habitats in the area. A “Habitat” according to IFC is
defined as a terrestrial, freshwater or marine geographical unit or airway that supports assemblage of living
organisms and their interactions with the non-living environment. As per IFC and ADB, habitats are divided
into - Natural, Modified or Critical for the purpose of implementation of IFC Performance Standard-6

54
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

(Biodiversity Conservation and Sustainable Management of Living Natural Resources) and ADB's
Environmental Safeguards. Critical habitats are subsets of Natural habitats.

Based on the risks and impacts identification process, the requirements of the ADB’s Environmental
Safeguards are applied to projects (i) located in modified, natural, and critical habitats; (ii) that potentially
impact on or are dependent on ecosystem services over which the client has direct management control or
significant influence; or (iii) that include the production of living natural resources (e.g., agriculture, animal
husbandry, fisheries, forestry).

During the primary survey, it was found that the habitat was primarily “Modified”. The project site and nearby
land was mostly agricultural land or barren agricultural land. On agricultural land paddy was being cultivated
in large quantities along with other crops. The land was also invaded by weeds or shrubs/ herbs. Commonly
Bambusa spp., Acacia nilotica, Azadirachta indica and Prosopis juliflora were observed. Common grasses like
Parthenium hysterophorus, Cynodon dactylon, etc. were also found. It was observed that grazing was also
common in the area. Small parts of the agricultural land is used for grazing purposes as reported by the local
people. No Reserved Forest or Protected Area is located near the project site.

Figure 4-7: Biogeographic Zones of India

Biogeographic Classification
of India : Provinces

Pimakaya~ tent Hrmtaya

Deeest ehh
‘Sree Pen Paine

1h 0: venwe Grane enters Grune Mere, 20
[ee owccan Pennants: Cerra! teghinsse 79
hee decaae Peete Chere tgp

(Dee: oeccan Perineua-Exomm unde 63
Teo Once Pereewute-Drvtral Pumas 12.6
(Dee dewan Pesinssta-DecanSeum = 10.4
LEIP Gampeti Pee-spw Ganges: Plan 63
o

(Bi 20: Worm ca nem ccer Hit
Bi soe iaaneo-snaarane

Bi tos saan nieonare

(i mwiee Wiesond hte 10440 93 an

wy} 2 Paprewerie percentage ofthe tote)
peiciaes 3287263 0g.brm

,
Sinton.

sess: agar Smeets,

4.4.2 Terrestrial Ecology

Mandamarri in Adilabad district is situated in the central India. The project site is located in the central Deccan
peninsular region and the mighty Godavari River flows south of the project site approximately 58 km away.
Vegetation of the project site is mainly of dry deciduous type.

Floral Profile

55
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Flora of the proposed project site comprises of dry deciduous vegetation. The primary floral survey was limited
to record site specific floral species (mainly ephemeral layer of ground flora). the site surroundings were
assessed to understand the floral diversity of the area. Trees species like Azardirachta indica, Eucalyptus spp.
Acacia nilotica, Acacia catechu, etc. were commonly found. In the villages, agricultural fields and roadside
plantations species like Azadirachta indica, Prosopis juliflora, Ficus religiosa, Prosopis cineraria, etc. were
commonly observed.

Such floral profile is necessary for understanding the baseline conditions of the area as the project activities
might lead to loss of significant ecological resources, if present. The information will add on to the knowledge
of ecological resources and help in further evaluating the possible risks due to project activities and feasibility
of the proposed mitigation measures.

Floral Survey

Floral survey was conducted at three locations in Andugulapet village surrounding the project area. Five
transects were laid down at each survey locations and the ground cover was recorded. The phytosociological
analysis is carried out the results are explained below:

Location 1 (18.973867°N; 79.447794°E):

A total of 40 species of shrubs/herbs/grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-7. The IVI of Cynodon dactylon was found to be highest with 18.7 followed
by Cenchrus biflorous (15.6), Martynia annua (14.8), Bothriochloa pertusa (13.8) and Borreria articularis (13.2).
Other species such as Cyperus triceps, Apluda mutica, Aristida setacea, Echinochloa spp etc. were also found
to be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 2.77. Many studies proposed that the H value
of more than 3 is considered to be a good diversity. Although the “H” value found to be less than 3, but the
ground cover still can be considered to be well diversified.

Table 4-7: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey in
Andugllapet (Location 1)

a Ce A Ce

Achyranthus aspera 2.00

Abutilon indicum 3.33 1.2 15 61

Aerva lanata 2.67 1.3 13 5.3
Ageratum conyzoides 2.00 1.6 1.2 48
Apluda mutica 2.67 43 43 11.3
Amaranthus sp. 3.33 1.9 24 76
Andropogon sp. 2.67 1.8 18 6.3
Argemone mexicana 2.67 241 2.0 68
Aristida setacea 3.33 3.6 44 11.3
Boerhaavia diffusa 2.00 22 16 58
Borreria articularis 3.33 44 5.5 13.2
Bothriochloa pertusa 3.33 47 5.8 13.8
Calotropis procera 2.67 11 11 48
Cassia auriculata 2.00 2.2 16 5.8
Cenchrus biflorous 3.33 5.5 68 15.6

56
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

LS

Cenchtus ciliaris 2.67

Chloris spp. 0.67 0.9 0.2 17
Cymbopogon martini 2.00 1.2 0.9 40
Cynodon dactylon 3.33 6.9 8.5 18.7
Cyperus triceps 3.33 43 5.4 13.1
Digitaria ciliaris 3.33 25 3.1 9.0
Digera arvensis 1.33 46 23 8.2
Eremochloa ophiuroides 2.67 11 11 48
Echinochloa spp 3.33 3.5 43 114
Euphorbia hirta 2.00 23 17 6.0
Lantana camara 0.67 0.9 0.2 17
Malvastrum coromandelianum 3.33 0.9 141 5.3
Martynia annua 3.33 5.1 6.4 14.8
Mimosa pudica 2.00 23 17 6.0
Oldenlandia spp 1.33 28 1.4 5.6
Parthenium hysterophorus 3.33 23 29 8.6
Phyllanthus amarus 2.00 1.0 08 3.8
Prosopis juliflora 2.67 241 2.0 68
Ricinus communis 1.33 3.3 16 6.2
Sida acuta 2.00 17 1.3 5.0
Sida cordifolia 2.67 11 11 48
Solanum indicum 2.67 1.0 1.0 46
Themeda quadrivalvis 2.00 2.0 15 5.5
Tridax procumbens 3.33 28 3.4 9.6
Xanthium indicum 1.33 141 05 3.0

H value= 2.77

Location 2 (18.984858°N; 79.451996°E):

A total of 34 species of shrubs/ herbs/ grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-8. The IVI of Cenchrus cilliaris was found to be highest with 20.2 followed
by Echinochloa spp (18.1), Borreria articularis (17.6), Bothriochloa pertusa (17.4), Aristida setacea (17.4),
Cynodon dactylon (16.2), Digitaria ciliaris (15.8) and Cyperus triceps (15.8). Although species such as
Parthenium hysterophorus and Euphorbia hirta were found to be important species in this area but the other
annuals/ephemerals such as Amaranthus spp., Boerhaavia diffusa, Prosopis juliflora etc. were also found to
be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 2.55. Many studies proposed that the H value
of more than 3 is considered to be a good diversity. Although the “H” value found to be less than 3, the ground
cover in this region was comparatively diversified.

57
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 4-8: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey in

a CO

Abutilon indicum
Aerva lanata
Ageratum conyzoides
Amaranthus sp.
Apluda mutica
Aristida setacea
Asparagus racemosus
Boerhaavia diffusa
Borreria articularis
Bothriochloa pertusa
Calotropis procera
Cenchtus ciliaris
Chloris spp.
Cymbopogon martini
Cynodon dactylon
Cyperus triceps
Digera arvensis
Digitaria ciliaris
Echinochloa spp
Eleucine indica
Euphorbia hirta
Evolvulus alsinoides
Lantana camara
Malvastrum coromandelianum
Oldenlandia spp
Parthenium hysterophorus
Phyllanthus amarus
Prosopis juliflora
Ricinus communis
Sida acuta

Solanum indicum
Solanum nigrum
Themeda quadrivalvis

Tridax procumbens

Andugllapet (Location 2)

2.31
3.08
3.08
2.31
3.08
3.85
1.54
3.08
3.85
3.85
3.08
3.85
2.31
3.08
3.85
3.85
2.31
3.85
3.85
2.31
2.31
2.31
2.31
2.31
3.08
3.08
2.31
2.31
3.85
2.31
3.08
2.31
3.08
3.08

11
1.2
3.4

1.0
1A
24
5.2
7.3
0.5
18
75

IVI
54
5.2
5.4
8.4
138
17.4
3.4
67
176
17.4
5.2
20.2
54
46
16.2
158
5.4
158
18.1
6.3
9.3
3.5
38
6.0
5.9
12.2
44
57
78
6.0
5.2
44
46
94

58
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

A A RC

H value= 2.55

Location 3 (18.979788° N; 79.454965° E):

A total of 38 species of shrubs/ herbs/ grass were recorded during the field survey. The Phytosociological
analysis is presented in the Table 4-9. The IVI of Borreria articularis was found to be highest with 18.7 followed
by Cynodon dactylon (18.0), Bothriochloa pertusa (17.8), Martynia annua (16.4) and Cenchrus cilliaris (16.0).
Other species such as Apluda mutica, Aristida setacea, Eremochloa ophiuroides, Parthenium hysterophorus
etc. were also found to be more visible and distributed.

From the above analysis, the Shanon-Wiener Index (H) is found 2.72. Many studies proposed that the H value
of more than 3 is considered to be a good diversity. Although the “H” value found to be less than 3, but the
ground cover still can be considered to be well diversified.

Table 4-9: Phytosociological Analysis of Herbaceous Species From The Primary Flora Survey in
Andugllapet (Location 3)

Achyranthus aspera 3.50 67
Abutilon indicum 2.80 1.5 14 5.6
Aerva lanata 2.80 25 24 77
Ageratum conyzoides 3.50 11 1.2 5.8
Apluda mutica 3.50 48 5.6 13.9
Amaranthus sp. 3.50 23 27 8.6
Andropogon sp. 2.10 1.9 17 5.7
Argemone mexicana 2.10 21 1.5 5.7
Aristida setacea 3.50 43 5.0 12.7
Asparagus racemosus 0.70 0.5 0.1 1.4
Boerhaavia diffusa 2.10 27 1.9 66
Borreria articularis 3.50 7.0 8.2 18.7
Bothriochloa pertusa 3.50 6.6 77 17.8
Calotropis procera 2.10 21 1.5 5.7
Cassia auriculata 2.10 1.3 1.2 47
Cenchtus ciliaris 3.50 5.7 67 16.0
Cymbopogon martini 2.10 1.8 1.2 51
Cynodon dactylon 3.50 6.7 78 18.0
Cyperus rotundus 2.80 3.1 29 8.7
Digitaria saunginalis 2.80 24 2.2 74
Eclipta alba 1.40 11 0.5 3.0
Eremochloa ophiuroides 3.50 3.9 46 12.0

59
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

LO

Euphorbia hirta

Ipomoea batata

Jatropha curcas

Lantana camara
Malvastrum coromandelianum
Martynia annua
Oldenlandia spp
Parthenium hysterophorus
Phyllanthus amarus
Prosopis juliflora

Sida acuta

Sida cordifolia

Solanum indicum
Themeda quadrivalvis
Tridax procumbens

Xanthium indicum

2.80
0.70
2.10
0.70
2.10
3.50
2.80
3.50
2.10
2.80
2.80
1.40
2.80
2.80
3.50
2.80
H value= 2.72

1.6
2.3

2 © oD yw wo ©

0.4
1.6
0.2
1.5
7.0
1.5
4.0
0.7
17
17
0.6
WA
1.5
2.2
1.5

IVI
8.2
27
6.0
2.0
5.7
16.4
5.9
10.9
3.9
6.4
6.4
3.3
5.1
5.9
77
5.9

All of these species recorded during the site visit were common and none of the plant species recorded from

the primary survey and or reported to occur in this region is listed in IUCN red data category

Photo 4-3 Flora of the Proposed Project Area

Calotrpis procera

Acacia catechu

60
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Prosopis juliflora (

_*
Vinca rosea

61
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

La —_—"
Azadirachta indica

Bambusa vulgaris Nerium odorum

62
Ts
Eremoch

Albizzia lebbeck Dalbergia

latifolia
4.4.3 Faunal Profile

During the walk through survey around the proposed project area, no wildlife was directly sighted. Dialogue
with the locals also confirmed that no wildlife do exist in that area. At some vegetated area, squirrel and
mongoose were sighted during the primary survey which are very common in that type of habit.

For information, it is necessary to mention that, Pranahita Wildlife Sanctuary is located at a distance of
approximately 48 km north-east of the proposed project site. Common mammals found in the sanctuary are
Cheetah, Black Buck, Nilgai, Sloth Bear, Tiger, etc. Another Protected Area, Kawal Wildlife Sanctuary is also
located in Jannaram mandal of Adilabad district at a distance of approximately 50 km north-west from the
proposed project site. Commonly reported mammals in the sanctuary are Sambhar, Nilgai, Barking Deer,
Indian Bison (Gaur), Sloth Bear, etc.

63
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Avifauna

From the primary walkthrough survey around the proposed project site, a total of 24 species of birds were
sighted and recorded. Amongst them, Egrets, black drongo, Eurasian collared and Laughing dove, red wattled
lapwings were abundantly sighted near the project site. Black Headed Ibis & Black Winged Kite were sighted
during the survey fall under ‘Near Threatened’ category as per IUCN’s Red List and in Schedule-I species
category as per Wildlife (Protection) Act, 1972 respectively. The species of birds recorded from the project
study area during site visit is listed in the Table 4.10 below and photo documentation of the same is presented
after this section.

No Important Bird Area (IBA) is located in this region. The nearest IBA is located around 150 km from the study
area. According to a study conducted by Bopinwar S. et al, 2012, the seasonal movements or migratory routes
of birds like white stork and Greyleg goose are located towards the north-eastern boundary of the Telangana
state. The map showing the pathway is attached as Figure 4.8 below.

64
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 4-8: Migratory routes of birds within India

Source: Bopinwar et al. 2012
Pe roensits
2 White stork

Eastern grayleg goose

Although no migratory bird species was recorded from the project site or nearby area, it cannot be ruled out
that no migratory bird visits this area

Table 4-10: List of Avifauna Sighted During Visit

65
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

IUCN WPA ratory
[os Ee] sctenitic Name Senecio

22

23

24

Baya Weaver

Black Drongo
Black Winged Stilt

Black Headed Ibis

Black Shouldered
Kite

Common Myna

Eurasian Collared
Dove

Green Bee-eater
House Crow
House sparrow
Jerdon’s Bushlark
Cattle Egret
Indian Silverbill
Indian Roller
Laughing Dove
Oriental Skylark
Pied Kingfisher
Red vented Bulbul

Red wattled
Lapwing

Rock Pigeon

White Browed
Wagtail

White Throated
Kingfisher

Wire Tailed
Swallow

Black Ibis

Ploceus philippinus

Dicrurus macrocercus
Himantopus himantopus
Threskiornis melanocephalus
Elanus axillaris

Acridotheres tristis
Streptopelia decaocto

Merops orientalis

Corvus splendens

Passer domesticus
Mirafra affinis

Bubulcus ibis

Lonchura malabarica
Coracias benghalensis
Streptopelia senegalensis
Alauda gulgula

Ceryle rudis

Pycnonotus cafer
Vanellus indicus
Columba livia

Motacilla maderaspatensis

Halcyon smyrnensis

Hirundo smithii

Pseudibis papillosa

LC: Least Concerned; NT: Near Threatened

Lo

Lo

Lo

Lo

Schedule IV
Schedule IV

Schedule IV

Schedule IV

Schedule |

Schedule IV

Schedule IV

Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV
Schedule IV

Schedule IV

Schedule IV

Schedule IV

Schedule IV

Resident

Resident

Resident/ Local
migratory

Resident
Resident
Not migratory
Resident

Not migratory
Resident
Resident
Resident
Resident
Resident
Resident
Resident
Resident
Resident

Resident
Resident
Not migratory

Resident

Resident

Resident

Resident

66
By

Common Myna

Green bee eater

Eurasian Collared Dove

Black Drongo

White throated kingfisher

\ lin

‘

Black Headed Ibis
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Red Vented Bulbul

Laughing Dove

Indian Roller Black Winged Kite

ar

Pied Kingfisher Wire tailed Swallow

68
Red Wattled lapwing

Indian Silverbill

White Browed Wagtail

Baya Weaver

House Crow

Cattle Egret

69
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Black winged Stilt Oriental Skylark

Red Naped Ibis House Sparrow

Jerdon’s Bushlark

Herpetofauna

No reptile or amphibian species was directly sighted during the study period. Although agricultural fields and
bushy areas are known to be the habitat of common reptiles like garden lizard (Calotes versicolor), snake
species like Rat snake (Ptyas mucosus), Common cobra (Naja naja) etc. Dialogue with the local people
confirmed the presence of these species in and around the study area

70
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.4.4 Aquatic Environment

There are small seasonal water bodies which gets filled up with storm water during monsoon are located near
the project area. Also there is a nallah (seasonal water drainage channel) crossing the access route to the
project site. The water gets filled in this nallah only during monsoon. The rest of period it remains dry or with
less water. It was also observed that the locals use the water from the nallah for washing and bathing purposes

45 Socio Economic Environment

This section describes the socioeconomic condition in the study area and relates the village level
socioeconomic conditions with tehsil and district level. The objective of analysis of information at village, tehsil
and district level is to identify the existing facilities and gaps at village level which can be considered as need
of the study area. The social assessment was primarily based on the analysis of the secondary data obtained
from the census survey (2011 and District statistical handbook), district portal website, community
consultations and primary survey with the help of framed sample questionnaire for village profiling as referred
in Annexure IV. It was designed to capture occupational patterns, societal set up, access to basic amenities
and socio-economic profiling of villages and communities considering the nature of the project operations and
understanding of the demographic characteristics of the area from the secondary data.

The proposed solar project falls under Andugulapet Gram Panchayat under the jurisdiction of Mandal
Mandamarri and district Adilabad respectively as presented in Table 4-11. Only Andugulapet village has been
considered in the study area for socio economic profiling along with Mandamarri Mandal. Socio economic
profiling has been carried out with their demographic profile and is provided in below section.

Table 4-11: List of villages for Socio-economic profiling

State and District Mandal/Tehsil LEED es
Panchayat

Telangana and Adilabad Mandamarri Andugulapet

4.5.1 Demographic Profile

The demographic profile in terms of total population, number of households, household size and sex-ratio of
the selected villages surveyed in study area has been discussed in section below and details are presented
below.

Population and sex ratio

Adilabad district: As per census 2011, district Adilabad has a population of 2,741,239 of which male and
female population are 1,369,597 and 1,371,642 respectively. The sex ratio in Adilabad district is 1001 per 1000
male which is higher than average state sex ratio of 988. Details as shown in Table 4-12.

Mandal: As per census, Mandal Mandamarri has a population of 100,109 of which male and female population
are 51,324 and 48,785 respectively. The sex ratio in Mandamarri is 951 per 1000 male which is lower than the
district average of 1001.

Village Andugulapet: As per census 2011, the total households of Andugulapet Panchayat is 428 and the
total population is 1690 persons with females being 838 and males being 852. The household size around 4
and the sex ratio is 984 which is less than the district average of 1001 but higher than the Mandal average of
951. Details as shown in Table 4-12.

71
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 4-12: Demographic Profile of the Study Area

Total Ge Female Se
Particular 7 HH || Male Pop. | %M % F .
Population Size Pop. Ratio

A District level

1 Adilabad 2,741,239 4.2 1369597 49.96 1,371,642 | 50.04 1001
B Mandal/ tehsil level

1 Mandamarri 100,109 4.0 51324 51.27 48,785 48.73 951
Cc Village level

1 Andugulapet 1690 3.9 852 50.41 838 49.59 984

Source: Census of India, 2011

4.5.2 Schedule Caste and Schedule Tribes (SC/ST)

Mandal and District: As per census 2011, the average SC and ST population in Adilabad district constitute
17.82% and 18.09 % of the total population. In Mandal Mandamarri SC and ST population constitute 26.16%
and 4.17% of the total population, ST population is found to be lower than the district average as shown in
Figure 4-9.

Village Andugulapet: As per census 2011, Most of the population in village consists of Scheduled Castes
(SC).the average SC population in village Andugulapet is 43.14% which is higher than Mandal average
(26.16%) and district average (17.82%). The average ST population is 15.50% which is higher than Mandal
average (4.17%) and lower than District average (18.09%). Details as shown in Fig 4-9.

Figure 4-9: SC and ST population in the study area

Average SC and ST Population
Andgulapet Village

Mandamarri Mandal

Adilabad District

m%SC m%ST

Source: census of India 2011

As per the Integrated Tribal Development Agency (ITDA) which was established in August, 1975 having its
headquarter at Adilabad, out of the total population of the district, 4.89 lakhs persons are Scheduled Castes
and 4.96 lakhs persons are Scheduled Tribes forming 17.82% and 18.08% of the total population respectively .
Different groups of Scheduled Tribes such asGonds, Naikpods, Kolams, Pardhans, Koyas, Manne, Andhs,
Thoties, Lambadas and Yerukalas are living in the district out of which Gonds are maximum in number. The
Kolams and Thoties are the most backward & poorest and classified as Primitive Tribal Group (PTG) for special
attention. Even the poorer Mannes (Telugu Speaking Kolams) are extended with the same benefits with a

72
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

special government order. With respect to the Mandamarri Mandal, it’s come und@ pe scheduled area of
Telangana.

Agriculture is the main source of livelihood for almost 90% of tribal households. Open access of land has
always been the basis of the tribal economy and the cultivation of land is the main economic activity.

4.5.3 Literacy in the study area

District and Mandal: As per census 2011, average literacy rate of Adilabad district is 61.01 % out of which
male and female literacy is 70.81% and 51.31% respectively. The average literacy rate of Mandal Mandamarri
is 70.65%, out of which male and female literacy is 78.97% and 61.95% respectively.

Village Andugulapet: As per census 2011,, there are 908 literates in Andugulapet panchayat of which male
and female literates are 66.49 % and 52.12 % respectively. The average literacy rate of village is found to be
below the district average (61.01%) and Mandal average (70.65%). However, the average female literacy of
the village is higher than the district average (51.31%). Details as shown in Table 4-13.

Table 4-13: Literacy rates of Study area

9
cula uel % % Male | % Female § Iiliterates ib
Literate Illiterates
A

District level
1 Adilabad 1,483,347 61.01 70.81 51.31 947,900 38.99
B Mandal/ tehsil level
1 Mandamarri 65,243 70.65 78.97 61.95 27,100 29.35
Cc Village level
1 Andugulapet 908 59.39 66.49 52.12 621 40.61

Source: census of India 2011

4.5.4 Workforce participation and occupation

Adilabad district: As per census 2011, the work participation rate in the district is 56.58 % and 43.42 %,
respectively, for males and females. The district primarily depends on agriculture, with 51% of the workforce
working as agricultural labourers and cultivators. In all, 25.12% and 25.95% of the total population constitutes
agricultural labour and cultivators. Household workers in the district are 5.24 % which is below the average of
agriculture and cultivators.

Mandamarri Mandal: As per census 2011, at the Mandal level, agriculture labour is only 7.44% and cultivators
2.72 %. Household workers in the Mandal is 1.65%.

Andugulapet village: As per Census 2011, the average percentage of agriculture labours, cultivator and other
workforce participation are 36.94%, 1.78% and 28.15 % respectively in the study are village. House hold
workers in the village is 0.59%. Comparative analysis of workforce participation data with the district and
Mandal data shows that major livelihood in the study area is related to agriculture. Majority of the population
in the study area depends on agricultural activities and work as agricultural labourers. Among the working
population in the study area village, about 33.61% has been designated as "main workers” while the remaining
16.21% are designated as "marginal workers”. The distribution of main and marginal worker is shown in Figure
4-10. Details of work force participation of district, Mandal and village level has shown in Table 4-14.

73
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Figure 4-10: Occupation profile in the study area village

Andugulapet Village

34%

& Main Workers %
BH Marginal woorker %

50%

= Non working pop. %

Source: census of India 2011

74
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 4-14 : Workforce Participation for Study Area Village/Tehsil/District

Work % %

Particular Worker Participation Gultator Agriculture Household Wore
Rate Labour Worker
District level
Adilabad 1,323,667 48.29 25.95 25.12 5.24 24.25
Mandal/ tehsil level
Mandamarri 33,958 33.92 2.72 7.44 1.65 55.69
Village level
Andugulapet 842 49.82 1.78 36.94 0.59 28.15

Source: census of India 2011
Gender Empowerment Status

The female work participation in Telangana is lower than that of male but is the highest amongst all the states
in India. However, the women workers in the state are not better placed economically since the workforce is
concentrated in activities which are unorganized, informal, seasonal, insecure, menial and poorly paid. There
is also significant wage disparity between the males and females workforce.

In Adilabad district, female workforce participation is around 43.42%. In the project influenced village
Andugulapet the average female work participation is 39.67%. Additionally, female labours are engaged in
sowing, weeding, plant protection, grading, kitchen gardening, cleaning of grains, harvesting, feeding the
cattle, irrigating fields, taking care of livestock, growing vegetables and partially engaged with SHGs.

The average literacy rate of female is found as lower than compared to the male in the village and Mandamarri
Mandal as mentioned in above section. During consultation with women participant it was observed that, early
marriage and child marriage, minimal participation of women in household or economic decision making and
lesser economic freedom is common in the area. The women are entirely responsible for household chores
and additionally engaged as agriculture labour, harvesting, feeding the cattle, and taking care of livestock.

Self Help Groups (SHGs) Concept

“According to the National Bank for Agriculture and Rural Development (NABARD), a self-help group is a small
economically homogeneous and affinity group of rural poor voluntarily coming together: to save small amounts
regularly; to mutually agree to contribute to a common fund; to meet their emergency needs; to have collective
decision making; to solve conflicts through collective leadership and mutual discussion”

As per Society for Elimination of Rural Poverty, Telangana, as on 2" August 2016 total SHGs no. 36,482 has
been formed and 26,607 are linked with different bank branches of Adilabad district. SHGs were trained on
SHG concept & management, meeting process, conflict resolution and fund management. Indira Kranti
Patham (IKP) is a state wide poverty reduction project to enable the rural poor to improve their livelihoods and
quality of life through their own organizations. Many schemes are being implemented in the district for the
women empowerment as shown in Table 4-15.

75
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Significant number of Self Help Groups (SHGs)/ Mahila Mandal
has established in Andugulapet village. During consultation with
SHGs members at Andugulapet village it was observed that
more than 30 SHGs has been formed at the village level and
majority of the SHGs were linked with banks and taken loans for
farming, livestock, dairy, poultry farm, inter group finance on
petty interest, and small business purpose. There are average
10 members in each group. They are also engaged in National
Rural Employment Guarantee Scheme (NRGES) scheme in the
area.

Consultation with SHGs member

Table 4-15: Some Important Schemes for SHGs in Adilabad district

Formation of Self Help Groups, imparting trainings to the

1 Institution Building (I.B.) members and strengthening the SHGs.
Providing loans to the SHGs from banks, ensuring
2 SHG Bank Linkage (B.L.) repayments, Pavala Vaddi and interest free loans to the
eligible SHGs.
3 Sthreenidhi Providing loans to the New SHGs from Sthreenidhi Bank.
Coverage of insurance to all eligible members of the
4 \ SHGs and settlementofclaims. Providing scholarships to
insurance the children who are studying in IX standard to
Intermediate.
Formation of Dairy JLG, providing subsidy to the Dairy
5 Dairy JLGs @ Rs.1.25 lakhs for SC/ST Groups and @ Rs.1.00

lakh to the others for establishment of Pala Pragathi
Kendralu so as to strengthen the groups economically.
Source; DRDA-IKP Adilabad district portal site, 2013-14

4.5.5 Livelihood source

The predominant source of livelihood in Adilabad district is agriculture and animal husbandry with 70% of the
district population depends on agriculture for their livelihood. The share of agriculture and allied sectors in
gross domestic product (GDP) of the district ranges between 19% and 24%. Apart from agriculture sector,
Adilabad district have good potential for service industries. In small scale sector the main existing industrial
activities are rice mills, dal mills, saw mills, wood based industries, beedi manufacturing, stone ware pipes,
plastic products and engineering items and have growth trend in Adilabad district.

During consultation it was confirmed that, agriculture is predominant source of livelihood in village. Cropping
pattern is mostly dependent on rain from June to September. Mainly single cropping pattern in the area is
practiced. Farmers are engaged during this period after that they work under NRGES and Govt. programs
which are running in the area. Around 500 manpower from Andugulapet village are enrolled under NRGES as
labour work. It was also reported that many people from the study area villages goes to nearby rice mill, coal
mines at Mandamarri and stone querying unit in the district and some migrates to other cities like Hyderabad,
Bangalore and other state for other job.

Agriculture and cropping pattern

76
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

As per Adilabad district NIC information, the predominant crop grown in the district is jowar which accounts for
31.8% of the total cropped area. Paddy account for 10.8%, pulses and non-food crops accounts for 34.7% of
the total cropped area. Two cropping seasons namely, Khariff (June to September) and Rabi (October to
March) with a little variation in these periods is prevalent in this area. Cotton is the main commercial crop of
the district and nearly 48.73 % of the net area sown is covered. The major crops grown in the districtin different
seasons are given below:

Kharif: Cotton, soybean, cotton + red gram, soybean + red gram, jowar, black gram, green gram, maize,
paddy, chillies and turmeric.

Rabi: Paddy, Bengal gram, groundnut and sunflower.

Cotton occupies an important place in the agriculture sector of this district. Adilabad has got 27% area under
cotton cultivation of all the Telangana districts put together and 16% of the area under cotton cultivation in the
entire state.

Paddy cropping in study area Groundnut cropping in Andugulapet village

Livestock:

About 29 lakh families in Telangana State are engaged in
livestock sector for their livelihood. As per district NIC
information, animal husbandry is only second to agriculture in
terms of contributing to the gross income and employment in
the district. Total livestock population in the district is 33.25
lakhs.

During community consultation, it was observed that, the
consulted villages has large populations of livestock and small
ruminants. Buffalo, cow, sheep, goat and bull are the primary
livestock. Sheep and goat rearing is the one of the main
occupation of the shepherd community in the study area
village. Significant number of poultry farms are present in
adjoining village. Shepherd community uses open shrub, Goat and sheep rearing in the study area village
forest area and non-cultivated land for grazing of livestock.

4.5.6 Land holding pattern of the District and Mandal

As per agriculture census 2010-11, the small, semi and marginal farmers dominate the number of holdings in
the district. A statement showing category wise number of farm holdings and area of operational holdings of

77
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

district and Mandal is furnished in Table 4-16. The average size of land holding is 1.4 ha in the district. During
consultation with the community it was observed that the average land holding size in Andugulapet village is
around 4-5 acre. The detailed information of land utilization in project influenced village is shown in Table 4-
17.

Table 4-16: Estimated land holding in Mandamari Mandal and Adilabad district

| sn | Size group(ha) Adilabad district Mandamarri Mandal
Total holdings Total holdings
Famer [Area ha) Number | Avs)

1 Marginal Farmers (Below 1 Ha) 259,177 123,211 4,539 1,823
2 Small Farmers (1-2 Ha) 143,934 205,874 1,427 1,981
3 Semi-Medium (2.0 - 3.99) 90,765 232,727 782 2,061
4 Medium Farmers (2-10 Ha) 23,989 131,980 227 1,307
5 Large Farmers (>10 Ha) 2,130 34,787 42 877

ALL GROUPS 519,995 728,579 7,017 8,049

Source: http://agcensus.nic.in/2010-11
Table 4-17: Land Utilization in Project Influenced Village (Ha)

Village

Net Area Sown (Ha)
Forest Area (Ha)
Grazing Land Area (Ha)
Fallows Area (Ha)
Current Fallows Area (a)

s
2
<
3
&
<=
o.
S
s
oa
9
®
oO
g
ig
ec

Area under Non-Agricultural Uses
Barren & Un-cultivable Land Area
Permanent Pastures and Other
Culturable Waste Land Area
Fallows Land other than Current
Area Irrigated by Source ( Ha)

Andugula
pet
Source: District Census Hand Books-villages 2011

1889 519 660 286 i} i} 201 154 60 89

4.5.7 Irrigation

As per Comprehensive District Agricultural Plan (CDAP) Adilabad and Agriculture census 2010-11, the total
rainfall of the district is 1,157 mm. The particulars of irrigated area by different sources are given in Figure 4-
12. The major sources of irrigation in the district is from ground water through tube wells, wells and tank (74%)
followed by canals (25%). Adilabad and Mancherial have limited areas irrigated by lift irrigation sources. The
district has two major irrigation projects namely Kaddam Narayanreddy Project and S.R.S Saraswati Canal
(Sri Ramsagar Project-Left canal) with registered ayacut of 68,500 and 35,735 ha and ayacut utilized is 50,000
and 32,735 ha respectively.

As per District Census Hand Book (DCHB) 2011, it was observed that, agriculture is dependent on rain, tube
wells and tanks are the main source of irrigation in the project area village. During consultation it was observed

78
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

that, in the Andugulapet village lift irrigation systemis one of the major source for irrigation. However, significant
number of farmers have their own tube wells and rest are dependent only on rainfall for agriculture. The
particulars of irrigated area in village by different sources are given in Figure 4-11.

Figure 4-11: Source of irrigation in the district and study area village

Source of Irrigation in district Source of irrigation in Andugulapet

1%

23% 25% 0%
Canal
= Wells/Tube
mTanks Wells Area (Ha)
u Wells = Canal (In Ha)
um Tubewells = Tanks (In Ha)
27% w Other sources

= Other Sources

24% (in Ha)

Source: Agriculture census 2010-11 and DCHB-2011

Minor irrigation schemes in Adilabad district: As per socio-economic outlook report of Telangana 2015,
Adilabad district area under drip irrigation is 16,703 ha and sprinkler is 17,301 ha. During discussion, it is
reveals that government has provision to provide bore wells, drip irrigation system and sprinkler on subsidize
rate 30-90% to the SC & ST farmers.

4.5.8 Vul bility

Vulnerable ake is “Groups that experience a higher risk of poverty and social exclusion than the general
population. Ethnic minorities, migrants, disabled people, the homeless, those struggling with substance abuse,
isolated elderly people and children all often face difficulties that can lead to further social exclusion, such as
low levels of education and unemployment or under employment.”

During consultation with community members of Andugulapet village it was informed that some winerable
groups such as landless family (40-50), physically handicapped (10) and widows (200) are residing in the
village. Government provides pension to vulnerable group especially for widow and physically handicapped
persons.

The project proponent may be required to focus on providing employment opportunity to the winerable
community members and also implementation of programme under CSR activity for them. During dialogue
with Renew project team, it was confirmed that land has not acquired from the vulnerable HHs family.

4.5.9 Social Infrastructure

Village and district level integrated education, health and basic amenities data available as per census 2011
(District Census Hand Book), it is described in following the below section. Village wise details amenities as
per census 2011 provided in Table 4-18.

Education

79
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

As per district census hand book 2011, Adilabad district have
two engineering college, one vocational training school/ ITI,
two polytechnic, 16 degree college, 43 senior secondary
schools, 347 secondary schools, 685 middle schools, and
1,563 primary schools.

In the Andugulapet village it was observed that the village had
a primary and middle school. Secondary, senior secondary
school and women degree college is available at Mandamarri
Mandal which was 3-4 km away from the Andugulapet village.
Other graduate colleges and vocational training are available
at Mancherial which is more than 10 km from the project area.
Apart from government institution many private institution Primary school at Andugulapet village
were observed in the Mandamarri area, which are:

Chaitanya Jr College. Mandamarri

Shivani Girls Jr College. Mandamarri

S RK dr College R K Pur. Mandamarri
Saraswathi Jr College. Mandamarri

5. Vaagdevi Girls Jr Coll R K Pur, Mandamarri

RON >

Health

As per district census hand book 2011, Adilabad district have two Community Health Centre (CHC), 69 primary
health centre (PHC) and 512 primary health sub centre. There are about 78 mobile health clinic but there are
no family welfare centre in the district.

As per district census hand book 2011, in Andugulapet village
there is no healthcare facility available, however, during
consultation with community it was reported that health sub-
centre is available at village level. The closest primary health
centre and private clinic is available at Mandamarri which is 3
km away from the Andugulapet village.

Based on consultation with staff nurse at PHC, Mandamarri,
it was informed that the PHC has four beds and covers seven
Panchayat and urban area of Mandamarri. There are total 10
health sub centre which comes under the PHC. There are
around 50 staff including sub-centre staff and two MBBS
doctors. Laboratory was available with some basic testing PHC, Mandamarri

facilities such as malaria, pregnancy, HIV, and DOT.

Ambulance facility was available on 108 dial number. Malaria and TB were the main concern in the area.

Drinking water and sanitation

Ground water from bore wells, tap and hand pumps is the main source for drinking water in the district. As per
Central Ground Water Board report 2013, the ground water in the area has fluoride content. During
consultation it was observed that tap water, hand pumps and bore wells are the main source for drinking in the
study area village. There are around 10 hand pumps in functional condition. Ground water depth is more than
200-250 ft in Andugulapet village.

During consultation it was observed that, about 70 % households’ have access to sanitation facility in the
village and rest 30% house hold defecate in the open. However, sanitation scheme under Swacch Bharat
mission is implemented in the area.

Transport and Communication

80
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Mandamarri town is located 146 km towards east from district
headquarters Adilabad. Mandamarri is the nearest town from
Andugulapet which is 4 km away from the village. Road
connectivity is there from Mandamarri to
Andugulapet. Mandamarri and Ravindrakhani railway station
are the nearest railway station from Andugulapet. Tamilnadu
State Road Transport Corporation (TSRTC) runs buses from
major cities to towns and villages in the district. Public bus
service is the primary mode of transportation in the district.
Regarding communication, post office is not available at
Andugulapet village.

Transportation facility in study area

During site visit & consultation it was observed that, the

Andugulapet village is connected with major district road (MDR). However, village internal access roads were
partially paved and partially unpaved. Local bus service was the primary mode of transportation for the people
of the study area.

Power supply

As per annual report 2013-2014 published by Power & Energy Division (Planning Commission Government of
India), Andhra Pradesh state has been declared as completely electrified (including Telangana state) i.e. 100
percent villages are electrified. As per DCHB 2011, in Andugulapet village electricity facility is available for
both domestic and agriculture purpose.

During consultation with community it was observed that, about 5-7 hours of power supply for agriculture and
more than 22 hours of power supply for domestic purpose is available in Andugulapet village.

Table 4-18: Village Amenities in Study Area Villages

Village Educational Health Drinking | Communication | Transportation | Approach Power
Institution | Facilities} water (PO&PH) (Bus & Rail) Road Supply

supply
District: Adilabad

Mandal/ (tehsil): Mandamarri

Andugulapet | Primary (1), Health Tap Not available Bus Service Approach | Electricity
Middle Sub Water, paved for
school (1) Centre Well, road, domestic,
(1) hand Approach | Electricity
pump mud road for all
purpose

Source — District Census Handbook (DCHB), 2011
Common Property Resource (CPR)

During site visit it was observed that significant number of CPR such as cremation ground, pond religious and
worship place is present in Andugulapet village. A stream passing beside the project site and the water from
this stream utilised by people for the irrigation and livestock. It was also confirmed that due to the solar power
project the stream will not be affected.

Cultural and historical heritage in the district

As per Archaeology Survey of India and Department of Archaeology & Museum, Telangana, total 37 protected
monuments sites is identified in the district. Gandhari killa (Gandhari Kota) out of the 37 listed monuments is
a hill fort located near Bokkalagutta village in Mandamarri Mandal is the closest from the project site however
is at a distance of more than 5 km from the site. During site visit it was confirmed that it will not be impacted
due to proposed solar project.

81
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

4.5.10 Government Schemes in District

MAHATMA GANDHI NATIONAL RURAL EMPLOYMENT GUARANTEE SCHEME (MNREGS): Under this
scheme, enhancement of livelihood security of the households in rural areas of the country by providing at
least one hundred days of guaranteed wage employment in every financial year to every household whose
adult members volunteer to do unskilled manual work.

PRIME MINISTER'S EMPLOYMENT GENERATION PROGRAMME (PMEGP): PMEGP has been
announced on 15th August, 2008 and launched in place of REGP Scheme. PMEGP is a credit-linked
subsidy programme launched by Ministry of MSME in 2008-09 for creation of employment in both rural and
urban area of the country.

INTEGRATED WATERSHED MANAGEMENT PROGRAMME (IWMP): Improvement of Rural livelihoods
through participatory Watershed Development with focus on integrated farming system for enhancing
income, productivity and livelihood security in sustainable manner along with soil and water conservation
is the aim of Watershed Development.

SWARNA JAYANTHI GRAM SSWAROZGAR YOMJANA (S.G.S.Y.): Subsidy @ Rs.10000/- provided to the
SCs/STs swarozgaries and @ Rs.7500/- provided to the Backward Caste and others

SOCIAL SECURITY PENSIONS (S.S.P): Under this scheme, pension amount from Rs.200/- to Rs.1000/-
per month to Old Age, Widow, Weavers, is being provided. Rs.1500/- to the disabled persons and eligible
members under Abhayahastham scheme.

NATIONAL FAMILY BENEFIT SCHEME (N.F.B.S.): Under this scheme financial Assistance @Rs.5, 000/-
provided to the BPL family of deceased person.

RAJIV YUVAKIRANALU: Rajiv Yuva Kiranalu is conceived by the Govt. of Andhra Pradesh (further
continued by Telangana Gow. after partition from A.P.) to build job specific skills among the unemployed
and place them in appropriate private jobs

4.5.11 Stakeholder Consultation

A community consultation was carried out in Andugulapet village for collecting detailed information about
prevailing socio-economic condition of village, demographic features and composition of the population,
infrastructure amenities available in the villages and also to assess awareness, opinion and reaction of the
inhabitants about the project. Consultations were also conducted with land owners, community, SHGs, Health
Centre, land aggregator and Project proponent team. The list of consulted stakeholder for the proposed project
is provided in Table 4-19.

Table 4-19: Consultation with different stakeholders

[se] ese [ese | oe as

Land sellers One to one Andugulapet

Village president,
other community
members

One to one and

group discussion Andugulapet

Community

One to one and
3 SHGs members. group discussion Andugulapet

Project Proponent

Site in charge One to one Mancherial
Team

Land developer

5 /aggregator

Site in charge One to one WS SSPL, Mancherial

Source: primary consultation

Consultation with land developer

82
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

During dialogue with Mr. G. Ramu who is representative of land developer/ aggregator (M/S SSPL) it was
informed that, only private land is involved for the proposed solar project. Proposed solar project fall in
Andugulapet village. Majority of lat ners belongs to Andugulapet village, however around 5-6 land owners
from Mandamarri town area. More! 300 acre of land including access road was purchased through good
faith negotiation based on willing buyer and willing seller. The compensation for the purchased land is
reportedly above the existing government circle and market rate. Land purchase process was started by
aggregator six month ago. No compensation are due to any land seller as reported. Sale deed is completed
for more than 300 acre of land. Village road is the main access for the solar project which is passing through
the village. Majority of purchased land was non-cultivated and undulating type.

Consultation with land owners

Consultation with land owners from Andugulapet village were held on 12 July’16 at neutral place of Mancherial
town. Consultation was done with four landowners out of the 40 land owners with whom sale deed was
completed (10% sample). Private land has been purchased for the project. Based on land owner's consultation,
sale deed was signed after mutual agreement between the landowners and M/S SSPL. Average land holding
size in the project area village is around 4-5 acre per household. The sold land is mostly non—cultivated in the
absence of irrigation system. During consultations, the landowners reported that the land sale is on willing
buyer — willing seller basis. One land owners out of that four reported has purchased another residential parcels
in the town area and another land owner has purchased agriculture land in the same village. Two landowners
will utilize the money for making petty interest, FD in bank, and investment in business. Land aggregator has
informed about the proposed solar project to landowner during land purchase process.

Key Findings of Consult

e Consultation has been undertaken with land seller belonging to Andugulapet village.

e Only private land has been procured for the proposed project.

e Rain-fed agriculture pattern is practiced in the project area.

e The main crops are cotton, paddy, soybean, gram, maize, sunflower and groundnut.

e Livelihood is the area is primarily dependent on agriculture and “main workers” are engaged as cultivators
and agriculture labour.

e Female literacy rate is lower than male literacy rate in the village.

e About 75% households have sanitation facilities in the village and 25% of the households practice open
defecation.

e Drinking water facility is adequate in the project area villages. The groundwater depth is more than 200ft.
Bore wells and tanks are the main source of drinking water.

e Health facility is inadequate in Andugulapet village. Malaria, TB and other general diseases are common
problem in the area.

e Compensation has been paid toland owners more than government circle rate based on willing to sell and
buy.

e Land has been procured through land aggregator M/s SSPL.

e No formal public disclosure have been done at village level. However, land aggregator has informed about
the proposed solar project to individual landowner during land purchase process. Land owners are aware
about the proposed solar project.

e NOC from Gram Panchayat is obtained from Andugulapet villages for the proposed project for developing
and using existing internal village road and 132 KV electrical line in various areas of village, develop village
naksha road and can alter the same in terms of movement of heaw vehicle within the limits of Gram
Panchayat.

Public Disclosure

Renew power team and Land aggregator had discussion with village surpanch and landowners. They were
informed about the proposed solar project and NOC taken from the village panchayat.However, minutes of

83
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

such meetings and photographic evidences were not recorded. It was observed that the villagers were aware
of the upcoming project.

Community development Plan under CSR

CSR plan is being prepared by Renew power team. As per RI power vision on CSR, community
development is one of the importance component and initiatives to ort this are being identified by Renew
team. During the stakeholder consultation, Arcadis team has also collected people suggestion such as
renovation of school building and village roads. Needs were also assessed during the consultation and
presented in Table4-21.

Recommendations for CSR activities based on need assessment of the Study Area

Analysis of above socio economics description and community consultation in project influenced village reveals
that concern of villagers are linked with the fulfilment of basic needs and improvement of some infrastructural
facilities at community levels. On the basis of discussion with village communities, following needs have been
identified which can be addressed by an adequate CSR activities given in Table 4-20. List of stakeholders
participated and key findings recorded is presented in Table 4-21.

Table 4-20: Key needs/gaps identified and recommendation for CSR activity

¢ — Providing additional bore wells in Andugulapet
village with the help of concerned government
dept.

e Providing RO treated water in Andugulapet
village.

Need of alternate clean drinking water

Drinking water sources in addition to bore wells.

e« Awareness program regarding female
education at village level. This can be linked

4 Low female literacy rate compared to with vocational training programme of
Education male Andugulapet village
¢ Providing computer literacy program at village
level
e Organizing awareness camp on Malaria and
Health Provision of Health facility is in study TB.
area village ¢ Health camps or mobile health clinics can be
provided.
e¢ Organizing training/ capacity building
Employment programme for SHGs regarding

Need to have more employment

opportunities in the
opportunities in the study area.
area e — Introduction of processing of dairy and other

produce related to livestock.

entrepreneurship and linkages with bank.

Table 4-21: Land Owner Consultation

Land
Owner

Key findings Photo Documents

Name

Survey No.

Venue: Neutral place out of the study area at Hotel Shriniwashan, Manchiryala, Adilabad

Date: 12" July 16

84
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Caste
(OBC

Land
Owner Photo Documents

Name

Survey No.

Total family members:6
Earning members:3
Livelihood source:
agriculture and labour work
Annual income (INR):60,000
Area of landsoldto Land
Developer (in Acr): 4
Remaining land after sale (in
Acr): 2

Utilization plan of
compensate amount:

Distributed money for petty
interest.

1 Mahesh 108 BC Andugulapet

Awareness aboutthe
project: land developer has
informed to landowner
during purchase process.
Activities on soldland:Non-
cultivated land from 5 years

Total family members:7
Earning members: 1
Livelihood source:
agriculture and bussiness
(petrol pump owner)
Annual income (INR):2 lakh
Area of landsoldto Land
developer (in Acr): 1
Remaining land after sale (in

Tirrupatti Act): 16

Reddy 122 oc Andugulapet Utilization plan of

compensate amount: : spent
in business and purchased
another plot innearesttown
Awareness aboutthe

project: land developer has
informed to landowner

during purchase process.
Activities on sold land: Non-
cultivated in the absence of
irigation facility

85
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Land

Owner Key findings Photo Documents

Name

Survey No.

Total family members:6
Earning members: 1

Livelihood source: RMP
practicenor, agriculture

Annual income (INR):60,000
Area of land sold to Land

B. Laxman developer (in Acr): 2
Remaining land after sale (in
3 (wo 108 | ST | Andugulapet | Acr): 2
Sarojanna

Utilization plan of

‘land compensate amount: FD in
owner) bank
Awareness aboutthe
project: land developer has
informed to landowner
during purchase process.
Activities on sold land: Non-
cultivated

Total family members:5
Earning members: 1
Livelihood source:
Agriculture

Annual income (INR):60,000
Area of land sold to Land
developer (in Acr): 4
Remaining land after sale (in
Acr): 8

Utilization plan of
compensate amount:

purchased another land in
same village

Awareness aboutthe
project: land developer has
informed to landowner
during purchase process.
Activities on sold land: Non-
cultivated

4 Rajesh M. | 236 ST Andugulapet

Source; Primary consultation

86
Photo Documentation of Stakeholder’s Consultation

87
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

5.0 ENVIRONMENTAL & SOCIAL IMPACT ASSESSMENT

5.1 Approach & Methodology

Primary impacts are assessed for a radius of 2km around the project site and secondary impacts are assessed
beyond this radius for the proposed project. Also, 100 m RoW along the transmission line route is also
considered for impact assessment. The methodology adopted to assess the significance of impact associated
with project activities during construction and operational has taken following criteria into consideration. Details
of screening criteria are given in Table 5-1

Table 5-1: Screening Criteria for Environmental and Social Impact Assessment

} impact Distribution of impact Duration of Impact Intensity

Influence of impact within

the project site boundary | Limited for duration of less Limited local scale impact resultingin

Low/ Short and RoW of Transmission | than 6 months (Short) temporary disturbance/ loss of
environment social components (low)
line (Site)
Spread of impact within 2 Local scale impact resulting in short
Moderate/
km from the of the project impacimay extends up to 2 term change and/ or damage to the
Medium site boundary (Buffer) years (Medium) environment components. (Moderate)
Influence of impact beyond Regional impact resulting in long term
High/
9 2 km from the project site Impact extends beyond 2 changes and/ or damage to the
Long years (Long)

boundary (Widespread) environment components. (High)

5.1.1 Significance Evaluation Matrix

Significance evaluation matrix as shown in Table 5-2 has been used to evaluate the significance of identified
potential environmental impacts. This matrix includes criteria as discussed above to analyse the significance
of impact. Colour codes have been given to signify the impact intensity.

Significance of environmental impact has been analysed and presented in further section of this chapter. The
environmental impacts associated with the project activities have been identified and analysed to evaluate
their significance. Because of clean category projects, environmental impacts are very few with minor
significance and can be controlled through mitigation measures.

Table 5-2: Impact Significance Matrix

Low

Within Site Short

Within Site Short Moderate
Within Site Medium Low
Within Site Medium Moderate
Within site Long Low
Buffer area Short Low
Widespread Long Low
Within Site Short High
Within Site Medium High
Within Site Long Moderate

88
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Within Site
Buffer area
Buffer area
Buffer area
Buffer area
Buffer area
Widespread
Widespread
Widespread
Widespread
Widespread
Within Site
Buffer area
Buffer area
Widespread
Widespread
Widespread
Widespread
Widespread

Long
Short
Medium
Medium
Long
Long
Short
Short
Medium
Medium
Long
Long
Short
Long
Short
Medium
Long
Short
Short

Moderate
Low
Moderate
Low
Moderate
Low
Moderate
Low
Moderate
Moderate
High
High
High
High
High
Moderate
Low

High

NO IMPACT

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

5.2 Impacts on Physical Environment

5.2.1 Air Quality
Construction Phase:

During construction phase, various project components such as transmission cable laying, switchgear,
approach roads, internal road network and porta cabin construction will require land clearing, levelling,
excavation, grading activities, vehicle movement and DG set operation. This results in an increased level of
dust and particulate matter emissions, which in turn will directly and temporarily impact ambient air quality. If
improperly managed, there is a risk of nuisance and health effects to construction workers onsite and to a
lesser extent to nearby receptors from windblown dust (on the village access roads like the Andugulapet village
road) due to transportation of raw materials. However, most of these project activities are expected to be
restricted within the project boundary. Further, the movement of vehicles carrying raw materials on unpaved
area within the project site and on access road causes fugitive dust emission and may extend to surrounding
of project site like nearest settlements. Hence, the distribution of impact can be considered medium, duration
of impact is short an intensity of the impact as medium. Since the impact is widespread, but for short duration
and of low intensity, the impact can be termed of a Moderate significance. But, the impact is reversible, and
temporary in nature, if the following mitigation measures are adopted.

Mitigation Measures:

e Vehicles speed to be restricted to 20-30 km/hr on unpaved road.

e Raw material should be covered with tarpaulin sheet during transportation and in storage area

e Water sprinkling on unpaved area but ensure use of tanker water purchased form suitable authorised
vendor only.

e All the project vehicles shall have valid Pollution under Control (PUC) certificate. Ensure regularly
maintenance of project vehicles during construction and operational phase

e Turn off the machineries when not in use

Operational Phase:

During operational phase, there would be minimal vehicular movement about 2-3 project vehicles for
commuting purpose. Since major source of emission into the ambient air will be absent during the operational
phase therefore impact can be termed as insignificant.

5.2.2 Soil Quality

These impacts are associated with the project activities such as piling of module mounting structure
and storage of diesel, spent oil or transformer oil.

Construction Phase:

The project has been proposed on open scrub and agricultural land. Loose top soil is generated due to
excavation on project site due to site levelling for erection of module structures towers and access roads. The
impact anticipated here is loss of top soil because of inappropriate storage. However, these activities and
associated impacts are limited to be within the project boundary and during construction phase only.
Considering the activities limited within the site, short duration of construction phase and low intensity,
significance of impact is evaluated as Low. Soil contamination may result due to accidental spillage and
inappropriate storage of diesel or used oil during construction phase. However, distribution of impact within
the project boundary and short duration of construction phase with low intensity makes impact of Low
significance and can be controlled with the recommended mitigation measures:

Mitigation Measures:

e Provide appropriate storage of top soil in an isolated and covered area to prevent its loss in high wind and
runoff.

90
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Allow only covered transportation of top soil within the project site.

e Use top soil at the time of plantation and it can be given to nearby agricultural field after taking consent with
the landowners/farmers.

e Plantation activities should be undertaken by Renew Power to appease the chances of soil erosion

e Store hazardous material like diesel and used oil in isolated room and on impervious surface to prevent
seepage into project site soil

e Filling and transfer of oil to and from the container shall be on impervious surface

e Care should be taken with regard to possible changes in soil quality due to human activities, such as
disposal of waste material and domestic effluents on soil of the surrounding area.

Operational Phase:

During operational phase, project activities such as excavation and usage of chemicals such as diesel and
spent oil will be absent therefore impact associated with these activities such as top soil loss and soil
contamination are not anticipated. Impact can be considered as insignificant.

5.2.3 Noise Quality

The environmental impact anticipated in the proposed project is the increment in ambient noise level
due to various project activities.

Construction Phase

The major noise generating sources in the proposed project are operation of vehicular traffic, and construction
equipment like dozer, scrapers, concrete mixers, generators, pumps, compressors, rock drills, pneumatic tools,
and vibrators. The project site is located amongst barren fields with no continuous noise generating sources
in the vicinity of the project site. But, the operation of these equipment’s is expected to generate noise in a
range of 75 — 90 dB (A). However, propagation of noise waves was assessed through the equation -1 and
found that noise attenuates during propagation and lower down from 90 dB(A) to 47 dB(A) at 50 m distance
from the source and the nearest settlement is about 1 km from the project site. Also, intermittent operation in
large area of project site reduces the intensity.

Lp = Lw— 10 logio (2nR2)-aR -------- (Equation -1)

Lp = sound pressure level (dB) at a distance of R from a noise source radiating at a power level,

Lw= sound pressure level (dB) at source; R = distance of receptor from source;

a =frequency dependent sound absorption coefficient.

The above given equation can be used with either broadband sound power levels or a broadband estimate of
the sound absorption coefficient (a = 0.005dB (A)/meter).

The construction activity will be mainly carried out during day time. Considering the short duration, distribution
within site and low intensity, impact has been assessed as Low significance.

Mitigation measures

e Use DG set with acoustic enclosure

e Restrict major noise generating activities during night time 10:00 pm to 6:00 am

e Provide personal protective equipment to workers wherever noise is generated due to machinery operation.
e Regular maintenance of project vehicles

Operational Phase:

91
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Any significant noise generating activity during operation of solar power plant is absent therefore impact in
terms of increment in ambient noise level is not anticipated during the operational phase of the project.

5.2.4 Alteration of Natural Drainage Pattern

Topography of the project site can be characterized as mix (flat and mild undulations) therefore
levelling or filling is expected to alter the natural drainage pattern.

Construction Phase:

During construction phase, site levelling activities will be carried out which in turn may result in change of
contour level and natural drainage system. As the natural drains exist adjacent to the project site and at 1 km
distance in east direction therefore change in contour level may affect the flow of surface runoff from project
site. After the levelling and paving, increment in surface runoff is expected which should be diverted to the
natural drainage present in nearby area. If it is not done then surface runoff from the site may affect nearby
agricultural field which may cause social agitation.

Considering the extent of impact outside of project boundary and high intensity, impact is considered as major
significance and following mitigation measures are suggested to implement:

Mitigation Measures:
e Site levelling should be done with minimum alteration in contour level

e Design storm water drainage to discharge the surface runoff in the nearby natural drainage

e Do not disturb the natural drainage system

e The exit of runoff from the project site in the adiacent surrounding land area should be restricted
e Do not disturb the dry pond located at 200 Ox of the project site

Operational Phase

In operational phase, project activities causing the alteration of natural drainage pattern will not exist, therefore
associated impact is not anticipated.

5.2.5 Water Resources

Water is required for various project activities, fulfilment of this water requirement through ground water
may have impact on water availability.

Construction Phase

In the construction phase, total water requirement for construction activities and labour camp is estimated
about 19.5 KLD. Further, construction activities will be limited only to 3-4 months duration therefore a long term
water requirement is not expected. As CGWB study indicates that Mandamarri mandal falls under safe zone
therefore ground water table depletion is not anticipated due to construction activities.

Considering the limited distribution of impact (within the site), short duration of activities and low intensity,
significance of impact is assessed as Low.

Operational Phase

Typically, ground water consumption during operation of solar power plant is high because of module cleaning
requirement throughout the project life cycle. In operational phase, the total water requirement would
approximately be 100 KL/month. The domestic water required is estimated to be 0.5 KLD, considering a total
of 10-12 personnel onsite during operation phase including security personnel and technical staff on a 24 hours
shift. Considering the distribution of impact in buffer area, long duration of activities and moderate intensity,
significance of impact is assessed as Moderate.

Mitigation Measures:

92
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Dry wiping method using microfiber cloth can be adopted to minimize water consumption for solar panel
cleaning.

e Ensure optimal usage of water viz., storage and reuse of wash water after module washing and plantation
of low water requirement species

e Construct rain water harvesting pit to recharge the ground water table

5.2.6 Solid/Hazardous waste disposal
Construction Phase:

Solid waste during the construction phase consists primarily of scrapped building materials, excess concrete
and cement, excavated materi jected components and materials, packing materials (pallets, crates,
plastics etc.) and human waste [rey the broken solar panels will be properly packed and will be sent
back to manufacturer. However, taking in consideration the impact within site, short duration and moderate
intensity, the impact is considered as Low.

Mitigation Measures

e The excavated material generated will be reused for site filling and levelling operation to the maximum
extent possible.

e Ensure broken solar panels are properly packed and sent back to manufacturer

e Food waste and recyclables viz. paper, plastic, glass, scrap metal waste etc. will be properly segregated
and stored in designated waste bins/ containers and periodically sold to local recyclers while food waste
will be disposed through waste nap agency.

e Waste oil will be collected and st in paved and enclosed area and subsequently sold to authorized
recyclers.

Operation phase:

There will not be any substantial generation of solid waste, other than insignificant domestic waste, and broken
solar panels. The broken solar panels will be sent back to the manufacturer. Considering the limited distribution
of impact (within the site), long duration of activities and low intensity, significance of impact is assessed as
low.

Mitigation measures

e Food waste and recyclables viz. paper, plastic, glass, scrap metal waste etc. will be properly segregated
and stored in designated waste bins/containers and periodically sold to local recyclers.

e Ensure broken solar panels are properly packed and sent back to manufacturer

5.2.7 Impact on Land and landuse

Construction Phase

During construction phase, impact on landuse is anticipated due to various activities such as site levelling,
filling and development of solar power plant. Land which belong to barren landuse will change into industrial
landuse after the development of solar power plant. Some impact on natural drainage system is also
anticipated. Further, impact will be of long term and permanent in nature but impact will not be of adverse
nature.

Mitigation measures

e Do minimum changes in contour level

e Do not disturb natural drainage system

Operation Phase

No impact on land use is envisaged during the operation phase.

93
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

5.2.8 Impact on Biological Environment
Construction phase
The associated ecological impacts of the construction phase are due to following activities:

e Clearing and levelling of land

e Fencing of land

e Laying of solar module foundation and erection

e Laying of transmission towers and transmission lines

e Creating access roads

The impacts envisaged on ecology during construction phase are enlisted below:

e Loss of vegetation and avian habitat due to site clearance, road construction, building and PV array
support construction etc.

e Erosion and clearing of topsoil (loss of habitat and habitat fragmentation).

e Disturbance/ displacement of fauna, including avifauna associated with noise and movement of
construction equipment and personnel.

Destruction and loss of vegetation

Project construction involves land clearance, levelling, etc. causing loss of vegetation. The clearance of
vegetation will be restricted to the project site. Clearing of vegetation is also required for access route and
transmission lines. The proposed solar power plant site is divided in two patches and is located on barren
agricultural land.

Clearance of ground cover shall be done during the construction period. As it is a modified habitat, the
conservation status of the project site and its immediate surroundings found to be poor. The ground cover
occupied by grasses/ sedges and other shrubs/ herbs were mostly seasonal and the level of impact generated
from removal of this seasonal understorey (ground cover) can be termed as negligible as the species are very
common and have least conservation value. Many of them are weeds. At the same time, the construction
period is also short and the understorey will once again grow up at same area after a good shower of rain once
the construction is over.

The agricultural lands located around project site have trees like neem, eucalyptus, etc. which may likely to be
pruned/ cut from the project activities. Pruning of trees does not have any impact but the removal of tree
species will have moderate level of impact. Adequate amount of plantation shall be undertaken by the project
proponent in the study area (along the avenues, schools, community lands) which not only replenish the loss
of tree cover of the area but also enhance the green cover of the tree sparse region.

Disturbance to Fauna

ADB's Environment Safeguards recognizes that protecting and consening biodiversity is of utmost
importance. The proposed solar power plant will result in habitat loss for resident species. Shy fauna are likely
to avoid the area due to the human activity. There may also be a shift in small mammal and reptile community
structure from the project area.

Transportation of construction equipment and construction activities is very likely to disturb faunal species of
the area. Noise from construction and frequent movement of vehicles can also disturb the avifauna of the area.
The project site does not fall in any of eco-sensitive areas such as national park, wildlife sanctuary area or
conserve area. This project will have a small foot print area and the small mammalian species, birds and
reptiles those were either sighted directly during primary survey or confirmed on their presence by the local
seniors are very common and found all over the region. Temporarily, they may abandon the project activity
area during the construction period and migrate to nearby areas. Thus the impact on fauna of the area is
considered to be minor.

Significance of Impact

94
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

The impacts of construction phase on ecology will be both direct in terms of vegetation and habitat loss/
displacement and indirect due to increased noise and heaw equipment and vehicular movement which will be
limited to construction phase only. Overall the impact significance is assessed to be minor. The impact would
be temporary and limited to only approach roads and construction area.

The impact on fauna and flora will have minor intensity with a local spread for a short duration which will result
in an overall minor. However with proper implementation of suggested mitigation the impact may be reduced
to negligible.

Mitigation Measures

The following measures should be considered in the project design to mitigate the impact during construction

phase due to the project:

e Allproject activities shall be undertaken with appropriate noise mitigation measures to avoid disturbance to
human as well as faunal population in the region.

e Activities generating high noise shall be restricted to day time and will be mitigated to minimize the noise
level outside the site boundary.

e Recovery of ground storey (mostly grasses and herbs) vegetation under the PV panels and in other places
that do not need to remain cleared shall be encouraged to grow.

e Movement of construction and transport vehicles shall be restricted to dedicated paths to minimize any
harm to small mammals/ reptiles within the site.

e Transportation of construction material shall be restricted to day time hours in order to minimize noise and
disturbance to fauna in the area.

e General awareness regarding wildlife shall be enhanced through putting signage, posters, among the staff
and labourers.

e Strict prohibition shall be implemented on trapping, hunting or injuring wildlife present in and around the
project site by the labour force and shall bring a penalty clause under contractual agreements.

e Camp and kitchen waste shall be collected in a manner that it does not attract wild animals.

e Temporary barriers shall be installed on excavated areas.

e The footprints of the construction activities shall be kept to minimum so as to reduce disturbance to flora
and fauna

e Planting native, fast growing trees on access roads and/ or in nearby barren areas/ schools/ Panchayat
office which may also give an alternate habitat to the faunal species especially the bird species and maintain
the ecological balance

Impacts Due To Construction of Transmission Towers

The project activities during transmission tower construction, may involve clearing of trees along the route
alignment wherever required, excavation for installation of towers, erection of towers, civil works related to
transmission line and line stringing. Only 8 transmission towers of area 6mX6m will be erected for a route
length of approximately 2 km. Thus the associated impacts would be low. In this case, the removal of trees
shall be fully compensated through plantation in and around the impacted area. The initial construction works
along the alignment involving land clearance, cutting, filling, and leveling that may also cause loss of
vegetation. None of the declared environmentally sensitive areas is located within the route alignment. It is not
expected that any flora and fauna that are rare, endangered, endemic or threatened will be affected. Small
mammals and reptiles may be affected due to construction activities and this is purely temporary in nature.
During the operation phase, most of the construction phase impacts will get stabilized and the impacts will be
restricted only to the operation and maintenance of the project site.

Operation phase

Impacts during operation phase are likely to be restricted to the maintenance activities within the project site
like ground cover clearing under PV arrays and from internal road network within site. Apart from a relatively
small direct loss of habitat, the shading of the soil by the solar panels is likely to impact reptile composition in
these areas, as the shading is likely to alter soil temperatures which has direct implications for cold-blooded

95
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

animals. Most reptiles are also sensitive to the amount of plant cover which is also likely to be affected by the
arrays. At the same time, the presence of the arrays and electrical infrastructure would however create
additional habitat for species which utilize such structures. Also during operation phase, solar photovoltaic
power plant does not generate significant noise or air emissions to affect the faunal population of the area.
However there is potential for avian distraction due to glare/ reflection from solar panels. As such these impacts
are considered to have a low intensity, and an overall minor significance.

Assuming the below-mentioned mitigation measures are implemented, the operation phase impact
significance is reduced to negligible

Mitigation Measures

e Vegetation clearing through bush cutting for maintenance activities shall be done manually wherever
possible.

e Any cleared areas which do not have some vegetation cover to protect the soil shall be re-vegetated with
locally occurring species and monitored to ensure recovery is taking place.

e Vegetation that needs to be reduced in height shall be mowed or brush-cut to an acceptable height, and
not to ground level except where necessary.

e Solar panels shall have an anti-reflective coating to minimize the light reflecting off of the panels so that
there is very less impact due to glare from the panels.

e Signage shall put all around the project site to bring the awareness amongst project personnel to be
sensitive towards the small mammalian species and retiles reside in the project area

5.2.9 Socioeconomic Impact

Socio-economic impact assessment is designed to assist communities in making decisions that promote long -
term sustainability, including economic prosperity, a healthy community, and social wellbeing. To assess and
understand the social impacts associated with the project, social indicators have been identified and analysed.

(A) Loss of land/ livelihood conflict
Construction Phase

Non cultivated private land has been procured on willing to sell and willing to buy basis in the proposed project.
Land parcels were not taken from the persons who were not willing to sell their land therefore total project site
of 48 MW has been spread into two separate patches (located at 1 km distance from each other) The land is
dewid of any settlement and physical structure and procurement of land does not result in physical
displacement. As the non-cultivated land has been taken after paying the mutually agreed price (more than
the land circle rate). Further, discussion with Renew Power team

therefore significant economic
displacement is not envisaged. Impact due to economic and physical displacement is not anticipated. However,
moderate impact in following situation expected:
. hag paid compensation to land owners
iS

. truction of villager’s access due to construction of project boundary

Following mitigation measures are suggested to reduce impact significant:

e Renew Power land t to monitor the compensation details paid by land aggregator to all the land

owners (9)

« The project management shall undertake a formal consultation with all Farmers from whom land shall
be obtained, gain an informed consent

e Implement the recommended complaint resolution procedure (Grievance Redress Mechanism) to
assure that any complaints regarding project related components are promptly and adequately
investigated and resolved

96
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

(B) Local Job and Economic Opportunity

During the construction phase, proposed project will create job opportunities for the skilled and unskilled
labour. Job opportunities in terms of security guards may also be expected during the operational phase of the
project therefore this impact is positive in nature. Although impact is positive, following risks are anticipated
and mitigation measures are suggested:

« Lack of basic amenities and facilities

« Engagement of forced and child labour

¢ Discrimination towards female labour

« —Inadequately paid labours

Mitigation Measures
« Renew Power to ensure access of necessary basic amenities and facilities such as drinking water,
kitchen, toilet and créches (for female workers children)
« Renew Power team to ensure no engagement of child labour and forced labour in any task related
with the project
« Renew Power to ensure access of equal opportunity and benefit for the female worker
« Renew Power to ensure all the workers get compensation as mentioned in Minimum Wages Act

(C) Access to Common Property Resources

Another issue which may cause social impact on local people in terms of conflict between project developer
and local community is restriction on comm) to access the land and other common property resources.
However, considering the fact that Renew ir has provided road along the project boundary to eliminate
the blockage of access road, no impact is envisaged.

Pathway along the boundary provided for free access by community

97
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

(D) Impact on Indigenous People and culturally/Archaeological important Site

The project site area is a scheduled area where some additional powers have been provided to Gram Sabha
to protect the right of Scheduled Tribal groups (Indigenous people). Under special rules prepared for the
Scheduled area such as PESA act and land transformation act, taking land from ST person in the scheduled
area is prohibited. Further, Gram Sabha in scheduled area has right on resources of village and use of the
resources can be permitted after taking consent of Gram Sabha.

Discussion with project team revealed that project was discussed with the community people and Village
Sarpanch. However, evidences of such meeting was not maintained and available to see. During the focussed
group discussion with community people, it was found that people are aware about the solar power project.

Discussion with project team and land aggregator also revealed that no land has been taken from the ST
people. As the pr ed project does not involve land of ST person and obtained NOC from Gram Sabha for
the development bec adverse impact on indigenous people is not envisaged.

Moreover, the project sites and immediate area does not contain any archaeological monuments and
structures of cultural belief. Further, historical sites as declared by Archaeological Survey of India is also absent
therefore no impact is envisaged on culturally important and archaeological protected monument due to
project.

5.2.10 Health and Safety Impact

(A) Occupational Health & Safety Impact
Construction Phase:

Occupational Health and safety hazard associated with project activities (during construction phase) in solar
power plant are identified as follows:

e Electrocution and Firing due to short-circuit: It should be ensured that proper training be given to workers
before initiation of any project activity. Personal Protective Equipment (PPE) viz. helmets, safety jackets,
safety shoes, goggles, and gloves should be provided to the labour as per their nature of work involved.

e Diseases due to unhygienic condition: It should be ensured that proper and adequate number of toilets
should be constructed for the labourers so that hygienic conditions prevail in the site area.

Besides, there can be dissatisfaction among the labourers due to many conflicts/ issues unresolved, hence
there should be a complaint register onsite. Renew Power's contractor should ensure to have regular medical
check-up of labourers

Mitigation Measure:
e Arrangement for hygienic and scientific sanitation facilities for all the labourers working in the site.

e There need to have enclosed and exclusive provision for women to protect the privacy and dignity of the
women involved in the work force.

e There should periodical training to educate the workers for proper use of PPE’s.

e There should be proper monitoring system to ensure that each and every individual labourers are using the
PPEs properly.

e Workers handling electricity and related components shall be provided with shock resistant gloves, shoes
and other protective gears.

e As per the provisions given in Performance Standard (PS) 2 of IFC there should have arrangements for
safeguard of health issues and immediate arrangements for addressing accidental incidents.

e Availability of all the basic amenities such as canteen, drinking water, créches (in case of female workers
with children), proper rest room and adequate toilets should be ensured and built.

e The sanitation facilities for contract labourers should be immediately commissioned.

98
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Health and safety training of the labour, raising awareness about STDs, and HIV, and maintaining behaviour
standards while moving in the community shall be done;

e Provision of the Contract Labour Rules, 1971 require the operator of a construction siteto provide adequate
sanitation facilities to worker within the site premises (Latrine: One per 25 male/female; Urinal One per
Male/female).

e Contractors should inform the labour about the Grievance Redressal Mechanism (GRM) by which they can
inform about any grievances.

e It should be ensured that labour is being adequately paid by contractors. The contractor should ensure that
wages is being paid as per the requirement of Minimum Wages Act.

e Contractor should inform the labour about Emergency Preparedness Plan (EMP) and communication
system to be followed during emergency situation.

e Contractor should ensure that labour receive training on health and safety issues involved in the proposed
project.

e Employment opportunities shall be considered for the wilnerable section of the society such as
economically weaker class, families with small land holding etc. from the local area.

Operation Phase:

There would be incidence of electrocution or short circuit as well as diseases due to unhygienic conditions
during the operation phase.

(B) Community health & safety
Construction Phase

Health and safety risk to the community is associated with the movement of considerable project vehicles
including heavy vehicles during construction phase of the project. Present project phase engages vehicles
such as truck, JCB, site compactor, Hydra etc. on project site and access road. Activities like transmission
cable laying, switchgear, approach roads, internal road network and porta cabin construction require land
clearing, levelling, excavation, grading activities, vehicle movement, DG set operation will take place. This will
results in an increased level of dust and particulate matter emissions, as well as high traffic load, which in turn
will directly and temporarily impact the local community. If improperly managed, there is a risk of nuisance and
health effects. Village settlements near the project site and movement of project vehicles on village road may
lead to congestion and accident also, if not managed.

Mitigation Measures

e Identify route for movement of project vehicles which, should not include narrow village road and road
passing through cluster of settlements

e Depute traffic escorts as and when required near project site and major settlements to guide movement of
project vehicles

e Keep limited speed of project vehicles near settlements and within the project site

e Provide necessary training to the drivers for speed restrictions and on do’s and don'ts during construction
phase

Operational Phase

In operational phase very few (2-3 nos.) of vehicles will be required for commuting from home to site office.
Therefore, impact associated with movement of project vehicles is not anticipated. However, tisk of

electrocution is anticipated jin the operational! phase’of the project, which could be mitigated through boundary

wall and restricted entry in project site.

99
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

6.0 ENVIRONMENTAL & SOCIAL MANAGEMENT PLAN

The Environment and Social management Plan specifies measures for addressing the limited negative risks
and impacts and for enhancing the beneficial impacts. In addition, organizational capacity and training
requirements, required to check and ensure effectiveness of the plan throughout the lifecycle of the project,
have also been discussed.

Renew Power is committed to implement an effective Environmental and Social Management System
(hereinafter referred as ESMS) to continuously manage and communicate the potential social and
environmental impacts and risks imposed on the project employees (direct and indirect) and the local
communities residing in the immediate vicinity of the project area. The outcomes of the Environmental and
Social Impact Assessment of the proposed project have been used to formulate an Environment and Social
management & Monitoring Plan for the project, presented in Table 6.1. The Plan specifies measures for
addressing the limited negative risks and impacts and for enhancing the beneficial impacts. In addition,
organizational capacity and training requirements, required to check and ensure effectiveness of the plan
throughout the lifecycle of the project, have also been discussed.

6.1 Training of Personnel & Contractors

Renew Power should ensure that the job specific training and EHS Induction training needs are identified
based on the specific requirements of ESMS and existing capacity of site and project personnel (including the
contractors and sub-contractors). Special emphasis shall be placed on traffic management, stakeholders
engagement and grievance redressal. General environmental awareness shall be increased among the
project's team to encourage the implementation of environmentally sound practices and compliance
requirements of the project activities. This will help in minimizing adverse environmental impacts, ensuring
compliance with the applicable regulations and standards, and achieving performance beyond compliance.
The same level of awareness and commitment shall be imparted to the contractors and sub- contractors prior
to the commencement of the project.

An environment and social management training programme shall be conducted to ensure effective
implementation of the management and control measures during construction and operation of the project.
The training programme shall ensure that all concerned members of the team understand the following
aspects:

e Purpose of action plan for the project activities;

e Requirements of the specific Action Plans

e Understanding of the sensitive environmental and social features within and surrounding the project areas;
and

e Aware ofthe potential risks from the project activities.

e A basic occupational training program and specialty courses shall be provided, as needed, to ensure that
workers are oriented to the specific hazards of individual work assignments.

e Training shall be provided to management, supervisors, workers, and occasional visitors to areas of risks
and hazards.

e Workers with rescue and first-aid duties must receive dedicated training so as not to inadvertently aggravate
exposures and health hazards to themselves or their co-workers.

e Through appropriate contract specifications and monitoring, the employer shall ensure that senice
providers, as well as contracted and subcontracted labour, are trained adequately before assignments
begin.

6.2 Monitoring

In order to implement the ESMP, the on-site team should adhere to a time-bound and action-oriented
Environmental and Social Action Plan to implement the mitigation measures provided for each of the
identified environmental and social impacts. This ESMP should be monitored on a regular basis, quarterly or
half-yearly and all outcomes would need to be audited in accordance with existing EHS commitments.

100
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

The monitoring process should cover all stakeholders including contractors, labourers, suppliers and the local
community impacted by the project activities and associated facilities thereby increasing the effectiveness of
suggested mitigations measures. RENEW POWER should ensure that all the contractors comply with the
requirements of conditions for all applicable permits, suggested action plans and scheduled monitoring. The
inspections and audits should be carried out by an internal trained team and external agencies/experts. The
entire process of inspections and audits shall be documented and key findings of which should be implemented
by the proponent and contractors in their respective areas.

6.3 Documentation & Record Keeping

Documentation and record keeping system has to be established to ensure updating and recording of
requirements specified in ESMP. Responsibilities have to be assigned to relevant personnel for ensuring that
the ESMP documentation system is maintained and that document control is ensured. The following records
should be maintained at site:

e Documented Environment Management System;

e Legal Register;

e Operation control procedures;

e Work instructions;

e Incident reports;

e Emergency preparedness and response procedures;

e Training records;

e Monitoring reports;

e Auditing reports; and

e Complaints register and issues attended/ closed

101
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Table 6-1 Environment Management Pan

Impact Intensity Impact Monitoring/trainin
without Intensity with 4 Responsibility
pep ee g Requirement
mitigation mitigation

CONSTRUCTION PHASE

ja | Physical Environmental Management Plan

Ensure the construction site is left in
an orderly state at the end of each

Visual and

landscape impacts

due to presence of work day Contractor under
LANDSCAPE AND . e Construction machinery, equipment, the supervision of
1 VISUAL elements typical of and vehicles not in use should be NO IMPACT Renew Powers
a construction site 1 ‘
removed in a timely manner to the Personnel

such as equipment

and machinery. extent possible

Proper handling of waste streams.
During construction phase, water
should be sourced from authorised
sources who have taken prior
approval from CGWB.

e Constructrain water harvesting pitto

The total water
requirementis high.
However, the
region as _ per
CGWB falls under

Maximum efforts

should be made to ProiectDeveloper/

GROUND WATER | safe zone but recharge the ground water reuse and recycle | Contractor under
2 ABSTRAC-TION extraction of ground e Use dry wipe method to clean the water to reduce the supervision of
water over : long modules water consumption. | Renew Powers
i $ « Reduce the frequency of washing to * | Personnel
period may cause a
save water

serious concern.
Hence the impactis
envisaged.

e If possible, collect the water after
module wash and reuse it for module
washing

102
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

GROUND WATER
QUALITY

.

Possibility of
contaminated
runoff from the
site entering the
nearby water
bodies.
Domestic water
runoff from the
Portable toilets
into
neighbouring
water bodies
can lead to
degradation of

water quality.
Waste water
from toilets

constructed for
site office can
contaminate
groundwater.

AIR QUALITY

Fugitive Dust
due to
movement of
project vehicles
and site
clearance
Emission from
Diesel
Generators

Impact Intensity
without
mitigation

Storage of oil shall be undertaken on
paved impervious surface and
secondary containment shall be
provided for fuel storage tanks
Adequate drainage of road based on
road width, surface material,
compaction and maintenance
Leak-proof holding tanks for sanitary
waste water should be constructedto
protect the shallow ground water
level.

Waste water holding tanks / septic
tank should be located at more than
500 m away from bore wells or any
other underground water holding
tanks.

It should be ensured that the waste
water does not find its way into
surface waters or water wells.

[nay Monitoring/trainin

g Requirement

Intensity with
mitigation

e Machinery and
vehicles shall be
thoroughly
checked for the
presence of
leaks if any;

e Leakage of
vehicles to be
checked;

e Storage of oil on
site to be
checked

Responsibility

Vehicles speed to be restricted to 20-
30 km/hr. on unpaved road. This will
reduce dust emission

Raw material should be covered with
tarpaulin sheet during transportation
and in storage area

Practices water sprinkling wherever
required on unpaved area butensure
use of tanker water purchased form
authorized vendor only

All the project vehicles shall have

valid PUC certificate

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

103
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity pa oe A
A , Monitoring/trainin PPP
without MiRScuiroment Responsibility
mitigation gatio

Ensure regularly maintenance of

project vehicles during construction

and operational phase

Turn off the DG sets & machineries

which are notin use

e DG sets preferablyshould be placed
away from settlement area.

¢ It will be ensured that exhaust
emissions of construction equipment
adhere to emission norms as setout
by MoEFCC/ CPCB.

e Provide appropriate storage of top
soil in an isolated and covered area
to prevent its loss in high wind and
runoff.

e Allow only covered transportation of
top soil within project site.

e Use top soil at the time of plantation
on the approach road.

¢ Construction debris shall be reused
in paving on site approach road to

e¢ The workforce
shall be
sensitized to
handling = and
storage of
hazardous
substances viz.
fuel oil, machine | Project Developer/

Top Soil Loss

" oilfluid etc. Contractor under
SOIL QUALITY Prevent dust generation due to! No iypact |» The — workers | the supenision of
vehicular movement ; engaged in| Renew Powers
e Re-vegetation shall be done in the handling Personnel
area after the completion of hazardous

construction, in order to reduce the
risk of soil erosion

e Incase ofanyaccidental spill, the soil
will be cut and stored securely for
disposal with hazardous waste.

e Store hazardous material (like used
oil) in isolated room with impervious
surface.

substances shall
be briefed about
the possible
hazards and the
need to prevent
contamination.

Soil Contamination

104
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity

Filling and transfer of oil to and from
the container shall be on impervious
surface.

Waste disposal grounds that are in
use by the local people should be
identified and permission from local
administration for use of the same
needs to be obtained for disposing
domestic wastes.

Impact

Intensity with
mitigation

Monitoring/trainin
g Requirement

Responsibility

6 | NOISE LEVEL

Disturbance to
habitants
Vehicular noise
from heavy
vehicles utilized
to deliver
construction
materials and
solar plant paris
Noise from DG
sets
Construction
noise from using
mobile
equipment, and
concrete mixing

Regular maintenance of construction
machinery and equipment shall be
carried outto ensure noise emissions
are maintained at design levels.
Integral noise shielding to be used
where practicable and fixed noise
sources to be acousticallytreated, for
example with silencers, acoustic
louvers and enclosures.

Keep stationarysource of noise such
as DG sets (during construction
phase) at farthest point from the
settlements

Restrict major noise generating
activities during night time 10:00 pm
to 6:00 am

Provide personal protective
equipment to workers working near
DG sets and other high noise source.
Local communities need to be
informed about the vehicular
movement before start of heavy
vehicle carrying materials and
machines to site. Sensitive locations
should be identified and avoided as
far as possible from the route and if

NO IMPACT

Itwill be ensured that
noise emissions of
construction
equipmentadhere to
emission noms as
set out by MoEFCC/
CPCB

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

105
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity

unavoidable, drivers should be
informed to restrict speed at those
locations.
Diesel generator sets, if used; will
adhere to noise standards of
MoEFCC.

Impact

Intensity with
mitigation

Monitoring/trainin
g Requirement

Responsibility

Contamination of

SOLID WASTE land
roe IN Alteration in natural
TOPOGRAPHY drainage pattern

Distribute appropriate number of
properly contained litter bins and
containers properly marked as
"Municipal Waste".

Domestic and construction waste like
recyclables viz. paper, plastic, glass,
scrap metal waste etc. will be
properly segregated and stored in
designated waste bins/containers
and periodically sold to local
recyclers

NO IMPACT

Periodic EHS audits
should be conducied
to monitor the same

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

Don't allow the considerable
alteration of contour level

Provide alternatives to collect.
surface runoff from the project site
during the monsoon period

Don’t allow exit of runoff from the
project site in the adjacent areas.
Design storm water drainconsidering
the natural contour level

Site preparation activities should be
designed to avoid any significant
elevation of the land or blocking or
altering natural drainage channels in
the project site.

Site preparation and development
shall be planned onlyafter a detailed
drainage plan has been prepared for
site.

NO IMPACT

The drainage
patterns of the area
will be maintained.

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

106
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity Impact Monitoring/trainin
without Action Intensity with : ing m™ Responsibility
fee ae ee g Requirement
mitigation mitigation

If channels/drains get blocked due to
negligence, itwill be ensure thatthey
are cleaned especially during
monsoon season.

Biological Environmental Management Plan

All project activities shall be
undertaken with appropriate noise
mitigation measures to avoid
disturbance to human as well as
faunal population in the region.

e Activities generating high noise shall
be restricted to day time and will be
mitigated to minimize the noise level
outside the site boundary.

e Recovery of ground storey (mostly

grasses and herbs) vegetation under

° The
construction
activities may
lead to loss of

vegetation the PV panels and in other places a ; Project Developer/
Itin in that do not need to remain cleared Periodic EHS audits | Contractor under
9 | ECOLOGY displaceme nt of shall be encouraged to grow. NO IMPACT | shouldbeconducted | the supervision of
terrestrial « Movement of construction and to monitor the same | Renew Powers
species transport vehicles shall be restricted Personnel

to dedicated paths to minimize any
harm to small mammals/reptiles
within the site.

e Transportation of construction
material shall be restricted to day
time hours in order to minimize noise
and disturbance to fauna in the area.

e General awareness regarding wildlife
shall be enhanced through putting
signage, posters, among the staff
and labourers.

e Disturbance to
local livestock
population

107
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Hiring of Labour

Impact Intensity
without Action
mitigation

lan

Creating Job
Opportunities and
Risk of labour
dissatisfaction due
to:

Lack of basic
amenities and
facilities

Engagement of
forced and child
labour
Discrimination
towards female
labour

Mpa Monitoring/trainin

g Requirement

Intensity with
mitigation

Responsibility

Camp and kitchen waste shall be
collected in a manner thatit does not
attract wild animals.

* Temporary barriers shall be installed
on excavated areas.

e The footprints of the construction
activities shall be keptto minimum so
as to reduce disturbance to flora and
fauna.

e Planting native, fast growing trees on
access roads and/or in nearbybarren
areas/ schools/ Panchayat office
which may also give an alternate
habitat to the faunal species
especially the bird species and
maintain the ecological balance

e Renew Power should include clause
Renew Power to ensure access of
necessary basic amenities and
facilities such as drinking water,

kitchen, toilet and créches (for Proj
ae 4 ject Developer/
female workers children) Periodic EHS audiis | Contractor under
should be conducted a
Renew Power team to ensure no to monitor the | tte supervision of
engagement of child labour and vendor practices Renew Powers
Personnel

forced labourin any task related with
the project

e Renew Power to ensure access of
equal opportunity and benefit for the
female worker

108
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

mitigation

Inadequately paid
labour

Land Procurement

Loss of
Land/Livelihoo
d

Impact on
Indigenous people
and
archeologically
important sites

Unrest among the
community due to
dislocation of any
structure or thing of
cultural belief

Impact on
indigenous people
due to land intake

No Impact

Impact Intensity
without

Renew Power to ensure all the
workers get compensation as
mentioned in Minimum Wages Act

Renew Power land team to monitor
the compensation details paid by
land aggregator to all the land
owners

The projectmanagementshall
undertake a formal consultation with
all Farmers from whom land shall be
obtained, gain an informed consent

Implementthe recommended
complaint resolution procedure
(Grievance Redress Mechanism) to
assure thatany complaints
regarding projectrelated
components are promptlyand
adequatelyinvestigated and
resolved

Provide some alternate way/road so
that project should not obstruct the
villagers access

No Impact

Monitoring/trainin

g Requirement

Responsibility

Renew Power Land
and Project Team to | Renew
understand

mitigation measures

Power

Team and Vendor

No Impact - _

109
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity
without
mitigation

from ST people and
use of village
resources

COMMUNITY
HEALTH

AND

SAFETY IMPACT

¢ Conflicts
between labour
and local
community

OCCUPATIONAL

HEALTH
SAFETY

AND

Renew Power to supervise the
accommodation provided to migrant
labours (semi-skilled) through
contractors.

Renew Power to ensure to restrict
the interaction of migrated labour
with local communityas to avoid any
conflict.

° Material
handling = and
storage

¢ Possible injuries
associated with
working with
transmission
line laying

¢ Other
occupational
hazards

All material will be arranged in a
systematic manner with proper
labelling and without protrusion or
extension onto the access corridor.
Loading and unloading operation of
equipment shall be done under the
supervision ofa trained professional
Proper PPEs shall be provided to
workers handling welding, electricity
and related components.

Fire extinguishing equipments hallbe
provided in adequate number on site
to handle any possible fire outbreaks
An accidentreporting and monitoring
record should be maintained
Displayof phone numbers of the city
Nocal fire services, etc. at site should
be done

The labour engaged for working
onsite shall be trained for erecting
solar modules.

Impact

Intensity with
mitigation

M

onitoring/trainin
g Requirement

Responsibility

Grievance
Redressal
mechanism
should be
followed and
monitored

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

All the workers
shall be made
aware of the
possible
occupational
tisks/hazards by
the way of an
OHS
training/awarene
ss programme
An accident
reporting and
monitoring
record should be
maintained

Project Developer/
Contractor under
the supervision of
Renew Powers
Personnel

110
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity Impact Monitoring/trainin
without Intensity with ng Responsibility
fee ae ee g Requirement
mitigation mitigation

OPERATION PHASE

A. PHYSICAL ENVIRONMENT MANGEMENT PLAN

Project Developer/

HAZARDOUS ; ° Broken solar panels, which will be Periodic EHS audits Renew — Power
1 | waste cose o cacorsun Gored rane ae shouldbe conducted | Personne
MANAGEMENT to monitor the same

manufacturer

e Distribute appropriate number of
properly contained litter bins and
containers properly marked as
"Municipal Waste". The waste
generated shouldbe disposedas per
The Municipal Solid Wastes

Periodic EHS audits Sj
SOLID WASTE Contamination of (Management and Handling) Rules, Project Developer
2 2000. shouldbe conducted | / Renew Power
MANAGEMENT land . . .
e Domestic waste will be composted to monitor the same | Personnel
and recyclables viz. paper, plastic,
glass, scrap metal waste etc. will be
properly segregated and stored in
designated waste bins/containers
and periodically sold to local
recyclers.
Ground water
depletion if « Ensure optimal usage of water viz,
extracted during storage and reuse of wash water Periodic EHS audits | project Developer
GROUNDWATER: . i"

3 ABSTRACTION operation phase (if after module washing. shouldbe conducted | / Renew Power
permission is e Rain water harvesting to be to monitor the same | Personnel
obtained from practised.
statutory authority)

111
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity Impact Monitoring/trainin
without Intensity with ng Responsibility
fee ae ee g Requirement
mitigation mitigation

WASTEWATER
4 | MANAGEMENT
PLAN

| 8 | SOCIAL MANAGEMENT PLAN

CORPORATE
1 | SOCIAL
RESPONSIBILITY

Degradation of
ground and surface
water quality

e Community
empowerment

Ensure that constructed septic tanks
during operation are well contained
and impermeable to prevent leakage
of wastewater into soil.

Ensure that septic tanks are emptied
and collected by contractor at
appropriate intervals to avoid
overflowing

Periodic EHS audits | Project Developer
shouldbe conducted | / Renew Power
to monitor the same | Personnel

. . CSR Activities | Project Developer/
+ Employmentwill be provided to local should be finalized | Contractor under
people wherever possible, especially and directed to the | the supervision of
as unskilled construction workers team for | Renew Powers
and security guards implementation Personnel
e Developmental needs and
expectations (such as employmentin
the project or up-gradation of Should be
educational health care facilities, conducted Renew Powers
cultural property and infrastructure) continuouslythrough | Personnel
of local communities will be identified the project cycle.

through the Gram _ Panchayat,
villagers and local administration.

2 | OCCUPATIONAL
HEALTH AND

¢ Electrocution
e Firing due to
short-circuit

© Opportunities for contributing to the Should be
economic and developmental needs conducted Renew Powers
of villagers through skill training will continuouslythrough | Personnel
be explored. the project cycle.

e Provide and ensure wearing of Project Developer
personal protective equipments viz., Periodic EHS audits | / Renew Power
gloves, helmets, ear plug, etc. Personnel

112
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Impact Intensity Impact Monitoring/trainin
without Intensity with ng Responsibility
fee ae ee g Requirement
mitigation mitigation

SAFETY OF | e Diseases due to Ensure effective work permit system

WORKERS, unhygienic for critical activities such as electrical
condition work

e Prepare emergency communication

system and emergency

preparedness plan
¢ Ensure proper sanitation facilities.

113
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

6.4 Environmental monitoring plan

The Environmental Monitoring Plan is formulated to ensure and demonstrate compliance with the Regulatory
and Institutional Agency’s EHS requirements. Monitoring of environmental and social parameters and
comparing them with benchmarks set by regulatory and institutional authorities will help Renew Power assess
the environmental performance and identify gaps or non-conformance ensuring immediate actions. The
following environmental parameters (Table 6.2) will be monitored as when required during project operational
phase for compliance.

Table 6-2 Environment Monitoring Program

A. Environmental Quality Monito! (ge)

Environmental Quality Fra A 9 Period &
Indicator (EQ1) Monitoring Parameter Location Focmens

pa CONSTRUCTION PHASE

Al Ambient Air Quality Measurement of PMes, SOx, | Nearest receptor | Once during
NOx, CO viz. villages, | construction phase
schools, ecological
habitat
A2 Ambient Noise quality Measurement of Noise | Nearest receptor | Once during
Pressure Level in dB(A) viz. villages, | construction phase
schools, ecological
habitat
A3 Ground Water quality IS 10500 parameters Nearby villages Once during
construction phase
A4 Surface Water quality IS 10500 parameters Nearby surface | Once during
water body construction phase
AS Soil Quality Soil parameters viz. pH, SAR, | Abutting village | Once during

Water holding capacity, | land & project site construction phase

Conductivity, Organic Carbon,
NPK

6.5 Environmental Managemd>plans

The ESMP is comprised of some site specific management plans viz. Emergency Management Plan, Waste
Management Plan, Storm Water Management Plan, Environmental Monitoring Plan, Traffic Management Plan
and Social Development Plan for the Renew Power 48 MW Solar Power Plant at Adilabad District of
Telangana. The management plans will be executed through Environmental Social Management System.

6.5.1 Emergency Preparedness and Response Plan

Emergencies

The emergency situations that are probable to occur at the site and the probable causes are listed below:

114
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Fire at site during temporary construction phase which cannot be doused by fire extinguishers; Also fire
due to short circuit at the plant and equipment during both construction & operation phase.

e Collapse of any structure

e Outbreak of endemic disease among a large section of construction workers due to contaminated drinking
water, unhygienic conditions that have developed at workplace;

e Protests by the local community or other stakeholders at any point of the project lifecycle due to grievances;

e Serious injury or death of employee or sub-contracted worker at work, due to non-work related illness or
work-related accident.

e Onset of any natural disaster like earthquake.

Emergency Management

The following steps shall be taken to ensure proper management of emergency or crisis situations:

e The nearest civil hospitals, private health care centres or practitioner clinic shall be identified and a
agreements shall be made with the aforesaid medical centres/practitioners to provide prompt health care
services (including ambulance servces) in the event of an emergency situation at site.

e A list of important telephone numbers such as fire brigade, health care facility/practitioner, police station,
EHS and Social Coordinator, project office, head offices shall be displayed at all the prime locations at site
& the worker's camp (during construction phase).

e Regular liaising with the police, Gram Panchayat, district administration shall be carried out to ensure that
prompt assistance is readily available in the event of an emergency.

e AnEmergency Management (including Disaster Management) team comprising of 4-6 professionals both
from the developer and contractors’ side, ig construction phase and 2-3 professionals during operation
of the proposed project; shall be formed mbat any emergency situation and ensure safety of the life
and property at site. For this purpose 2-3 personnel employed in the plant during operation phase shall be
trained during emergency scenarios and their management measures including their roles and
responsibilities in case of an emergency situation.

e The workers (staff & contractual workers from both Renew Power & contractors) shall be trained on their
duties and emergency preparedness during an emergency. In case of an emergency, all site personnel
shall be trained to follow the communication lines given below:

a. Personnel at site affected by the emergency situations immediately inform the project office and the
external agencies (such as police, fire brigade, ambulance senices); In case, project office cannot be
reached, the coordinator will be informed directly;

b. The HSE officer on being informed about the emergency by project offices or by the employee directly;
reaches site if necessary, and also follows-up with the aforesaid external agencies for aid;

c. The HSE coordinator takes charge of the emergency response and direct further action and co-
ordination, including escalating the matter to the CEO or other top-level managers as required.

Responsibilities
The HSE coordinator will be responsible for implementing this procedure, which includes

e Ensuring that the emergency preparedness measures are in place;

e Providing training to the personnel at site regarding reporting of the emergencies, and to site office
personnel regarding response to emergency calls from the site personnel,

e Direct action-and co-ordination at the time of an emergency

Community health and safety hazards specific to solar energy facilities primarily include the following:

Public Access: Safety issues may arise with public access to solar plant site or to the solar energy facility
substation. Any public rights of way located within and close to the solar energy facility site should be identified

prior to construction to establish any measures that may be required to ensure the safety of their users.
Prevention and control measures to manage public accesses include:

e Use gates on access roads.

115
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Where public access is not promoted to the site and/or there are no current rights of way across the site,
consider fencing the solar energy facility site, to prohibit public access to the plant site.

e Provide fencing of an appropriate standard around the sub-station with anti-climb paint and warning signs.
e Post information boards about public safety hazards and emergency contact information.

6.5.2 Community Engagement Plan

The Community Liaison Plan is acritical element of the overall Social Management Plans. Regular transparent
communication between both the project and the communities and vice versa is crucial in building positive
relationships between the two parties. This relationship should be crucial for managing unexpected situations
which might arise during the course of the project. This plan should be read with other social management
plan because the liaison which needs to be done for the individual plan is detailed within the plan. The
communication plan mainly focuses on the communication issues during the construction stage however it
also includes some community Liaison measures for the operation phase as well.

Objectives:

The Performance Standards mandates continuous communication between project and the different
stakeholders e.g. workers, local community. The onus of initiating the process of communication rests on the
project proponent. The project proponent should ensure that disclosure of relevant project information that
would help the affected communities understand the risks, impacts and opportunities of the project. The
Community Liaison Plan is developed to ensure a clear communication channel between the project and the
local community. Even though the focus of the plan is primarily on communication with the community areas
where there are likely interactions between the community and the contractors such areas have also been
covered. The community liaison plan would concentrate on the following aspects:

Communication with the Community: As mandated in the Performance standards Renew Power has
disclosed the project details to make the community aware of the important features of the project. A project
information booklet would be prepared and distributed in the project affected villages. This booklet should
preferably be presented in local language. The booklet in addition to containing the salient features of the
project should have a map depicting the boundaries of the plant and its ancillary facilities. The important
landmarks e.g. the settlement, schools and the roads, etc. should also be demarcated so that it becomes easy
for the people in the villages to relate to the ground conditions. In addition to the project information the booklet
should also highlight the impacts on the community as presented in the ESIA document and the commit ments
for the safeguards including the entitlement matrix. To ensure wide circulation of the Project Information
Booklet the booklet would be made available at all the schools, Anganwadi centres, and other public facilities
in the project affected village. To ensure continuity of the flow of information to the community it is suggested
that a quarterly

Community Information Booklet should be published. During the construction phase the booklet would
contain the information about the progress of the project and also information which are pertinent to community
e.g. disruption of the transportation links, outcome of consultation process on community development etc. It
is proposed that the community Information Booklet be continued even during the operations stage where this
also acts as atransfer of information from the project to the community. In addition it can also be used to share
information between the communities e.g. achievement of a particular member of the community or any worker
can be published in this booklet.

6.5.3 Waste Management Plan

The Waste Management Plan (WMP) will be applicable to the wastes arising during commissioning and
operation of the proposed solar power plant of Renew Power. Major waste streams from the project include
non-hazardous solid waste, wash water generated from panel washing and sewage. WMP is intended to serve
as a guideline for Renew Power and the contractor(s) to manage wastes effectively during the project life cycle.
The WMP describes how wastes will be managed during the project life cycle and how the project will:

e Minimize the potential to cause harm to human health and the environment.

116
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Comply with Indian Environmental Regulation and IFC Performance Standards.

e Reduce operational costs and reduce any potential liabilities which may arise from waste handling
operations.

e This plan also ensures that every waste stream and solid waste materials from the main plant site and
bracketed facilities will be managed effectively.

The EPC contractor will manage the waste generated during construction phase like construction debris,

packing material, paint containers and filters. The management measures of the aforementioned solid wastes

and the hazardous wastes are discussed in details below:

e The recyclable and non-recyclable non-hazardous solid waste generated onsite should be collected and
stored in a temporary waste storage facility from where all wastes will be sent for recycling and disposal to
appropriate facilities.

e The reusable wastes like wooden waste and cardboards from packing materials, empty cement bags,
construction debris, etc. can also be given to locals for their use or give it back to original equipment
manufacturer (OEM).

6.5.4 Storm Water Management Plan

The purpose of Storm Water Management Plan (SWMP) is to ensure prevention and control of any adverse
impact caused by un-regulated storm water runoff from the main plant to the nearby natural drainage channels,
surface water bodies, public and private properties.

Following measures will be taken as part of the Storm Water Management Plan:

e The peripheral drains will be provided outside the plant boundary during construction phase, which will
prevent the silt contaminated surface run-off from site to enter into the adjoining lands.

e No surface run-off from within the solar power plant site will be directly discharged into any nallah/water
body.

e Rain water collected from the project site will be used to recharge the ground water through onsite rain
water harvesting tank/pits.

e Do not result in concentrated flows into natural watercourses i.e. provision should be made for temporary
or permanent measures that allow for attenuation, control of velocities and capturing of sediment upstream
of natural watercourses.

e Do not result in any necessity for concrete or other lining of natural watercourses to protect them from
concentrated flows off the development.
e Do not divert flows out of their natural flow pathways, thus depriving downstream watercourses of water.

6.5.5 Community Property Resource

During the project construction phase there might be some sharing of resources by the villagers and the
workers working on the project. To an extent feasible this should be avoided to prevent potential conflicts
between the project and the community. The movement of heay vehicles and machineries might lead to
conditions like disruption of electric wires and telephone wires in the project area and along transportation
routes. All these damage utilities should be repaired/replaced to normal conditions, at the earliest. An account
of the damage to the community resource should be documented and the root cause analysis carried out. The
findings of the root cause analysis should also be documented and discussed with the agency/agencies found
responsible for the incident. No water should be extracted from surface water bodies which are used by the
community for drinking or domestic purpose. Any vacant or barren land, not assigned for project, should not
be used for storage of fill/construction material, wastes, etc.

Renew Power and its contractors should ensure that the sharing of community resource is minimized by
organizing necessary support infrastructure/facilities within premises. However, in case where sharing would
be essential Renew Power (including contractors) should have an agreement with the Gram Sabha for the
sharing of the resource. In case of damage to community property Renew Power including its contractors
should ensure that it is repaired or replaced to the satisfaction of the community at the earliest. Renew Power

117
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

should maintain documentation of all incidents of damages to the community property. All cost for
repair/replacement should be borne by Renew Power /contractor. As part of the Environmental and Social
Management System proposed, a system should also be developed for recording such incidents and tracking
the incident till it is closed to the satisfaction of the community.

6.5.6 Occupation Health and Safety Management Plan

The Occupational Health and Safety (OHS) of the employee and contractual labours will be maintained at the
work sites during both construction and operation phase. The OHS Management measures shall comply with
the Indian Regulatory requirements under OHSAS and the Factories Act.

Construction Phase: The following occupation health and safety measures will be adopted during the
construction phase:

e Currently, the workers have been provided PPE'’s like face shields, helmets, goggles etc. However, it should
be ensured that all workers wear their proper personal protective equipment (PPEs) i.e. safety shoes and
goggle, helmet, coverall, gloves, ear plugs etc. as per their nature of work during construction related
activities to ensure health and safety of workers at workplace.

e Ensure provision and maintenance of drinking water and sanitation facilitation for construction workers in
accordance with the provision of Contract Labour Act and Building and Other Construction Workers Act.

e Periodic cleaning of work areas will be undertaken and superised by the contractors to ensure hygienic
conditions on site.

e Workers will stop working in extreme natural climatic conditions i.e. heat wave, heaw rain etc.

e All work places will have adequate fire alarms and firefighting equipment’s to handle any outbreak of fire in
O& M.

e Adequate drinking water will be supplied at workplace for workers onsite and water quality meets drinking
water quality standards. Renew Power needs to ensure it through its contractors.

e Sufficient light and ventilation will be provided for workers working in confined space.

e Periodic health check-up camps for workers onsite will be organized to ensure prevention of occupational
health hazards.

e All work areas should have First Aid kits to manage injuries occurring in the area.

e The switchyard building will be provided with fire extinguishers and sand buckets at all strategic locations
to deal with any incident of fire.

Operational Phase: Although no significant occupational health and safety risks are identified during
operations, the following mitigation measures need to be adopted:

e Operators are provided with adequate PPEs depending upon nature of the operation and occupation health
and safety risks associated with it viz. electrical maintenance activities etc.

e Special emphasis on electrical safety will be laid and all employees will be trained in electrical safety and
First Aid

e Standard Operation Procedures (SOPs) will be developed for operational activities likely to have potential
occupational health and safety risks

e Periodic medical examination will be undertaken for workers including contractor and subcontractor of the
plant.

e Periodic inspections will be carried out to ensure all the above are implemented and any non-conformances
will be recorded along with grievance related to OHS issues.

e AnEHS coordinator will effectively implement and monitor the OHS Management System and ESMP.

6.5.7 Road Safety and Traffic Management Plan

118
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

The plan encompasses the addressal of community safety related impacts that may arise from the increase d

vehicular traffic due to movement of heavy equipment/machineries and vehicles along the site access and

approach roads particularly during construction phase. The plan will be regularly updated by the contractor
with the project progress and as vehicle movement requirements are identified in detail. Designated traffic
coordinator will be responsible for overall coordination of traffic management.

During Construction Phase: The following mitigation measures will be implemented during this phase:

e Project vehicular movement will be restricted to defined access routes.

e Proper signage will be displayed at important traffic junctions along the vehicular access routes to be used
by construction phase traffic. The signage will serve to prevent any diversion from designated routes and
ensure proper speed limits are maintained near residential areas.

e Any road diversions and closures will be informed in advance to the project vehicles accessing the above
route. Usage of horns by project vehicles will be restricted near sensitive receptors viz. schools, settlements
etc.

e Traffic flows will be timed wherever practicable during period of increased commuter movement in the day.

e Temporary parking facilities shall be provided within the work areas and the construction sites to avoid road
congestion.

e Vehicular movement to be controlled near sensitive locations viz. schools, colleges, hospitals identified
along designated vehicular transportation routes.

e Routine maintenance of project vehicles will be ensured to prevent any abnormal emissions and high noise
generation.

e Adequate training on traffic and road safety operations will be imparted to the drivers of project vehicles.
Road safety awareness programs will be organized in coordination with local authorities to sensitize target
groups wiz. school children, commuters on traffic safety rules and signage.

e The contractor(s) shall frame and implement a “No Drug No Alcohol” Policy to prevent road
accidents/incidents.

During _Operational_Phase: Since limited vehicular movement is anticipated during operational phase
considering only the daily movement of project personnel any impacts arising from the same can be effectively
addressed through implementation of mitigation measures as discussed during the construction phase. In
addiction following measures will be emphasised.

e Use of horns near the villages along the access road to villages, main plant and internal roads shall be
restricted.

e The vehicular movements along the access roads and highways shall be restricted during the night time.

e All the vehicles entering the access roads and plant shall have Pollution under Control (PUC) certificates.

e The speed limit in the internal roads shall be restricted to 25 km/hr. Proper warning signs and road safety
awareness posters shall be displayed to create road safety awareness among the personnel accessing the
site.

e Periodic road safety and Traffic management campaigns and awareness sessions shall be carried out
among the villagers and the plant workers/personnel to develop road safety awareness among the people
likely to be impacted by the project.

e An emergency road safety plan shall be framed by the Proponent to combat any emergency
conditions/accidents along the highways, access roads and within plant area.

e The Proponent shall frame and implement a “No Drug No Alcohol” Policy to prevent road
accidents/incidents.

e The drivers shall be given an induction on road safety and traffic management policy.

e Apermanent parking lot shall be provided within the main plant site (in individual work areas) and the
associated facilities.

119
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

e Use of seat belts for both drivers and passengers shall be made compulsory to minimize death & injuries
in the event of an accident.

120
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

7.0 CONCLUSION

The proposed project can be categorized fjetcvor B which specifies that this project is expected to have
limited adverse environment and social cts which, can be mitigated by adopting suitable mitigating
measures.

An environment and social analysis has been carried out looking at various criteria such as topography, air,
noise, water resources and water quality, ecology, demography of the area, climate, natural habitat, community
and employee health and safety etc.

Brief Assessment of Project:

« Location of project site in ecologically sensitive area: No ecologically sensitive area exist within
and surrounding of project site

« Source of Pollution: The proposed solar power project is based on clean technology and does not
cause pollution. Further, proposed project will help to reduce GHG emissions.

e Resettlement: No resettlement and rehabilitation involved in the project.

« Community Willingness: community is aware about the project and does not show unwillingness for
the project due to clean technology. Further, landowners have provided their land on willing to sell and
willing to buy basis

« Project Benefit: The produced electricity will be evacuated to the state electricity grid located at
Mandamarri and will help to cater the energy requirement

e Gender and Social Inclusion: The CSR plan focused on community development and women
empowerment will be implemented by the Renew Power

« Indigenous People: The project site falls under scheduled area. Adilabad district is government
declared scheduled area and inhabitant of ST groups therefore land related rule and PESA Act
becomes applica{G=)|However, no land has been taken from ST people therefore negative impact and
impact due to loss of livelihood on indigenous people is not anticipated.

There is no adverse impact on the migration of habitat, any natural existing land resources and effect in the
regular life of people. There is no impact on cultural resources as well as indigenous people. Most impacts are
expected to occur during the construction phase which are considered to be of a temporary in nature. The
main project impacts are associated with clearing of shrub vegetation, waste management and excavation and
movement of soils. From this perspective, the project is expected to have a small "environmental footprint".
No endangered or protected species of flora or fauna are reported at any of the subproject sites. Adequate
provisions have been made for the environmental mitigation and monitoring of predicted impacts.

The proposed project will have number of positive impacts which are:

e The land has been procured for the project on willing to buy and willing to sell basis for which adequate
compensation (i.e. more than the circle rate has been given to the land sellers. no economic and physical
displacement happened in the project.

e During the construction phase, local populations often supply manpower for services such as those of
drivers, vehicle vendors, contractors, watchmen etc.

e Natural canals exist adjacent and near the project site. It should not be disturbed. To rule out future storm
water problems, storm water channels are planned along the periphery of the project site.

e Acculvert bridge is proposed to construct over the natural drain which will help community to cross the drain
without disturbing the water flow (especially during the monsoon).

121
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Proper Grievance Redressal Mechanism (GRM) will have to be implemented by Renew Power to overcome
public inconvenience during the proposed project activities. Based on the environmental and social
assessment and surveys conducted for the project, the potential adverse environmental impacts can be
mitigated to an acceptable level by adequate implementation of the mitigation measures identified inthe EMP.

Therefore, setting up of the proposed Solar Power plant at the proposed site will not degrade the quality of
surrounding environment, while improving the socio-economic conditions of the surrounding area.

122
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure |: MoEFCC Notification

ert PRN
attr Sait aire Hare,

BoM. t. Garg int of India .
Sisestoe wnieTRY OF WON-CONVENTIONAL ENERGY SOURCES”

weg et 14, athe saree afeere, HA Oe, ae Reh 10003..
BLOCK No. 14.6.6. ©, COMPLEX, LODI ROAD, NEW DELH-1 10003, .

roy
stock, are not required to take environmental |
per IA Notification, 1994. you. are xequesced, EO
faxe up chis matter with che ‘Concerned -guthdrities in. your,
tae “Co “chat environmental clearances, including pol.

e ineisted by them.

clearance, ere not
ute gant

Bae Sane
twine, Gaze)
Shei C.S. Vecanc !

tbe fag oltectos, ee
Karnataka newable Ene: velopment
ws. !, Coffee Board building, Dr. B-R. ‘nabedka

123
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure Il: Exemption of Consent to Establish and Consent to operate for White
category industry (sample pages)

= arate age Pr ate
CENTRAL POLLUTION CONTROL BO4AD
(Vane YO ae SwteER wre eraTT)

ened AANESTEY 05 Se SaMMMIN A HHA. GENEL LF Hage
No.B-2%12/ ESXCPA)/2015-16/ March 07, 216
Tw
The Chairman
All the State Pollution Control Boards / Pollution Controt Committees
( Liwt Attached)

SUB: MODIFIED DIRECTIONS UNDER SECTION 18(1)(b) OF THE WATER
(PREVENTION & CONTROL OF POLLUTION) ACT, 1974 and THE AIR
(PREVENTION & CONTROL OF POLLUTION) ACT, 1981 REGARDING
HARMONIZATION OF CLASSIFICATION OF INDUSTRIAL SECTORS
UNDER RED / ORANGE/ GREEN / WHITE CATEGORIES.

WHEREAS, under section 16 (2){b) of the Water (Prevention and Control of
Pollution) Act, 1974 and under Secoon 16 (2)(c) of the Ait (Prevention & Control ut
Pollution) Act, 1981, one of the functions of the Central Pollution Control Board (CPCS),
constituted under thy Water (Prevention and Cuntrol of Pollution) Act, 1974. 1 te
coordinate activities of the State Pollution Control Boards (SUCBs) and Pollution Control
‘Comunittees (POCs). and

WHEREAS, under section 16 (2c) of the Water (Prevention and Control of
Pollution) Act, 1974 and under Section 16 (2\) of the Air (Prevention & Control of
Pollution) Act, 1981, one of the functions of the CPCH is to provide technical assistance
and guidance to SPCBs and PCCs; and

WHEREAS, it was brought to the notice of CPCH, that different SPCBs /PCCs
were following different criteria for classification of industrial sectors onder
Red /Orange/ Green category and that classification was being used by the SPCTs/POC.
for grant of consents fo industnes and for Inventorization / surveillance of iedustzics

WHEREAS, the esruc regarding classification of mdustries was deliberated upen
in the Sh Conference of Chairmen & Member Sceretanes of CPCB a SPCBs/POCS bekt
on August 11, 2000 and a working group comprising of representatives from SPCBs de
(CPCB was constituted to prepare a consolatated Int of imdustrial sectors falling umdcr
Red/Orange/Green category to bring uniformity i classitication of industrial sectors
across the country,

a eeeeeereemeeeeeee ee
“tte scr gat andy ree fitet.rioeae
“Partresn Bhawan’, East Arjun Pagar, Oeil . 100%
TON tae GAG FHL Few ZEKE BBNOTITA sPATTATS azOVaS? zrIMHIE
$8 eomak - cpeb@recin MBete Yiolwiy wmmeocincn

124
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

WHEREAS , based on the series of consultations with SPCBs, different Government / Non-
government Institutions including industries and MoEFCC , the following criteria on ‘Range of
Pollution Index ‘for the purpose of categorization of industrial sectors has been finalized:

2 Industrial Sectors having Pollution Index score of 60 and above - Red category’

© Industrial Sectors having Pollution Index score of 41 to 59 -Orange category
© Industrial Sectors having Pollution Index score of 21 to 40 -Green category
© Industrial Sectors having Pollution Index score incl, & upto 20 -White category

WHEREAS, based on the revised criteria, the ‘Tinal Report on Revised Categorization
of Industrial Sectors under Red/Orange/Green/White’ has been evolved. The
‘Categorization’ is based on the relative pollution potential of the industrial sectors and
grouping of the industria! sectors based on the use of raw materials, manufacturing
process adopted and pollutants likely to be generated;

WHEREAS, based on relative Pollution Index, the number of industries in various
categories are as under
i. The Red category of industrial sectors: 60
ii, The Orange category of industrial sectors: 83
iii, The Green category of industrial sectors: 63 and
iv. The Newly introduced White category: 4

WHEREAS, there shall be no necessity of obtaining the Consent to Operate” for White
category of industries and an intimation to concerned SPCB / PCC shall suffice;

WHEREAS, the purpose of categorization is to ensure that the industry is
established in a manner consistent with the environmental objectives and to prompt
industrial sectors to adopt cleaner technologies, ultimately resulting in generation of no
or minimum pollutants.

WHEREAS the new categorization system shall also facilitate in self-assessment
by industries;

Now, therefore, in exercise of the powers delegated to the Chairman, CPCB under
Section 18(1)(b) of the Water (Prevention & Control of Pollution) Act, 1974 and Section
18(1){b) of the Air { Prevention & Control of Pollution), Act , 1981 the earlier Directions
issued in June 2012 in the context of categorisation of industries as Red, Orange & Green
are withdrawn with immediate effect and following ‘Directions’ are hereby issued for
compliance by all SPCBs and PCCs :

125
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure Ill: ILO Guidelines

‘cooperatives This is becanse

‘schemes,
mai worksrs Iving al the work site on property

“may be able to refer yeu to the appropriats
stabtery attorty.

Guiding principles

TTR FM, para 12071

provided by the emciover “the

rousing i
fundamentas human rights of the workers,
sould

‘not cast the workor more than a raaconabie
[Propartion of his or hee income

SCT Sate pargagn ttt
© RO Pet perma 12771

gue oee tat
es ee: =

| ALLIS kapeaos Concer ee of A

3,319 eapeters Conc Wee ot

@)

ntemat ora,

ganization

Housing Standards

® Housng should eroure “structural safety

oat leet base ot toes

‘and comtort™" The undertaking shoul:

‘ensure the following:

a seperate bed for exch worker:

‘B) adequate headroom, providing ull
‘aod fee movement, of not lees than
203 centinvetres:

) the minienum inside dimensions of =
‘slooping space should be at least 198

ceotimetres by BO centimetres:

‘bods should nat be arranged in tiers ot

‘mare than two;

bedding materials should be remson-

atsly comfortable,

126
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

|5} rest and recreation rooms and health Provisions should be made for workars’ physi-
facilites, where not otherwise avail- cai safety and well-being, and protection
‘able in the community. of their belongings. Measures should be
Jn workers’ steeping rooms the tloor area
should not be leas than 7.6 square metres

Sanitation facilities Vacating the premises
1 Adnquoe sents fection shootticiate UPON termination
Satoesesetreeysepren'tny OF employment

should be provided at a convenient location @ When a worker's contract of employ

including hot and cold fresh running water.
‘Theve should be separate sanitary facies

should | hy a effort should be made to consult

be teas Noting hereon of Rare =
pon svcafponingr be teprhedornns
Sutabie means of meting ther housing

Health and safety ‘2 eenronmental needs“

(&® As tar a5 possible, Moors wails, ceilings:

and equipment should be constructed to

‘should De placed so as to avod resk of fire,
and shielded where necessary to prevent:
dacomtert to occupants.
Safety exits should be clearly marked. Ad-
‘equate means of escape should be provided
and property maintained. ih eacenae® ILO Helpdesk
Multinational Emerprises Programme
International Labour Office

assistance@ilo.org

127
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure IV: Framed Social Questionnaire

Name of the village Panchayat
Tehsil/Block District
Respondent Date:
Total
Total Population Total Male Female HH No.
Name % Name %
Religion
Name % Name %
Caste/Group
Name % Name %
Education Level Illiterate % Primary % Secondary % HS. % Graduate %

Occupation Agriculture % Business % Service % Labour % Other %
Source Drinking water facility Tube well Dug well Stream Piped Hand pumps
water
Sanitary Open
9 9
Sanitation facility Pitlatrine % latrine % defecation % | Other %
Electricity (Available %) Electricity availability in HH
Village road type/transport
facility
Schools (distance) Primary Middle H.S. College Anganwadi
Health Facility (distance) Health sub Centre Primary Hospital Others
Major diseases
Major crops cultivated Yield Yield
Name Period Rate/q | Name Period Rate/q
(q/acr) (q/acr)

128

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Irrigation Facility Ponds River Groundwater Others
Average land holding size
Land rights
Livestock Cow Buffalo Goat Pig Fowl
Duck Others
Grazing areas
| Cooking medium and source Cow Dung Crop
Fuel Wood Kerosene cake Residue LPG
Others
| Common property | Religious and | Sacred Community | community | Cremation
Resources(CPR) cultural places places hall Ponds ground
Streams canal river Others
Major rituals and festivals Name Period Name Period
Fishing area Name of the
Forest Wood Timber NTFP- Others

Any Vulnerable Groups like- landless/homeless- people, Women headed HH, Orphans etc.

Any program related to child 7women health care program

Any employment generation program

HH & Cottage industries in the village 7area

129

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Any proposed Scheme / Program related infrastructure /any amenities

Occurrence any Natural Calamities /industrial / anthropogenic Hazard

130

ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure - V: Protected Monuments in Adilabad District

pe | Name of the Monument Village Mandal/Adilabad

Siva Temple Asifabad Asifabad
2 Siva Temple wankidi wankidi/
3 Vaishnavite Temple Gangapur Asifabad
4 Neolithic Implements Pareshwar Asifabad
5 Wood Fossils Asifabad Asifabad
6 Hindu Temple (Lakshmi Narayana Temple) Jainad Jainad
7 Mosque Adilabad Adilabad
8 Siva Temple Gudihatnur Boath
9 Cairns & Menhir Gudihatnur Boath
10 Stone Circle Guraj Boath
11 Neolithic Implements PocheraWater Falls Boath
12 Neolithic Implements Dho-ur Boath
13 Neolithic Implements Islapur Boath
14 Neolithic Implements Kuntala Neredigonda
15 Papahareswara Temple Kandli Bazarhathnoor
16 Fortifications Lakshettipet Lakshettipet
17 Neolithic Implements Pangir Bhainsa
18 Gopalilis Temple & Other Temple, Inscriptions on Bhainsa Bhainsa
19 Idgah & Muslim Daraghas Bhainsa Bhainsa
20 Gnana Saraswathi Temple Basara Mudhole
21 Stone Circle Sirla Degaon Bhainsa
22 Fort Shamgadh Nirmal
23 Fort Sonagadh Nirmal
24 Neolithic Implements Sonagadh Nirmal
25 Stone Circle Sonagadh Nirmal
26 Mahadev Temple Nirmal Nirmal
27 Jami Masjid (Late Qutubshahi Style) Nirmal Nirmal
28 Fortifications Nirmal Nirmal
29 Saradmahal Nirmal Nirmal
30 Neolithic Implements Narsapur Ichoda
31 Neolithic Implements Khanapur Khanapur
32 Fossils Sirpur Sirpur (Kagajnagar)
33 Siva Temple Utnur Utnur
34 Fort & Idgah Utnur Utnur

131
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

= Name of the Monument Village Mandal/Adilabad

Timmapur
Gandhari Kota (Gandharikota) Mandamarri
36 Ancient Mound with two pairs of Carved Feet Bhainsa Bhainsa
37 Mahadev Temple Sadulpur Bela

Source; Archaeology survey of India/Telangana

132
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure - VI: Stakeholders Participants List

Pp
oa
x

SX

Mean | wr pafie

| pecigcirel —_[ntone
u
[Andsnes ins [ora

ge} He aflc

i
i
;
j

PARRA
tats i

mized
179
Mypage

ii 3 i

z
j

v
(2
E
L

BE |
5
iE
‘
Pa

bs >
ES

> eS

9 Ey
“

ie

=

e

bt

Ly

t

4
:
a
3
4

PTT TT TT TTT isdelePe PEE PEE TE

+

133
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana
D-ESM-20610-Draft V.01 / August 2016

Annexure - Vil: Checklist for Preliminary Climate Risk and Screening

A Checklist for Preliminary Climate Risk Screening

Responses when added that provide a score of O will be considered low risk project. If adding all responses will resuit
to 3 Score of 1-4 and that no score of 2 was given to any single response, the project wil be assigned 3 medium risk
category. A total score of 5 or more (which Include providing a score of 1 in ail responses) or a 2 In any singie
Tesponse, will be categorized as high risk project

Result of Initial Screening (Low, Medium, High):

possible, provide detals on the sensitivty of project components to cimate conditions, such as how climate parameters are
‘considered design standards for infrastructre components, how changes in ey clmate parameters and ses level might afect the
stingiroutng of project, the selection of construction material andlor scheduling. performances and/or the mantensnce

134
ESIA — 48 MW Solar Power Project in Adilabad District, Telangana

D-ESM-20610-Draft V.01 / August 2016

Arcadis India Pvt. Ltd.

3rd Floor, Tower B,
Logixtechno Park,

Plot No.5, Sector 127 Noida
T: (0120) 4368 400

arcadis.com

135
